EXHIBIT 10.99

 

--------------------------------------------------------------------------------

 

EQUINIX, INC.

 

as Issuer

 

and

 

U.S. BANK NATIONAL ASSOCIATION

 

as Trustee

 

--------------------------------------------------------------------------------

 

INDENTURE

 

Dated as of February 11, 2004

 

--------------------------------------------------------------------------------

 

$75,000,000

 

2.50% CONVERTIBLE SUBORDINATED DEBENTURES DUE 2024

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE

 

TIA Section

--------------------------------------------------------------------------------

   Indenture
Section


--------------------------------------------------------------------------------

310(a)(1)

   5.11

      (a)(2)

   5.11

      (a)(3)

   n/a

      (a)(4)

   n/a

      (a)(5)

   5.11

      (b)

   5.3; 5.11

      (c)

   n/a

311(a)

   5.12

      (b)

   5.12

      (c)

   n/a

312(a)

   2.10

      (b)

   14.3

      (c)

   14.3

313(a)

   5.7

      (b)(1)

   n/a

      (b)(2)

   5.7

      (c)

   5.7; 14.2

      (d)

   5.7

314(a)(1),(2),(3)

   9.6; 14.6

      (a)(4)

   9.6; 9.7; 14.6

      (b)

   n/a

      (c)(1)

   14.5

      (c)(2)

   14.5

      (c)(3)

   n/a

      (d)

   n/a

      (e)

   14.6

      (f)

   n/a

315(a)

   5.1(a)

      (b)

   5.6; 14.2

      (c)

   5.1(b)

      (d)

   5.1(c)

      (e)

   4.14

316(a)(last sentence)

   2.13

      (a)(1)(A)

   4.5

      (a)(1)(B)

   4.4

      (a)(2)

   n/a

      (b)

   4.7

      (c)

   7.4

317(a)(1)

   4.8

      (a)(2)

   4.9

      (b)

   2.5

318(a)

   14.1

      (b)

   n/a

      (c)

   14.1

--------------------------------------------------------------------------------

“n/a” means not applicable.

 

This Cross-Reference Table shall not, for any purpose, be deemed to be a part of
the Indenture.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE

SECTION 1.1.

  Definitions    1

SECTION 1.2.

  Incorporation by Reference of Trust Indenture Act    9

SECTION 1.3.

  Rules of Construction    10

ARTICLE 2

THE SECURITIES

SECTION 2.1.

  Title and Terms    10

SECTION 2.2.

  Form of Securities    11

SECTION 2.3.

  Legends    12

SECTION 2.4.

  Execution, Authentication, Delivery and Dating    14

SECTION 2.5.

  Registrar and Paying Agent    15

SECTION 2.6.

  Paying Agent to Hold Assets in Trust    15

SECTION 2.7.

  General Provisions Relating to Transfer and Exchange    15

SECTION 2.8.

  Book–Entry Provisions for the Global Securities    16

SECTION 2.9.

  Special Transfer Provisions    17

SECTION 2.10.

  Holder Lists    19

SECTION 2.11.

  Persons Deemed Owners    19

SECTION 2.12.

  Mutilated, Destroyed, Lost or Stolen Securities    19

SECTION 2.13.

  Treasury Securities    20

SECTION 2.14.

  Temporary Securities    20

SECTION 2.15.

  Cancellation    20

SECTION 2.16.

  CUSIP Numbers    20

SECTION 2.17.

  Defaulted Interest    20

ARTICLE 3

SATISFACTION AND DISCHARGE

SECTION 3.1.

  Satisfaction and Discharge of Indenture    21

SECTION 3.2.

  Deposited Monies To Be Held in Trust    21

SECTION 3.3.

  Return of Unclaimed Monies    21

ARTICLE 4

DEFAULTS AND REMEDIES

SECTION 4.1.

  Events of Default    22

SECTION 4.2.

  Acceleration of Maturity; Rescission and Annulment    23

SECTION 4.3.

  Other Remedies    23

SECTION 4.4.

  Waiver of Past Defaults    23

SECTION 4.5.

  Control by Majority    24

SECTION 4.6.

  Limitation on Suit    24

SECTION 4.7.

  Unconditional Rights of Holders to Receive Payment and to Convert    25

SECTION 4.8.

  Collection of Indebtedness and Suits for Enforcement by the Trustee    25

SECTION 4.9.

  Trustee May File Proofs of Claim    25

 

-i-



--------------------------------------------------------------------------------

         Page


--------------------------------------------------------------------------------

SECTION 4.10.

  Restoration of Rights and Remedies    26

SECTION 4.11.

  Rights and Remedies Cumulative    26

SECTION 4.12.

  Delay or Omission Not Waiver    26

SECTION 4.13.

  Application of Money Collected    26

SECTION 4.14.

  Undertaking for Costs    26

SECTION 4.15.

  Waiver of Stay or Extension Laws    27

ARTICLE 5

THE TRUSTEE

SECTION 5.1.

  Certain Duties and Responsibilities    27

SECTION 5.2.

  Certain Rights of Trustee    28

SECTION 5.3.

  Individual Rights of Trustee    29

SECTION 5.4.

  Money Held in Trust    29

SECTION 5.5.

  Trustee’s Disclaimer    29

SECTION 5.6.

  Notice of Defaults    29

SECTION 5.7.

  Reports by Trustee to Holders    29

SECTION 5.8.

  Compensation and Indemnification    29

SECTION 5.9.

  Replacement of Trustee    30

SECTION 5.10.

  Successor Trustee by Merger, Etc.    30

SECTION 5.11.

  Corporate Trustee Required; Eligibility    30

SECTION 5.12.

  Collection of Claims Against the Company    31

ARTICLE 6

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

SECTION 6.1.

  Company May Consolidate, Etc., Only on Certain Terms    31

SECTION 6.2.

  Successor Substituted    31

ARTICLE 7

AMENDMENTS, SUPPLEMENTS AND WAIVERS

SECTION 7.1.

  Without Consent of Holders of Securities    31

SECTION 7.2.

  With Consent of Holders of Securities    32

SECTION 7.3.

  Compliance with Trust Indenture Act    33

SECTION 7.4.

  Revocation of Consents and Effect of Consents or Votes    33

SECTION 7.5.

  Notation on or Exchange of Securities    33

SECTION 7.6.

  Trustee to Sign Amendment, Etc.    34

ARTICLE 8

MEETING OF HOLDERS OF SECURITIES

SECTION 8.1.

  Purposes for Which Meetings May Be Called    34

SECTION 8.2.

  Call Notice and Place of Meetings    34

SECTION 8.3.

  Persons Entitled to Vote at Meetings    34

SECTION 8.4.

  Quorum; Action    34

SECTION 8.5.

  Determination of Voting Rights; Conduct and Adjournment of Meetings    35

SECTION 8.6.

  Counting Votes and Recording Action of Meetings    35

 

-ii-



--------------------------------------------------------------------------------

         Page


--------------------------------------------------------------------------------

ARTICLE 9

COVENANTS

SECTION 9.1.

  Payment of Principal and Interest    36

SECTION 9.2.

  Maintenance of Offices or Agencies    36

SECTION 9.3.

  Corporate Existence    36

SECTION 9.4.

  Maintenance of Properties    36

SECTION 9.5.

  Payment of Taxes and Other Claims    36

SECTION 9.6.

  Reports    37

SECTION 9.7.

  Compliance Certificate    37

SECTION 9.8.

  Resale of Certain Securities    37

SECTION 9.9.

  Liquidated Damages    37

ARTICLE 10

REDEMPTION OF SECURITIES

SECTION 10.1.

  Optional Redemption    38

SECTION 10.2.

  Notice to Trustee    38

SECTION 10.3.

  Selection of Securities to Be Redeemed    38

SECTION 10.4.

  Notice of Redemption    38

SECTION 10.5.

  Effect of Notice of Redemption    39

SECTION 10.6.

  Deposit of Redemption Price    39

SECTION 10.7.

  Securities Redeemed in Part    39

ARTICLE 11

PURCHASE OF SECURITIES

SECTION 11.1.

  Purchase Right Upon Fundamental Change    39

SECTION 11.2.

  Purchase of Securities by the Company at Option of the Holder    40

SECTION 11.3.

  Notices; Method of Exercising Purchase Right, Etc.    41

ARTICLE 12

CONVERSION OF SECURITIES

SECTION 12.1.

  Conversion Right and Conversion Price    43

SECTION 12.2.

  Exercise of Conversion Right    43

SECTION 12.3.

  Fractions of Shares    44

SECTION 12.4.

  Adjustment of Conversion Price    44

SECTION 12.5.

  Notice of Adjustments of Conversion Price    51

SECTION 12.6.

  Notice Prior to Certain Actions    51

SECTION 12.7.

  Company to Reserve Common Stock    52

SECTION 12.8.

  Taxes on Conversions    52

SECTION 12.9.

  Covenant as to Common Stock    52

SECTION 12.10.

  Cancellation of Converted Securities    52

SECTION 12.11.

  Effect of Recapitalization, Reclassification, Consolidation, Merger or Sale   
52

SECTION 12.12.

  Responsibility of Trustee for Conversion Provisions    53

 

-iii-



--------------------------------------------------------------------------------

         Page


--------------------------------------------------------------------------------

ARTICLE 13

SUBORDINATION

SECTION 13.1.

  Securities Subordinated to Senior Debt    53

SECTION 13.2.

  Subrogation    55

SECTION 13.3.

  Obligation of the Company Is Absolute and Unconditional    55

SECTION 13.4.

  Maturity of or Default on Senior Debt    55

SECTION 13.5.

  Payments on Securities Permitted    56

SECTION 13.6.

  Effectuation of Subordination by Trustee    56

SECTION 13.7.

  Knowledge of Trustee    56

SECTION 13.8.

  Trustee’s Relation to Senior Debt    56

SECTION 13.9.

  Rights of Holders of Senior Debt Not Impaired    57

SECTION 13.10.

  Modification of Terms of Senior Debt    57

SECTION 13.11.

  Certain Conversions Not Deemed Payment    57

ARTICLE 14

OTHER PROVISIONS OF GENERAL APPLICATION

SECTION 14.1.

  Trust Indenture Act Controls    57

SECTION 14.2.

  Notices    57

SECTION 14.3.

  Communication by Holders with Other Holders    58

SECTION 14.4.

  Acts of Holders of Securities    58

SECTION 14.5.

  Certificate and Opinion as to Conditions Precedent    59

SECTION 14.6.

  Statements Required in Certificate or Opinion    59

SECTION 14.7.

  Effect of Headings and Table of Contents    60

SECTION 14.8.

  Successors and Assigns    60

SECTION 14.9.

  Separability Clause    60

SECTION 14.10.

  Benefits of Indenture    60

SECTION 14.11.

  Governing Law    60

SECTION 14.12.

  Counterparts    60

SECTION 14.13.

  Legal Holidays    60

SECTION 14.14.

  Recourse Against Others    60

 

-iv-



--------------------------------------------------------------------------------

INDENTURE, dated as of February 11, 2004, between EQUINIX, INC., a corporation
duly organized and existing under the laws of the State of Delaware, having its
principal office at 301 Velocity Way, 5th Floor, Foster City, California 94404
(the “Issuer” or the “Company”), and U.S. BANK NATIONAL ASSOCIATION, as Trustee
(the “Trustee”), having its principal corporate trust office at 633 West Fifth
Street, 24th Floor, LM-CA-T24T, Los Angeles, California 90071.

 

RECITALS OF THE COMPANY

 

The Company has duly authorized the creation of an issue of its 2.50%
Convertible Subordinated Debentures due 2024 (herein called the “Securities”) of
substantially the tenor and amount hereinafter set forth, and to provide
therefor the Company has duly authorized the execution and delivery of this
Indenture.

 

All things necessary to make the Securities, when the Securities are executed by
the Company and authenticated and delivered hereunder and duly issued by the
Company, the valid obligations of the Company, and to make this Indenture a
valid agreement of the Company, in accordance with their and its terms, have
been done.

 

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

 

For and in consideration of the premises and the purchase of the Securities by
the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Securities, as follows:

 

ARTICLE 1

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

SECTION 1.1. Definitions. For all purposes of this Indenture and the Securities,
the following terms are defined as follows:

 

“Act”, when used with respect to any Holder of a Security, has the meaning
specified in Section 14.4(a) hereof.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control”, when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Bankruptcy Law” means Title 11 of the U.S. Code or any similar federal or state
law for the relief of debtors.

 

“Board of Directors” means either the board of directors of the Company or any
committee of that board empowered to act for it with respect to this Indenture.

 

“Board Resolution” means a resolution duly adopted by the Board of Directors, a
copy of which, certified by the Secretary or an Assistant Secretary of the
Company to be in full force and effect on the date of such certification, shall
have been delivered to the Trustee.

 

“Business Day”, when used with respect to any Place of Payment or Place of
Conversion, means each Monday, Tuesday, Wednesday, Thursday and Friday which is
not a day on which banking institutions in that Place of Payment or Place of
Conversion, as the case may be, are authorized or obligated by law to close.

 

“Chief Executive Officer” means the chief executive officer of the Company.



--------------------------------------------------------------------------------

“Closing Price” of any security on any date of determination means:

 

(1) the closing sale price (or, if no closing sale price is reported, the last
reported sale price) of such security (regular way) on the New York Stock
Exchange on such date;

 

(2) if such security is not listed for trading on the New York Stock Exchange on
any such date, the closing sale price as reported in the composite transactions
for the principal U.S. securities exchange on which such security is so listed;

 

(3) if such security is not so listed on a U.S. national or regional securities
exchange, the closing sale price as reported by the Nasdaq National Market;

 

(4) if such security is not so reported, the last quoted bid price for such
security in the over-the-counter market as reported by the National Quotation
Bureau or similar organization; or

 

(5) if such bid price is not available, the average of the mid-point of the last
bid and ask prices of such security on such date from at least three nationally
recognized independent investment banking firms retained for this purpose by the
Company.

 

“Common Stock” means any stock of any class of the Company which has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Company
and which is not subject to redemption by the Company. However, subject to the
provisions of Section 12.11 hereof, shares issuable on conversion of Securities
shall include only shares of the class designated as Common Stock, par value
$0.001 per share, of the Company at the Issue Date or shares of any class or
classes resulting from any reclassification or reclassifications thereof and
which have no preference in respect of dividends or of amounts payable in the
event of any voluntary or involuntary liquidation, dissolution or winding up of
the Company and which are not subject to redemption by the Company, provided,
however, that if at any time there shall be more than one such resulting class,
the shares of each such class then so issuable shall be substantially in the
proportion which the total number of shares of such class resulting from all
such reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.

 

“Company” means the corporation named as the “Company” in the first paragraph of
this instrument until a successor corporation shall have become such pursuant to
the applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor corporation.

 

“Company Notice” has the meaning specified in Section 11.3 hereof.

 

“Company Order” means a written order signed in the name of the Company by both
(1) the Chief Executive Officer, the President or a Vice President and (2) so
long as not the same as the officer signing pursuant to clause (1), the Chief
Financial Officer, the Treasurer, the Secretary or any Assistant Secretary of
the Company, and delivered to the Trustee.

 

“Conversion Agent” means any Person authorized by the Company to convert
Securities in accordance with Article 12 hereof.

 

“Conversion Price” has the meaning specified in Section 12.1 hereof.

 

“Corporate Trust Office” means for purposes of presentation or surrender of
Securities for payment, registration, transfer, exchange or conversion or for
service of notices or demands upon the Company, the office of U.S. Bank Trust
National Association, an Affiliate of the Trustee, located in the City of New
York (which at the Issue Date is located at 100 Wall Street, Suite 1600,
EX-NY-WALL, New York, New York 10005, and for all other purposes, the office of
the Trustee located in the City of Los Angeles, California (which at the Issue
Date is located at 633 West Fifth Street, 24th Floor, LM-CA-T24T, Los Angeles,
California 90071).

 

-2-



--------------------------------------------------------------------------------

“Corporation” means corporations, associations, limited liability companies,
companies and business trusts.

 

“Current Market Price” has the meaning set forth in Section 12.4(g).

 

“Custodian” means any receiver, trustee, assignee, liquidator, sequestrator or
similar official under any Bankruptcy Law.

 

“Default” means an event which is, or after notice or lapse of time or both
would be, an Event of Default.

 

“Defaulted Interest” has the meaning specified in Section 2.17 hereof.

 

“Depositary” means The Depository Trust Company, its nominees and their
respective successors.

 

“Designated Senior Debt” means Senior Debt of the Company which, on the date of
a payment event of default or the delivery of a Payment Blockage Notice, has an
aggregate amount outstanding of, or under which, on such date, the holders
thereof are committed to lend up to, at least $5.0 million and is specifically
designated in the instrument, agreement or other document evidencing or
governing that Senior Debt as “Designated Senior Debt” for purposes of this
Indenture (provided, however, that such instrument, agreement or other document
may place limitations and conditions on the right of such Senior Debt to
exercise the rights of Designated Senior Debt).

 

“Dollar”, “U.S. Dollar” or “U.S. $” means a dollar or other equivalent unit in
such coin or currency of the United States as at the time shall be legal tender
for the payment of public and private debts.

 

“DTC Participants” has the meaning specified in Section 2.8 hereof.

 

“Event of Default” has the meaning specified in Section 4.1 hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expiration Time” has the meaning specified in Section 12.4(f) hereof.

 

“fair market value” has the meaning set forth in Section 12.4(g) hereof.

 

“Fundamental Change” means the occurrence of any of the following after the
Issue Date:

 

(1) the acquisition by any person, including any syndicate or group deemed to be
a “person” under Section 13(d)(3) of the Exchange Act, of beneficial ownership,
directly or indirectly, through a purchase, merger or other acquisition
transaction or series of transactions, of shares of capital stock of the Company
entitling such person to exercise 50% or more of the total voting power of all
shares of capital stock of the Company entitled to vote generally in elections
of directors, other than any such acquisition by the Company, any subsidiary of
the Company or any employee benefit plan of the Company; provided, however, that
the conversion of notes or exercise of warrants outstanding on the Issue Date by
the holders thereof, shall not be deemed a Fundamental Change; and provided
further, that shares issuable upon conversion of payment-in-kind notes issued to
any holder of such notes as payment of interest on such notes shall not be
deemed a Fundamental Change;

 

(2) (a) the direct or indirect sale or transfer of all or substantially all of
the Company’s assets; (b) any business combination which results in the Holders
of the Company’s capital stock, calculated on an as-converted basis, prior to
such business combination beneficially owning less than 50% of the voting
securities of the resulting parent entity in such business combination; or (c) a
change in the composition of the Board of Directors, as a result of which fewer
than 50% of the incumbent directors are directors who either (i) had been
members of the Board of Directors on the corresponding calendar day of the
second preceding year (the “Original Directors”); or (ii) were nominated for
election or appointed to the Board of

 

-3-



--------------------------------------------------------------------------------

Directors by a majority of the aggregate of the Original Directors and other
directors nominated or appointed in a manner consistent with this clause (ii);

 

(3) the Common Stock of the Company (or other common stock into which the
debentures are then convertible) is neither listed for trading on a U.S.
national securities exchange nor approved for trading on the Nasdaq National
Market; or

 

(4) the Company is liquidated or dissolved or a resolution is passed by the
Company’s stockholders approving a plan of liquidation or dissolution of the
Company other than in a transaction which complies with the provisions described
in Article 6 of this Indenture.

 

However, a Fundamental Change will not be deemed to have occurred if:

 

(x) the daily market price per share of Common Stock for any five Trading Days
within the period of 10 consecutive Trading Days beginning immediately after the
later of the Fundamental Change or the public announcement of the Fundamental
Change (in the case of a clause (1) or (2)(c) above) or the period of 10
consecutive Trading Days ending immediately before the Fundamental Change (in
the case of clause (2)(a) and (2)(b) above) shall equal or exceed 110% of the
conversion price of the debentures in effect on the date of the Fundamental
Change or the public announcement of the Fundamental Change, as applicable; or

 

(y) in the case of the clause (2) above, at least 95% of the consideration
(excluding cash payments for fractional shares) in the transaction or
transactions constituting the Fundamental Change consists of shares of common
stock that are, or upon issuance will be, traded on the New York Stock Exchange
or quoted on the Nasdaq National Market.

 

Beneficial ownership shall be determined in accordance with Rule 13d-3
promulgated by the SEC under the Exchange Act. The term “person” shall include
any syndicate or group which would be deemed to be a “person” under Section
13(d)(3) of the Exchange Act.

 

“Global Security” has the meaning specified in Section 2.2 hereof.

 

“Guarantee” means any obligation, contingent or otherwise, of any Person,
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

 

(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreement to keep-well, to purchase assets,
goods, securities or services, to take-or-pay, or maintain financial statement
conditions or otherwise); or

 

(2) entered into for purposes of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part);

 

provided, however, that the term “guarantee” will not include endorsements for
collection or deposit in the ordinary course of business. The term “guarantee”
used as a verb has a corresponding meaning.

 

“Holder”, when used with respect to any Security, means the Person in whose name
the Security is registered in the Register.

 

“Indebtedness”, when used with respect to any Person, and without duplication
means:

 

(1) all indebtedness, obligations and other liabilities (contingent or
otherwise) of such Person for borrowed money (including obligations of the
Company in respect of overdrafts, foreign exchange contracts, currency exchange
agreements, Interest Rate Protection Agreements, and any loans or advances

 

-4-



--------------------------------------------------------------------------------

from banks, whether or not evidenced by notes or similar instruments) or
evidenced by bonds, debentures, notes or other instruments for the payment of
money, or incurred in connection with the acquisition of any property, services
or assets (whether or not the recourse of the lender is to the whole of the
assets of such Person or to only a portion thereof), other than any account
payable or other accrued current liability or obligation to trade creditors
incurred in the ordinary course of business in connection with the obtaining of
materials or services;

 

(2) all reimbursement obligations and other liabilities (contingent or
otherwise) of such Person with respect to letters of credit, bank guarantees,
bankers’ acceptances, surety bonds, performance bonds or other guaranty of
contractual performance;

 

(3) all obligations and liabilities (contingent or otherwise) in respect of (a)
leases of such Person required, in conformity with generally accepted accounting
principles, to be accounted for as capitalized lease obligations on the balance
sheet of such Person and (b) any lease or related documents (including a
purchase agreement) in connection with the lease of real property which provides
that such Person is contractually obligated to purchase or cause a third party
to purchase the leased property and thereby guarantee a minimum residual value
of the leased property to the landlord and the obligations of such Person under
such lease or related document to purchase or to cause a third party to purchase
the leased property;

 

(4) all obligations of such Person (contingent or otherwise) with respect to an
interest rate or other swap, cap or collar agreement or other similar instrument
or agreement or foreign currency hedge, exchange, purchase or similar instrument
or agreement;

 

(5) all direct or indirect guaranties or similar agreements by such Person in
respect of, and obligations or liabilities (contingent or otherwise) of such
Person to purchase or otherwise acquire or otherwise assure a creditor against
loss in respect of, indebtedness, obligations or liabilities of another Person
of the kind described in clauses (1) through (4);

 

(6) any indebtedness or other obligations described in clauses (1) through (4)
secured by any mortgage, pledge, lien or other encumbrance existing on property
which is owned or held by such Person, regardless of whether the indebtedness or
other obligation secured thereby shall have been assumed by such Person; and

 

(7) any and all deferrals, renewals, extensions, refinancings, replacements,
restatements and refundings of, or amendments, modifications or supplements to,
any indebtedness, obligation or liability of the kind described in clauses (1)
through (6).

 

“Indenture” means this instrument as originally executed or as it may from time
to time be supplemented or amended by one or more indentures supplemental hereto
entered into pursuant to the applicable provisions hereof.

 

“Initial Purchasers” means Citigroup Global Markets Inc. and SG Cowen Securities
Corporation.

 

“Interest Payment Date” means each February 15 and August 15.

 

“Interest Rate” means 2.50% per annum.

 

“Interest Rate Protection Agreement” means, with respect to any Person, any
interest rate swap agreement, interest rate cap or collar agreement or other
financial agreement or arrangement designed to protect such Person against
fluctuations in interest rates, as in effect from time to time.

 

“Issue Date” means February 11, 2004.

 

“Liquidated Damages” means all liquidated damages, if any, payable pursuant to
Section 3 of the Registration Rights Agreement.

 

-5-



--------------------------------------------------------------------------------

“Maturity” means the date on which the principal of such Security becomes due
and payable as therein or herein provided, whether at the Stated Maturity or by
acceleration, conversion, call for redemption, exercise of a Purchase Right or a
Put Purchase Right or otherwise.

 

“Nasdaq National Market” means the National Association of Securities Dealers
Automated Quotation National Market or any successor national securities
exchange or automated over-the-counter trading market in the United States.

 

“Non-Electing Share” has the meaning specified in Section 12.11 hereof.

 

“Officer” of the Company means the Chief Executive Officer, the President, the
Chief Financial Officer, the Treasurer, any Vice President, the Secretary or any
Assistant Secretary of the Company.

 

“Officers’ Certificate” means a certificate signed by both (1) the Chief
Executive Officer, the President or a Vice President and (2) so long as not the
same as the officer signing pursuant to clause (1), the Chief Financial Officer,
the Treasurer or the Secretary of the Company, and delivered to the Trustee.

 

“Opinion of Counsel” means a written opinion of counsel, who may be counsel to
the Company (and may include directors or employees of the Company) and which
opinion is acceptable to the Trustee, which acceptance shall not be unreasonably
withheld.

 

“Optional Redemption Price” has the meaning specified in Section 10.1 hereof.

 

“Outstanding”, when used with respect to Securities, means, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, except Securities:

 

(1) previously canceled by the Trustee or delivered to the Trustee for
cancellation;

 

(2) for the payment or redemption of which money in the necessary amount has
been previously deposited with the Trustee or any Paying Agent (other than the
Company) in trust or set aside and segregated in trust by the Company (if the
Company shall act as its own Paying Agent) for the Holders of such Securities,
provided, however, that if such Securities are to be redeemed, notice of such
redemption has been duly given pursuant to this Indenture; and

 

(3) which have been paid, in exchange for or in lieu of which other Securities
have been authenticated and delivered pursuant to this Indenture, other than any
such Securities in respect of which there shall have been presented to the
Trustee proof satisfactory to it that such Securities are held by a bona fide
purchaser in whose hands such Securities are valid obligations of the Company.

 

“Paying Agent” has the meaning specified in Section 2.5 hereof.

 

“Payment Blockage Notice” has the meaning specified in Section 13.1(d) hereof.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust, estate,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“Physical Securities” has the meaning specified in Section 2.2 hereof.

 

“Place of Conversion” means any city in which any Conversion Agent is located.

 

“Place of Payment” means any city in which any Paying Agent is located.

 

“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any

 

-6-



--------------------------------------------------------------------------------

Security authenticated and delivered under Section 2.12 hereof in exchange for
or in lieu of a mutilated, destroyed, lost or stolen Security shall be deemed to
evidence the same debt as the mutilated, destroyed, lost or stolen Security.

 

“Purchase Agreement” means the Purchase Agreement, dated February 5, 2004, among
the Company and the Initial Purchasers.

 

“Purchase Date” has the meaning specified in Section 11.1 hereof.

 

“Purchase Notice” has the meaning specified in Section 11.2 hereof.

 

“Purchase Price” has the meaning specified in Section 11.1 hereof.

 

“Purchase Right” has the meaning specified in Section 11.1 hereof.

 

“Put Purchase Date” has the meaning specified in Section 11.2 hereof.

 

“Put Purchase Price” has the meaning specified in Section 11.2 hereof.

 

“Put Purchase Right” has the meaning specified in Section 11.2 hereof.

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

“Quoted Price” of the Common Stock means the last reported sale price of the
Common Stock on the Nasdaq National Market or, if the Common Stock is listed on
a national securities exchange, then on such exchange, or if the Common Stock is
not quoted on Nasdaq National Market or listed on an exchange, the average of
the last bid and asked price on the National Association of Securities Dealers
Automated Quotation System.

 

“Record Date” means either a Regular Record Date or a Special Record Date, as
the case may be, provided that, for purposes of Section 12.4 hereof, Record Date
has the meaning specified in Section 12.4(g) hereof.

 

“Redemption Date”, when used with respect to any Security to be redeemed, means
the optional redemption date, in the event of an optional redemption.

 

“Redemption Price”, when used with respect to any Security to be redeemed, means
the Optional Redemption Price, in the event of an optional redemption.

 

“Reference Period” has the meaning set forth in Section 12.4(d) hereof.

 

“Register” has the meaning specified in Section 2.5 hereof.

 

“Registrar” has the meaning specified in Section 2.5 hereof.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of February 11, 2004, among the Company and the Initial Purchasers.

 

“Regular Record Date” for the interest on the Securities (including Liquidated
Damages, if any) payable means the February 1 (whether or not a Business Day)
next preceding a February 15 Interest Payment Date and the August 1 (whether or
not a Business Day) next preceding an August 15 Interest Payment Date.

 

“Regulation S” means Regulation S promulgated under the Securities Act.

 

“Responsible Officer”, when used with respect to the Trustee, means any officer
in the Corporate Trust Office of the Trustee and also means, with respect to a
particular corporate trust matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.

 

-7-



--------------------------------------------------------------------------------

“Restricted Period” means the applicable distribution compliance period under
Regulation S.

 

“Restricted Securities” means the Securities defined as such in Section 2.3
hereof.

 

“Restricted Securities Legend” has the meaning set forth in Section 2.3(a)
hereof.

 

“Rule 144” means Rule 144 under the Securities Act (including any successor rule
thereof), as the same may be amended from time to time.

 

“Rule 144A” means Rule 144A as promulgated under the Securities Act (including
any successor rule thereof), as the same may be amended from time to time.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities” has the meaning ascribed to it in the first paragraph under the
caption “Recitals of the Company”.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Debt” means the principal of, premium, if any, interest (including all
interest accruing subsequent to the commencement of any bankruptcy or similar
proceeding, whether or not a claim for post-petition interest is allowable as a
claim in any such proceeding) and rent payable on or termination payment with
respect to or in connection with, and all fees, costs, expenses and other
amounts accrued or due on or in connection with, Indebtedness of the Company
(including convertible notes issued to a subsidiary of STT Communications Ltd.
and entities affiliated with Crosslink Capital, Inc. in connection with
financing transactions in December 2002 and June 2003), whether outstanding on
the Issue Date or subsequently created, incurred, assumed, guaranteed or in
effect guaranteed by the Company (including all deferrals, renewals, extensions
or refundings of, or amendments, modifications or supplements to, the
foregoing), except for (a) any particular Indebtedness in respect of which the
instrument creating or evidencing the same or the assumption or guarantee
thereof expressly provides that such Indebtedness shall not be senior in right
of payment to the Securities or expressly provides that such Indebtedness is
pari passu or junior to the Securities; (b) any Indebtedness between or among
the Company and/or any of its Subsidiaries, or any of the Company’s Affiliates
other than (i) Indebtedness held by an Affiliate on the Issue Date, (ii)
Indebtedness acquired after the Issue Date by operation of the pay-in-kind terms
of any Indebtedness held by an Affiliate on the Issue Date as such pay-in-kind
terms are in effect on the Issue Date, (iii) Indebtedness acquired by an
Affiliate pursuant to preemptive rights held by such Affiliate on the Issue
Date, and (iv) unless the amount under (iii) above is greater, up to 25% of the
aggregate principal amount of any future series of Indebtedness issued after the
Issue Date acquired directly from the Company in connection with a bona fide
offering of such series of Indebtedness directed principally to unaffiliated
third parties; (c) the Company’s real property leases; (d) any liability for
federal, state, local or other taxes owed or owing by the Company; and (e) the
Company’s trade payables and accrued expenses (including, without limitation,
accrued compensation) for goods, services or materials purchased or provided in
the ordinary course of business. The term “Senior Debt” shall include, without
limitation, all Designated Senior Debt.

 

“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” within the meaning of Rule 405 under the Securities Act.

 

“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 2.17 hereof.

 

“Stated Maturity” means the date specified in any Security as the fixed date for
the payment of principal on such Security or on which an installment of interest
(including Liquidated Damages, if any) on such Security is due and payable.

 

“Subsidiary” means a corporation more than 50% of the outstanding voting stock
of which is owned, directly or indirectly, by the Company or by one or more
other Subsidiaries, or by the Company and one or more other Subsidiaries. For
the purposes of this definition only, “voting stock” means stock which
ordinarily has voting power

 

-8-



--------------------------------------------------------------------------------

for the election of directors, whether at all times or only so long as no senior
class of stock has such voting power by reason of any contingency.

 

“TIA” means the Trust Indenture Act of 1939 (15 U.S. Code §§ 77aaa-77bbbb), as
in effect on the Issue Date; provided, however, that in the event the TIA is
amended after such date, “TIA” means, to the extent required by such amendment,
the Trust Indenture Act of 1939, as so amended, or any successor statute.

 

“Trading Day” means a day during which trading in securities generally occurs on
The New York Stock Exchange or, if the Common Stock is not then listed on The
New York Stock Exchange, on the principal other national or regional securities
exchange on which the Common Stock is then listed or, if the Common Stock is not
then listed on a national or regional securities exchange, on the Nasdaq
National Market or, if the Common Stock is not then quoted on the Nasdaq
National Market, on the principal other market on which the Common Stock is
traded.

 

“Trading Price” of the Securities on any date of determination means the average
of the secondary market bid quotations per $1,000 principal amount of Securities
obtained by the Trustee for $2,000,000 principal amount of the Securities at
approximately 3:30 p.m., New York City time, on such determination date from
three independent nationally recognized securities dealers selected by the
Company; provided, however, that if three such bids cannot reasonably be
obtained by the Trustee, but two such bids are obtained, then the average of the
two bids shall be used, and if only one such bid can reasonably be obtained by
the Trustee, this one bid shall be used. If the Trustee cannot reasonably obtain
at least one bid for $2,000,000 principal amount of Securities from a nationally
recognized securities dealer, then the trading price per $1,000 principal amount
of Securities shall be deemed to be less than 98% of the product of the sale
price of the Common Stock and the then applicable conversion rate.

 

“Transfer Agent” means any Person, which may be the Company, authorized by the
Company to exchange or register the transfer of Securities.

 

“Trigger Event” has the meaning specified in Section 12.4(d) hereof.

 

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean
such successor Trustee.

 

“U.S. Person” has the meaning specified in Regulation S.

 

“Vice President”, when used with respect to the Company, means any vice
president, whether or not designated by a number or a word or words added before
or after the title “vice president.”

 

SECTION 1.2. Incorporation by Reference of Trust Indenture Act. Whenever this
Indenture refers to a provision of the TIA, the provision is incorporated by
reference in and made a part of this Indenture.

 

The following TIA terms used in this Indenture have the following meanings:

 

(i) “indenture securities” means the Securities;

 

(ii) “indenture security holder” means a Holder;

 

(iii) “indenture to be qualified” means this Indenture;

 

(iv) “indenture trustee” or “institutional trustee” means the Trustee; and

 

(v) “obligor” on the Securities means the Company and any other obligor on the
indenture securities.

 

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule have the meanings
assigned to them by such definitions.

 

-9-



--------------------------------------------------------------------------------

SECTION 1.3. Rules of Construction. For all purposes of this Indenture, except
as otherwise expressly provided or unless the context otherwise requires:

 

(1) the terms defined in this Article have the meanings assigned to them in this
Article and include the plural as well as the singular;

 

(2) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with accounting principles generally accepted in the
United States prevailing at the time of any relevant computation hereunder; and

 

(3) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision.

 

ARTICLE 2

 

THE SECURITIES

 

SECTION 2.1. Title and Terms. The Securities shall be known and designated as
the “2.50% Convertible Subordinated Debentures due 2024” of the Company. The
aggregate principal amount of Securities which may be authenticated and
delivered under this Indenture is limited to $75,000,000 (or $86,250,000 if the
option set forth in Section 2(b) of the Purchase Agreement is exercised in
full), except for securities authenticated and delivered upon registration of,
transfer of, or in exchange for, or in lieu of other Securities pursuant to
Section 2.7, 2.8, 2.9, 2.12, 7.5, 10.7, 11.1 or 12.2 hereof. The Securities
shall be issuable in denominations of $1,000 or integral multiples thereof.

 

The Securities shall mature on February 15, 2024.

 

Interest shall accrue from February 11, 2004 at the Interest Rate until the
principal thereof is paid or made available for payment. Interest shall be
payable semiannually in arrears on February 15 and August 15 of each year,
commencing August 15, 2004.

 

Interest on the Securities shall be computed on the basis of a 360-day year of
twelve 30-day months, and for any period shorter than a full semiannual period
for which interest is calculated, on the basis of a 30-day month, and for such
periods of less than a month, the actual number of days elapsed over a 30-day
month.

 

A Holder of any Security at the close of business on a Regular Record Date shall
be entitled to receive interest (including Liquidated Damages, if any) on such
Security on the corresponding Interest Payment Date.

 

A Holder of any Security which is converted after the close of business on a
Regular Record Date and prior to the corresponding Interest Payment Date (other
than any Security whose Maturity is prior to such Interest Payment Date) shall
be entitled to receive interest (including Liquidated Damages, if any) on the
principal amount of such Security on such Interest Payment Date, notwithstanding
the conversion of such Security prior to such Interest Payment Date. However,
any such Holder which surrenders any such Security for conversion during the
period between the close of business on such Regular Record Date and ending with
the opening of business on the corresponding Interest Payment Date shall be
required to pay the Company an amount equal to the interest (including
Liquidated Damages, if any) on the principal amount of such Security so
converted (but excluding any overdue interest on the principal amount of such
Security so converted that exists at the time such Holder surrenders such
Security for conversion), which is payable by the Company to such Holder on such
Interest Payment Date, at the time such Holder surrenders such Security for
conversion. Notwithstanding the foregoing, any such Holder which surrenders for
conversion any Security (a) which has been called for redemption by the Company
in a notice of redemption given by the Company pursuant to Section 10.4 hereof
on a Redemption Date after such Regular Record Date and on or prior to the next
succeeding Interest Payment Date or (b) with respect to which the Company has
specified a Purchase Date that is after such Regular Record Date and on or prior
to the next succeeding Interest Payment Date, in either case, shall be entitled
to receive (and retain) such interest (including Liquidated Damages, if

 

-10-



--------------------------------------------------------------------------------

any) and need not pay the Company an amount equal to the interest (including
Liquidated Damages, if any) on the principal amount of such Security so
converted at the time such Holder surrenders such Security for conversion.

 

Principal of and interest on, Global Securities shall be payable to the
Depositary in immediately available funds.

 

Principal on Physical Securities shall be payable at the office or agency of the
Company maintained for such purpose, initially the Corporate Trust Office of the
Trustee. Interest on Physical Securities will be payable by (i) U.S. Dollar
check drawn on a bank located in the city where the Corporate Trust Office of
the Trustee is located mailed to the address of the Person entitled thereto as
such address shall appear in the Register, or (ii) upon application to the
Registrar not later than the relevant Record Date by a Holder of an aggregate
principal amount in excess of $5,000,000, wire transfer in immediately available
funds.

 

The Securities shall be redeemable at the option of the Company as provided in
Article 10 hereof.

 

The Securities shall have the Purchase Rights exercisable at the option of
Holders as provided in Article 11 hereof.

 

The Securities shall be convertible as provided in Article 12 hereof.

 

The Securities shall be subordinated in right of payment to Senior Debt of the
Company as provided in Article 13 hereof.

 

SECTION 2.2. Form of Securities. The Securities and the Trustee’s certificate of
authentication to be borne by such Securities shall be substantially in the form
annexed hereto as Exhibit A, which is incorporated in and made a part of this
Indenture. The terms and provisions contained in the form of Security shall
constitute, and are hereby expressly made, a part of this Indenture and to the
extent applicable, the Company and the Trustee, by their execution and delivery
of this Indenture, expressly agree to such terms and provisions and to be bound
thereby.

 

Any of the Securities may have such letters, numbers or other marks of
identification and such notations, legends and endorsements as the Officers
executing the same may approve (execution thereof to be conclusive evidence of
such approval) and as are not inconsistent with the provisions of this
Indenture, or as may be required to comply with any law or with any rule or
regulation made pursuant thereto or with any rule or regulation of any
securities exchange or automated quotation system on which the Securities may be
listed or designated for issuance, or to conform to usage.

 

The Securities will be offered and sold only to QIBs in reliance on Rule 144A
and outside the United States in accordance with Regulation S and shall be
issued initially only in the form of one or more permanent Global Securities
(each, a “Global Security”) in registered form without interest coupons. The
Global Securities shall be:

 

(1) duly executed by the Company and authenticated by the Trustee as hereinafter
provided;

 

(2) registered in the name of the Depositary (or its nominee) for credit to the
respective accounts of the Holders at the Depositary; and

 

(3) deposited with the Trustee, as custodian for the Depositary.

 

The Global Securities shall be substantially in the form of Security set forth
in Exhibit A annexed hereto (including the text and schedule called for by
footnotes 1 and 2 thereto). The aggregate principal amount of the Global
Securities may from time to time be increased or decreased by adjustments made
on the records of the Trustee, as custodian for the Depositary (or its nominee),
in accordance with the instructions given by the Holder thereof, as hereinafter
provided.

 

-11-



--------------------------------------------------------------------------------

Securities issued in exchange for interests in the Global Securities pursuant to
Section 2.8(d) hereof shall be issued in the form of permanent definitive
Securities (the “Physical Securities”) in registered form without interest
coupons. The Physical Securities shall be substantially in the form set forth in
Exhibit A annexed hereto.

 

The Securities shall be typed, printed, lithographed or engraved or produced by
any combination of these methods or may be produced in any other manner
permitted by the rules of any securities exchange on which the Securities may be
listed, all as determined by the Officers executing such Securities, as
evidenced by their execution of such Securities.

 

SECTION 2.3. Legends

 

(a) Restricted Securities Legends. Each Security issued hereunder shall, upon
issuance, bear the legend set forth in Section 2.3(a)(i) or Section 2.3(a)(ii)
(each, a “Restricted Securities Legend”), as the case may be, and such legend
shall not be removed except as provided in Section 2.3(a)(iii). Each Security
that bears or is required to bear the Restricted Securities Legend set forth in
Section 2.3(a)(i) (together with any Common Stock issued upon conversion of the
Securities and required to bear the Restricted Securities Legend set forth in
Section 2.3(a)(ii), collectively, the “Restricted Securities”) shall be subject
to the restrictions on transfer set forth in this Section 2.3(a) (including the
Restricted Securities Legend set forth below), and the Holder of each such
Restricted Security, by such Holder’s acceptance thereof, shall be deemed to
have agreed to be bound by all such restrictions on transfer.

 

As used in Section 2.3(a), the term “transfer” encompasses any sale, pledge,
transfer or other disposition whatsoever of any Restricted Security.

 

(i) Restricted Securities Legend for Securities. Except as provided in Section
2.3(a)(iii), until two years after the original issuance date of any Security,
any certificate evidencing such Security (and all securities issued in exchange
therefor or substitution thereof, other than Common Stock, if any, issued upon
conversion thereof, which shall bear the legend set forth in Section 2.3(a)(ii),
if applicable) shall bear a Restricted Securities Legend in substantially the
following form:

 

THIS DEBENTURE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”), AND THIS DEBENTURE MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS DEBENTURE IS HEREBY NOTIFIED THAT THE SELLER
OF THIS DEBENTURE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION
5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

 

THE HOLDER OF THIS DEBENTURE AGREES FOR THE BENEFIT OF EQUINIX, INC. THAT (A)
THIS DEBENTURE MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (I)
IN THE UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE), OR (IV) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF
CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES, (B) THE HOLDER WILL NOT, DIRECTLY OR INDIRECTLY,
ENGAGE IN ANY HEDGING TRANSACTION WITH REGARD TO THIS SECURITY OR ANY COMMON
STOCK ISSUABLE

 

-12-



--------------------------------------------------------------------------------

UPON CONVERSION OF THIS SECURITY EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT
AND (C) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY
PURCHASER OF THIS DEBENTURE FROM IT OF THE RESTRICTIONS REFERRED TO IN (A) AND
(B) ABOVE.

 

(ii) Restricted Securities Legend for Common Stock Issued upon Conversion of the
Securities. Except as provided in Section 2.3(a)(iii), until two years after the
original issuance date of any Security, any stock certificate representing
Common Stock issued upon conversion of such Security shall bear a Restricted
Securities Legend in substantially the following form:

 

THE COMMON STOCK EVIDENCED HEREBY (OR ITS PREDECESSOR) HAS NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933 (THE “SECURITIES ACT”). THE
HOLDER OF THIS CERTIFICATE AGREES FOR THE BENEFIT OF EQUINIX, INC. (THE
“COMPANY”) THAT (A) THE COMMON STOCK EVIDENCED HEREBY MAY NOT BE RESOLD, PLEDGED
OR OTHERWISE TRANSFERRED (I) PRIOR TO THE EXPIRATION OF THE HOLDING PERIOD UNDER
RULE 144(k) (OR ANY SUCCESSOR THERETO) UNDER THE SECURITIES ACT WHICH IS
APPLICABLE TO THIS SECURITY OR (II) BY ANY HOLDER THAT WAS AN “AFFILIATE”
(WITHIN THE MEANING OF RULE 144 UNDER THE SECURITIES ACT) OF THE COMPANY AT ANY
TIME DURING THE THREE MONTHS PRECEDING THE DATE OF SUCH TRANSFER, IN EITHER
CASE, OTHER THAN (1) TO THE COMPANY, (2) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF
AVAILABLE), OR (3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH OF CASES (1) THROUGH (3) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, (B) THE HOLDER
WILL NOT, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTION WITH REGARD
TO THE COMMON STOCK EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT AND (C) THE
HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF
THE COMMON STOCK EVIDENCED HEREBY FROM IT OF THE RESTRICTIONS REFERRED TO IN (A)
AND (B) ABOVE.

 

(iii) Removal of the Restricted Securities Legends. Each Security or share of
Common Stock issued upon conversion of such Security shall bear the Restricted
Securities Legend set forth in Section 2.3(a)(i) or 2.3(a)(ii), as the case may
be, until the earlier of:

 

(A) two years after the original issuance date of such Security;

 

(B) such Security or Common Stock has been sold pursuant to a registration
statement that has been declared effective under the Securities Act (and which
continues to be effective at the time of such sale); or

 

(C) such Common Stock has been issued upon conversion of Securities that have
been sold pursuant to a registration statement that has been declared effective
under the Securities Act (and which continues to be effective at the time of
such sale).

 

 

The Holder must give notice thereof to the Trustee and any transfer agent for
the Common Stock, as applicable.

 

Notwithstanding the foregoing, the Restricted Securities Legend may be removed
if there is delivered to the Company such satisfactory evidence, which may
include an opinion of independent counsel, as may be reasonably required by the
Company that neither such legend nor the restrictions on transfer set

 

-13-



--------------------------------------------------------------------------------

forth therein are required to ensure that transfers of such Security will not
violate the registration requirements of the Securities Act. Upon provision of
such satisfactory evidence, the Trustee, at the written direction of the
Company, shall authenticate and deliver in exchange for such Securities another
Security or Securities having an equal aggregate principal amount that does not
bear such legend. If the Restricted Securities Legend has been removed from a
Security as provided above, no other Security issued in exchange for all or any
part of such Security shall bear such legend, unless the Company has reasonable
cause to believe that such other Security is a “restricted security” within the
meaning of Rule 144 and instructs the Trustee in writing to cause a Restricted
Securities Legend to appear thereon.

 

Any Security (or security issued in exchange or substitution thereof) as to
which such restrictions on transfer shall have expired in accordance with their
terms or as to which the conditions for removal of the Restricted Securities
Legend set forth in Section 2.3(a)(i) as set forth therein have been satisfied
may, upon surrender of such Security for exchange to the Registrar in accordance
with the provisions of Section 2.7 hereof, be exchanged for a new Security or
Securities, of like tenor and aggregate principal amount, which shall not bear
the Restricted Securities Legend required by Section 2.3(a)(i).

 

Any such Common Stock as to which such restrictions on transfer shall have
expired in accordance with their terms or as to which the conditions for removal
of the Restricted Securities Legend set forth in Section 2.3(a)(ii) as set forth
therein have been satisfied may, upon surrender of the certificates representing
such shares of Common Stock for exchange in accordance with the procedures of
the transfer agent for the Common Stock, be exchanged for a new certificate or
certificates for a like aggregate number of shares of Common Stock, which shall
not bear the Restricted Securities Legend required by Section 2.3(a)(ii).

 

(b) Global Security Legend. Each Global Security shall also bear the following
legend on the face thereof:

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (“DTC”) TO EQUINIX, INC. (OR ITS SUCCESSOR) OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, CONVERSION OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT
HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

SECTION 2.4. Execution, Authentication, Delivery and Dating. Two Officers shall
execute the Securities on behalf of the Company by manual or facsimile
signature. If an Officer whose signature is on a Security no longer holds that
office at the time the Security is authenticated, the Security shall be valid
nevertheless.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Securities executed by the Company to the
Trustee for authentication, together with a Company Order for the authentication
and delivery of such Securities, and the Trustee in accordance with such Company
Order shall authenticate and deliver such Securities as in this Indenture
provided and not otherwise.

 

Each Security shall be dated the date of its authentication.

 

No Security shall be entitled to any benefit under this Indenture, or be valid
or obligatory for any purpose, unless there appears on such Security a
certificate of authentication substantially in the form provided for herein
executed by or on behalf of the Trustee by manual signature, and such
certificate upon any Security shall be conclusive evidence, and the only
evidence, that such Security has been duly authenticated and delivered
hereunder.

 

-14-



--------------------------------------------------------------------------------

The Trustee may appoint an authenticating agent or agents reasonably acceptable
to the Company with respect to the Securities. Unless limited by the terms of
such appointment, an authenticating agent may authenticate Securities whenever
the Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent.

 

SECTION 2.5. Registrar and Paying Agent. The Company shall maintain an office or
agency where Securities may be presented for registration of transfer or for
exchange (the “Registrar”) and an office or agency where Securities may be
presented for payment (the “Paying Agent”). The Registrar shall keep a register
of the Securities (the “Register”) and of their transfer and exchange. The
Company may appoint one or more co-Registrars and one or more additional Paying
Agents for the Securities. The term “Paying Agent” includes any additional
paying agent and the term “Registrar” includes any additional registrar. The
Company may change any Paying Agent or Registrar without prior notice to any
Holder.

 

The Company will cause each Paying Agent (other than the Trustee) to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee, subject to the provisions of this Section, that such Paying Agent
will:

 

(1) hold all sums held by it for the payment of the principal of or interest
(including Liquidated Damages, if any) on Securities in trust for the benefit of
the Persons entitled thereto until such sums shall be paid to such Persons or
otherwise disposed of as provided in this Indenture;

 

(2) give the Trustee notice of any Default by the Company in the making of any
payment of principal or interest (including Liquidated Damages, if any); and

 

(3) at any time during the continuance of any such Default, upon the written
request of the Trustee, forthwith pay to the Trustee all sums so held in trust
by such Paying Agent.

 

The Company shall give prompt written notice to the Trustee of the name and
address of any Agent who is not a party to this Indenture. If the Company fails
to appoint or maintain another entity as Registrar or Paying Agent, the Trustee
shall act as such. The Company or any Affiliate of the Company may act as Paying
Agent or Registrar; provided, however, that none of the Company, its
Subsidiaries or the Affiliates of the foregoing shall act:

 

(i) as Paying Agent in connection with redemptions, offers to purchase and
discharges, as otherwise specified in this Indenture, and

 

(ii) as Paying Agent or Registrar if a Default or Event of Default has occurred
and is continuing.

 

The Company hereby initially appoints the Trustee as Registrar and Paying Agent
for the Securities.

 

SECTION 2.6. Paying Agent to Hold Assets in Trust. Not later than 12:00 Noon
(New York City time) on each due date of the principal and interest (including
Liquidated Damages, if any) on any Securities, the Company shall deposit with
one or more Paying Agents money in immediately available funds sufficient to pay
such principal and interest (including Liquidated Damages, if any) so becoming
due. The Company at any time may require a Paying Agent to pay all money held by
it to the Trustee. Upon payment over to the Trustee, the Paying Agent (if other
than the Company) shall have no further liability for the money so paid over to
the Trustee.

 

If the Company shall act as a Paying Agent, it shall, prior to or on each due
date of the principal of or interest (including Liquidated Damages, if any) on
any of the Securities, segregate and hold in trust for the benefit of the
Holders a sum sufficient with monies held by all other Paying Agents, to pay the
principal or interest (including Liquidated Damages, if any) so becoming due
until such sums shall be paid to such Persons or otherwise disposed of as
provided in this Indenture, and shall promptly notify the Trustee of its action
or failure to act.

 

SECTION 2.7. General Provisions Relating to Transfer and Exchange. The
Securities are issuable only in registered form. A Holder may transfer a
Security only by written application to the Registrar stating

 

-15-



--------------------------------------------------------------------------------

the name of the proposed transferee and otherwise complying with the terms of
this Indenture. No such transfer shall be effected until, and such transferee
shall succeed to the rights of a Holder only upon, final acceptance and
registration of the transfer by the Registrar in the Register. Furthermore, any
Holder of a Global Security shall, by acceptance of such Global Security, agree
that transfers of beneficial interests in such Global Security may be effected
only through a book-entry system maintained by the Holder of such Global
Security (or its agent) and that ownership of a beneficial interest in the
Security shall be required to be reflected in a book-entry. Notwithstanding the
foregoing, in the case of a Restricted Security, a beneficial interest in a
Global Security being transferred in reliance on an exemption from the
registration requirements of the Securities Act other than in accordance with
Rule 144, Rule 144A and Regulation S may only be transferred for a Physical
Security.

 

When Securities are presented to the Registrar with a request to register the
transfer or to exchange them for an equal aggregate principal amount of
Securities of other authorized denominations, the Registrar shall register the
transfer or make the exchange as requested if its requirements for such
transactions are met (including that such Securities are duly endorsed or
accompanied by a written instrument of transfer duly executed by the Holder
thereof or by an attorney who is authorized in writing to act on behalf of the
Holder). Subject to Section 2.4 hereof, to permit registrations of transfers and
exchanges, the Company shall execute and the Trustee shall authenticate
Securities at the Registrar’s request. No service charge shall be made for any
registration of transfer or exchange or redemption of the Securities, but the
Company may require payment of a sum sufficient to cover any transfer tax or
similar governmental charge payable in connection therewith (other than any such
transfer taxes or other similar governmental charge payable upon exchanges
pursuant to Section 2.14, 7.5 or 10.7 hereof).

 

Neither the Company nor the Registrar shall be required to exchange or register
a transfer of any Securities:

 

(1) for a period of 15 Business Days prior to the day of any selection of
Securities for redemption under Article 10 hereof;

 

(2) so selected for redemption or, if a portion of any Security is selected for
redemption, such portion thereof selected for redemption; or

 

(3) surrendered for conversion or, if a portion of any Security is surrendered
for conversion, such portion thereof surrendered for conversion.

 

SECTION 2.8. Book-Entry Provisions for the Global Securities. (a) The Global
Securities initially shall

 

(i) be registered in the name of the Depositary (or a nominee thereof);

 

(ii) be delivered to the Trustee as custodian for such Depositary; and

 

(iii) bear the Restricted Securities Legend as set forth in Section 2.3(a)(i)
hereof.

 

Members of, or participants in, the Depositary (“DTC Participants”) shall have
no rights under this Indenture with respect to any Global Security held on their
behalf by the Depositary, or the Trustee as its custodian, or under such Global
Security, and the Depositary may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner of such Global
Security for all purposes whatsoever. Notwithstanding the foregoing, nothing
contained herein shall prevent the Company, the Trustee or any agent of the
Company or Trustee from giving effect to any written certification, proxy or
other authorization furnished by the Depositary or impair, as between the
Depositary and the DTC Participants, the operation of customary practices
governing the exercise of the rights of a Holder of any Security.

 

(b) The registered Holder of a Global Security may grant proxies and otherwise
authorize any Person, including DTC Participants and Persons that may hold
interests through DTC Participants, to take any action which a Holder is
entitled to take under this Indenture or the Securities.

 

-16-



--------------------------------------------------------------------------------

(c) A Global Security may not be transferred, in whole or in part, to any Person
other than the Depositary (or a nominee thereof), and no such transfer to any
such other Person may be registered. Beneficial interests in a Global Security
may be transferred in accordance with the rules and procedures of the Depositary
and the provisions of Section 2.9 hereof.

 

(d) If at any time:

 

(i) the Depositary notifies the Company in writing that it is no longer willing
or able to continue to act as Depositary for the Global Securities, or the
Depositary ceases to be a “clearing agency” registered under the Exchange Act,
and a successor Depositary for the Global Securities is not appointed by the
Company within 90 days of such notice or cessation;

 

(ii) the Company, at its option, notifies the Trustee in writing that it elects
to cause the issuance of the Securities in definitive form under this Indenture
in exchange for all or any part of the Securities represented by a Global
Security or Global Securities; or

 

(iii) an Event of Default has occurred and is continuing and the Registrar has
received a request from the Depositary for the issuance of Physical Securities
in exchange for such Global Security or Global Securities,

 

the Depositary shall surrender such Global Security or Global Securities to the
Trustee for cancellation and the Company shall execute, and the Trustee, upon
receipt of an Officers’ Certificate and Company Order for the authentication and
delivery of Securities, shall authenticate and deliver in exchange for such
Global Security or Global Securities, Physical Securities of like tenor as that
of the Global Securities in an aggregate principal amount equal to the aggregate
principal amount of such Global Security or Global Securities. Such Physical
Securities shall be registered in such names as the Depositary shall identify in
writing as the beneficial owners of the Securities represented by such Global
Security or Global Securities (or any nominees thereof).

 

Notwithstanding the foregoing, in connection with any transfer of beneficial
interests in a Global Security to beneficial owners pursuant to Section 2.8(d)
hereof, the Registrar shall reflect on its books and records the date and a
decrease in the principal amount of such Global Security in an amount equal to
the principal amount of the beneficial interest in such Global Security to be
transferred.

 

SECTION 2.9. Special Transfer Provisions. Unless a Security is transferred after
the time period referred to in Rule 144(k) under the Securities Act or otherwise
sold pursuant to a registration statement that has been declared effective under
the Securities Act (and which continues to be effective at the time of such
sale), the following provisions shall apply.

 

With respect to the registration of any proposed transfer of Securities to a QIB
in accordance with Rule 144A:

 

(i) if the Securities to be transferred consist of an interest in the Global
Securities, the transfer of such interest may be effected only through the
book-entry system maintained by the Depositary; and

 

(ii) if the Securities to be transferred consist of Physical Securities, the
Registrar shall register the transfer if such transfer is being made by a
proposed transferor who has checked the box provided on the form of Security
stating, or has otherwise advised the Company and the Registrar in writing, that
the sale has been made in compliance with the provisions of Rule 144A to a
transferee who has signed the certification provided on the form of Security
stating or has otherwise advised the Company and the Registrar in writing that:

 

(A) it is purchasing the Securities for its own account or an account with
respect to which it exercises sole investment discretion, in each case for
investment and not with a view to distribution;

 

-17-



--------------------------------------------------------------------------------

(B) it and any such account is a QIB within the meaning of Rule 144A;

 

(C) it is aware that the sale to it is being made in reliance on Rule 144A;

 

(D) it acknowledges that it has received such information regarding the Company
as it has requested pursuant to Rule 144A or has determined not to request such
information; and

 

(E) it is aware that the transferor is relying upon its foregoing
representations in order to claim the exemption from registration provided by
Rule 144A.

 

With respect to the registration of any proposed transfer of Securities to a
person who is not a U.S. Person in an offshore transaction in accordance with
Regulation S:

 

(i) if the Securities to be transferred consist of an interest in the Global
Securities, the transfer of such interest may be effected only through the
book-entry system maintained by the Depositary; and

 

(ii) if the Securities to be transferred consist of Physical Securities, the
Registrar shall register the transfer if such transfer is being made by a
proposed transferor who has checked the box provided for on the form of Security
stating, or has otherwise advised the Company and the Registrar in writing, that
the sale has been made in compliance with the provisions of Regulation S to a
transferee who has signed the certification provided for on the form of Security
stating or has otherwise advised the Company and the Registrar in writing that:

 

(A) the transfer is not being made to a person in the United States and (1) at
the time the buy order was originated, the transferee was outside the United
States or such transferor and any Person acting on its behalf reasonably
believed and believes that the transferee was outside the United States or (2)
the transaction was executed in, on or through the facilities of a designated
offshore securities market and neither such transferor nor any Person acting on
its behalf knows that the transaction was prearranged with a buyer in the United
States;

 

(B) no directed selling efforts have been made in contravention of the
requirements of Rule 903(b) or Rule 904(b) of Regulation S under the Securities
Act;

 

(C) the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act; and

 

(D) if the proposed transfer is being made prior to the expiration of the
Restricted Period, the transfer is not being made to a U.S. Person.

 

In addition, the Registrar shall reflect on its books and records the date and
an increase in the principal amount of the Global Securities in an amount equal
to the principal amount of the Physical Securities to be transferred, and the
Trustee shall cancel the Physical Securities so transferred.

 

By its acceptance of any Security bearing the Restricted Securities Legend, each
Holder of such a Security acknowledges the restrictions on transfer of such
Security set forth in this Indenture and agrees that it will transfer such
Security only as provided in this Indenture. The Registrar shall not register a
transfer of any Security unless such transfer complies with the restrictions on
transfer of such Security set forth in this Indenture. The Registrar shall be
entitled to receive and rely on written instructions from the Company verifying
that such transfer complies with such restrictions on transfer. In connection
with any transfer of Securities, each Holder agrees by its acceptance of the
Securities to furnish the Registrar or the Company such certifications, legal
opinions or other information as either of them may reasonably require to
confirm that such transfer is being made pursuant to an exemption from, or a
transaction not subject to, the registration requirements of the Securities Act;
provided, however, that the Registrar shall not be required to determine (but
may rely on a determination made by the Company with respect to) the sufficiency
of any such certifications, legal opinions or other information.

 

-18-



--------------------------------------------------------------------------------

The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.8 hereof or this Section 2.9. The
Company shall have the right to inspect and make copies of all such letters,
notices or other written communications at any reasonable time upon the giving
of reasonable written notice to the Registrar.

 

SECTION 2.10. Holder Lists. The Trustee shall preserve in as current a form as
is reasonably practicable the most recent list available to it of the names and
addresses of Holders and shall otherwise comply with Section 312(a) of the TIA.
If the Trustee is not the Registrar, the Company shall furnish to the Trustee
prior to or on each Interest Payment Date and at such other times as the Trustee
may request in writing a list in such form and as of such date as the Trustee
may reasonably require of the names and addresses of Holders relating to such
Interest Payment Date or request, as the case may be.

 

SECTION 2.11. Persons Deemed Owners. The Company, the Trustee and any agent of
the Company or the Trustee may treat the registered Holder of a Global Security
as the absolute owner of such Global Security for the purpose of receiving
payment thereof or on account thereof and for all other purposes whatsoever,
whether or not such Security be overdue, and notwithstanding any notice of
ownership or writing thereon, or any notice of previous loss or theft or other
interest therein. The Company, the Trustee and any agent of the Company or the
Trustee may treat the Person in whose name any Security is registered as the
owner of such Security for the purpose of receiving payment of principal of and
interest (including Liquidated Damages, if any) on such Security and for all
other purposes whatsoever, whether or not such Security be overdue, and
notwithstanding any notice of ownership or writing thereon, or any notice of
previous loss or theft or other interest therein.

 

SECTION 2.12. Mutilated, Destroyed, Lost or Stolen Securities. If any mutilated
Security is surrendered to the Trustee, the Company shall execute and the
Trustee shall authenticate and deliver in exchange therefor a new Security of
like tenor and principal amount and bearing a number not contemporaneously
outstanding.

 

If there is delivered to the Company and the Trustee

 

(1) evidence to their satisfaction of the destruction, loss or theft of any
Security, and

 

(2) such security or indemnity as may be required by them to save each of them
and any agent of either of them harmless,

 

then, in the absence of notice to the Company or the Trustee that such Security
has been acquired by a bona fide purchaser, the Company shall execute and, upon
request, the Trustee shall authenticate and deliver, in lieu of any such
destroyed, lost or stolen Security, a new Security of like tenor and principal
amount and bearing a number not contemporaneously outstanding.

 

In case any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, the Company in its discretion, but subject to
any conversion rights, may, instead of issuing a new Security, pay such
Security, upon satisfaction of the condition set forth in the preceding
paragraph.

 

Upon the issuance of any new Security under this Section, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith.

 

Every new Security issued pursuant to this Section in lieu of any destroyed,
lost or stolen Security shall constitute an original additional contractual
obligation of the Company, whether or not the destroyed, lost or stolen Security
shall be at any time enforceable by anyone, and such new Security shall be
entitled to all the benefits of this Indenture equally and proportionately with
any and all other Securities duly issued hereunder.

 

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Securities.

 

-19-



--------------------------------------------------------------------------------

SECTION 2.13. Treasury Securities. In determining whether the Holders of the
requisite principal amount of Outstanding Securities are present at a meeting of
Holders for quorum purposes or have given any request, demand, authorization,
direction, notice, consent or waiver hereunder, Securities owned by the Company
or any Affiliate of the Company shall be disregarded and deemed not to be
Outstanding, except that, in determining whether the Trustee shall be protected
in relying upon any such determination as to the presence of a quorum or upon
any such request, demand, authorization, direction, notice, consent or waiver,
only such Securities of which the Trustee has received written notice and are so
owned shall be so disregarded.

 

SECTION 2.14. Temporary Securities. Pending the preparation of Securities in
definitive form, the Company may execute and the Trustee shall, upon written
request of the Company, authenticate and deliver temporary Securities (printed
or lithographed). Temporary Securities shall be issuable in any authorized
denomination, and substantially in the form of the Securities in definitive form
but with such omissions, insertions and variations as may be appropriate for
temporary Securities, all as may be determined by the Company. Every such
temporary Security shall be executed by the Company and authenticated by the
Trustee upon the same conditions and in substantially the same manner, and with
the same effect, as the Securities in definitive form. Without unreasonable
delay, the Company will execute and deliver to the Trustee Securities in
definitive form (other than in the case of Securities in global form) and
thereupon any or all temporary Securities (other than any such Securities in
global form) may be surrendered in exchange therefor, at each office or agency
maintained by the Company pursuant to Section 9.2 and the Trustee shall
authenticate and deliver in exchange for such temporary Securities an equal
aggregate principal amount of Securities in definitive form. Such exchange shall
be made by the Company at its own expense and without any charge therefor. Until
so exchanged, the temporary Securities shall in all respects be entitled to the
same benefits and subject to the same limitations under this Indenture as
Securities in definitive form authenticated and delivered hereunder.

 

SECTION 2.15. Cancellation. All securities surrendered for payment, redemption,
purchase, conversion, registration of transfer or exchange shall, if surrendered
to any Person other than the Trustee, be delivered to the Trustee. All
Securities so delivered shall be canceled promptly by the Trustee, and no
Securities shall be issued in lieu thereof except as expressly permitted by any
of the provisions of this Indenture. Upon written instructions of the Company,
the Trustee shall destroy canceled Securities and, after such destruction, shall
deliver a certificate of such destruction to the Company. If the Company shall
acquire any of the Securities, such acquisition shall not operate as a
redemption or satisfaction of the indebtedness represented by such Securities
unless the same are delivered to the Trustee for cancellation.

 

SECTION 2.16. CUSIP Numbers. The Company in issuing the Securities may use
“CUSIP” numbers (if then generally in use), and the Trustee shall use CUSIP
numbers in notices of redemption or exchange as a convenience to Holders;
provided, however, that any such notice shall state that no representation is
made as to the correctness of such numbers either as printed on the Securities
or as contained in any such notice and that reliance may be placed only on the
other identification numbers printed on the Securities, and any such redemption
shall not be affected by any defect in or omission of such numbers. The Company
shall promptly notify the Trustee of any change in the CUSIP numbers.

 

SECTION 2.17. Defaulted Interest. If the Company fails to make a payment of
interest (including Liquidated Damages, if any) on any Security when due and
payable (“Defaulted Interest”), it shall pay such Defaulted Interest plus (to
the extent lawful) any interest payable on the Defaulted Interest, in any lawful
manner. It may elect to pay such Defaulted Interest, plus any such interest
payable on it, to the Persons who are Holders of such Securities on which the
interest is due on a subsequent Special Record Date. The Company shall notify
the Trustee in writing of the amount of Defaulted Interest proposed to be paid
on each such Security. The Company shall fix any such Special Record Date and
payment date for such payment. At least 15 days before any such Special Record
Date, the Company shall mail to Holders affected thereby a notice that states
the Special Record Date, the Interest Payment Date, and amount of such interest
(and such Liquidated Damages, if any) to be paid.

 

-20-



--------------------------------------------------------------------------------

ARTICLE 3

 

SATISFACTION AND DISCHARGE

 

SECTION 3.1. Satisfaction and Discharge of Indenture. When:

 

(1) The Company shall deliver to the trustee for cancellation all Securities
previously authenticated (other than any Securities which have been destroyed,
lost or stolen and in lieu of or in substitution for which other Securities
shall have been authenticated and delivered) and not previously canceled, or

 

(2) (A) All the securities not previously canceled or delivered to the trustee
for cancellation shall have become due and payable, or are by their terms to
become due and payable within one year or are to be called for redemption within
one year under arrangements satisfactory to the Trustee for the giving of notice
of redemption, and

 

(B) The Company shall deposit with the Trustee, in trust, cash in U.S. dollars
which through the payment of interest and principal in respect thereof, in
accordance with their terms, will provide (and without reinvestment and assuming
no tax liability will be imposed on the Trustee), not later than one day before
the due date of any payment of money, an amount in cash, sufficient to pay
principal of or interest (including Liquidated Damages, if any) on all of the
Securities (other than any Securities which shall have been mutilated,
destroyed, lost or stolen and in lieu of or in substitution for which other
Securities shall have been authenticated and delivered) not previously canceled
or delivered to the Trustee for cancellation, on the dates such payments of
principal or interest (including Liquidated Damages, if any) are due to such
date of maturity or redemption, as the case may be,

 

and if, in the case of either clause (1) or (2), the Company shall also pay or
cause to be paid all other sums payable hereunder by the Company, then this
Indenture shall cease to be of further effect (except as to: (i) remaining
rights of registration of transfer, substitution and exchange and conversion of
Securities, (ii) rights hereunder of Holders to receive payments of principal of
and interest (including Liquidated Damages, if any) on the Securities and the
other rights, duties and obligations of Holders, as beneficiaries hereof with
respect to the amounts, if any, so deposited with the Trustee, and (iii) the
rights, obligations and immunities of the Trustee hereunder), and the Trustee,
on demand of the Company accompanied by an Officers’ Certificate and an Opinion
of Counsel as provided in Section 14.5 hereof and at the cost and expense of the
Company, shall execute proper instruments acknowledging satisfaction of and
discharging this Indenture; provided, however, that the Company shall reimburse
the Trustee for all amounts due the Trustee under Section 5.8 hereof and for any
costs or expenses thereafter reasonably and properly incurred by the Trustee and
to compensate the Trustee for any services thereafter reasonably and properly
rendered by the Trustee in connection with this Indenture or the Securities.

 

SECTION 3.2. Deposited Monies To Be Held in Trust. Subject to Section 3.3
hereof, all monies deposited with the Trustee pursuant to Section 3.1 hereof
shall be held in trust and applied by it to the payment, notwithstanding the
provisions of Article 13 hereof, either directly or through any Paying Agent
(including the Company if acting as its own Paying Agent), to the Holders of the
particular Securities for the payment or redemption of which such monies have
been deposited with the Trustee, of all sums due and to become due thereon for
principal and interest (including Liquidated Damages, if any). All monies
deposited with the Trustee pursuant to Section 3.1 hereof (and held by it or any
Paying Agent) for the payment of Securities subsequently converted shall be
returned to the Company upon request of the Company.

 

SECTION 3.3. Return of Unclaimed Monies. The Trustee and the Paying Agent shall
pay to the Company any money held by them for the payment of principal or
interest (including Liquidated Damages, if any) that remains unclaimed for two
years after the date upon which such payment shall have become due. After
payment to the Company, Holders entitled to the money must look to the Company
for payment as general creditors unless an applicable abandoned property law
designates another Person, and all liability of the Trustee and the Paying Agent
with respect to such money shall cease.

 

-21-



--------------------------------------------------------------------------------

ARTICLE 4

 

DEFAULTS AND REMEDIES

 

SECTION 4.1. Events of Default. An “Event of Default” with respect to the
Securities occurs when any of the following occurs (whatever the reason for such
Event of Default and whether it shall be occasioned by the provisions of Article
13 hereof or be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body):

 

(a) the Company defaults in the payment of the principal on any of the
Securities when it becomes due and payable, at Maturity, upon redemption or
exercise of a Purchase Right or Put Purchase Right or otherwise, whether or not
such payment is prohibited by Article 13 hereof; or

 

(b) the Company defaults in the payment of interest (including Liquidated
Damages, if any) on any of the Securities when it becomes due and payable and
such default continues for a period of 30 days, whether or not such payment is
prohibited by Article 13 hereof; or

 

(c) the Company fails to deliver shares of Common Stock, together with cash
instead of fractional shares, when those shares of Common Stock or cash instead
of fractional shares is required to be delivered following conversion of a
Security in accordance with Article 12, and that failure continues for 10 days;
or

 

(d) the Company fails to perform or observe any other term, covenant or
agreement contained in the Securities or this Indenture and the failure
continues for a period of 60 days after written notice of such failure,
requiring the Company to remedy the same, shall have been given to the Company
by the Trustee or to the Company and the Trustee by the Holders of at least 25%
in aggregate principal amount of the Outstanding Securities; or

 

(e) (i) the Company fails to make any payment by the end of the applicable grace
period, if any, after the maturity of any Indebtedness for borrowed money in an
amount in excess of $5,000,000 or (ii) there is an acceleration of any
Indebtedness for borrowed money in an amount in excess of $5,000,000 because of
a default with respect to such Indebtedness without such Indebtedness having
been discharged or such acceleration having been cured, waived, rescinded or
annulled, in the case of either (i) or (ii) above, for a period of 30 days after
written notice to the Company by the Trustee or to the Company and the Trustee
by Holders of at least 25% in aggregate principal amount of the Outstanding
Securities; or

 

(f) the Company fails, within 30 days after the occurrence of a Fundamental
Change, to give to each Holder of Securities notice of the occurrence of such
Fundamental Change and the resulting Purchase Right of such Holder; or

 

(g) the entry by a court having jurisdiction in the premises of (i) a decree or
order for relief in respect of the Company in an involuntary case or proceeding
under any applicable U.S. federal or state bankruptcy, insolvency,
reorganization or other similar law or (ii) a decree or order adjudging the
Company a bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment or composition of or in respect
of the Company under any applicable U.S. federal or state law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of 60 consecutive days; or

 

(h) the commencement by the Company of a voluntary case or proceeding under any
applicable U.S. federal or state bankruptcy, insolvency, reorganization or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by the Company to the entry of a decree or order for
relief in respect of the Company in an involuntary case or proceeding under any
applicable

 

-22-



--------------------------------------------------------------------------------

U.S. federal or state bankruptcy, insolvency, reorganization or other similar
law or to the commencement of any bankruptcy or insolvency case or proceeding
against the Company, or the filing by the Company of a petition or answer or
consent seeking reorganization or relief under any applicable U.S. federal or
state law, or the consent by the Company to the filing of such petition or to
the appointment of or the taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or of any substantial part of its property, or the making by the Company
of an assignment for the benefit of creditors, or the admission by the Company
in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Company expressly in furtherance of any
such action.

 

SECTION 4.2. Acceleration of Maturity; Rescission and Annulment. If an Event of
Default with respect to Outstanding Securities (other than an Event of Default
specified in Section 4.1(g) or 4.1(h) hereof) occurs and is continuing, the
Trustee or the Holders of at least 25% in aggregate principal amount of the
Outstanding Securities, by written notice to the Company, may declare due and
payable 100% of the principal amount of all Outstanding Securities plus any
accrued and unpaid interest to the date of payment. Upon a declaration of
acceleration, such principal and accrued and unpaid interest to the date of
payment shall be immediately due and payable.

 

If an Event of Default specified in Section 4.1(g) or 4.1(h) hereof occurs, all
unpaid principal of and accrued and unpaid interest (including Liquidated
Damages, if any) on the Outstanding Securities shall become and be immediately
due and payable, without any declaration or other act on the part of the Trustee
or any Holder.

 

The Holders of a majority in aggregate principal amount of the Outstanding
Securities by written notice to the Trustee may rescind and annul an
acceleration and its consequences if:

 

(1) all existing Events of Default, other than the nonpayment of principal of or
interest on the Securities which has become due solely because of the
acceleration, have been remedied, cured or waived, and

 

(2) the rescission would not conflict with any judgment or decree of a court of
competent jurisdiction;

 

provided, however, that in the event such declaration of acceleration has been
made based on the existence of an Event of Default under Section 4.1(e) hereof
and such Event of Default has been remedied, cured or waived in accordance with
Section 4.1(e) hereof, then, without any further action by the Holders, such
declaration of acceleration shall be rescinded automatically and the
consequences of such declaration shall be annulled. No such rescission or
annulment shall affect any subsequent Default or impair any right consequent
thereon.

 

SECTION 4.3. Other Remedies. If an Event of Default with respect to Outstanding
Securities occurs and is continuing, the Trustee may pursue any available remedy
by proceeding at law or in equity to collect the payment of principal of or
interest on the Securities or to enforce the performance of any provision of the
Securities.

 

The Trustee may maintain a proceeding in which it may prosecute and enforce all
rights of action and claims under this Indenture or the Securities, even if it
does not possess any of the Securities or does not produce any of them in the
proceeding.

 

SECTION 4.4. Waiver of Past Defaults. The Holders, either (a) through the
written consent of not less than a majority in aggregate principal amount of the
Outstanding Securities or (b) by the adoption of a resolution, at a meeting of
Holders of the Outstanding Securities at which a quorum is present, by the
Holders of at least a majority in aggregate principal amount of the Outstanding
Securities represented at such meeting, may, on behalf of the Holders of all of
the Securities, waive an existing Default or Event of Default, except a Default
or Event of Default:

 

(1) in the payment of the principal of or interest (including Liquidated
Damages, if any) on any Security (provided, however, that subject to Section 4.7
hereof, the Holders of a majority in aggregate principal amount of the
Outstanding Securities may rescind an acceleration and its consequences,
including any related payment default that resulted from such acceleration);

 

-23-



--------------------------------------------------------------------------------

(2) in respect of the right to convert any Security in accordance with Article
12; or

 

(3) in respect of a covenant or provision hereof which, under Section 7.2
hereof, cannot be modified or amended without the consent of the Holder of each
Outstanding Security affected.

 

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture; provided, however, that no such waiver shall extend to any
subsequent or other Default or impair any right consequent thereon.

 

SECTION 4.5. Control by Majority. The Holders, either (a) through the written
consent of not less than a majority in aggregate principal amount of the
Outstanding Securities, or (b) by the adoption of a resolution, at a meeting of
Holders of the Outstanding Securities at which a quorum is present, by the
Holders of at least a majority in aggregate principal amount of the Outstanding
Securities represented at such meeting, shall have the right to direct the time,
method and place of conducting any proceeding for any remedy available to the
Trustee or exercising any trust or power conferred on the Trustee. However, the
Trustee may refuse to follow any direction that:

 

(1) conflicts with any law or with this Indenture,

 

(2) the Trustee determines may be unduly prejudicial to the rights of the
Holders not joining therein, or

 

(3) may expose the Trustee to personal liability.

 

The Trustee may take any other action deemed proper by the Trustee which is not
inconsistent with such direction.

 

SECTION 4.6. Limitation on Suit. No Holder of any Security shall have any right
to pursue any remedy with respect to this Indenture or the Securities (including
instituting any proceeding, judicial or otherwise, with respect to this
Indenture or for the appointment of a receiver or trustee) unless:

 

(1) such Holder has previously given written notice to the Trustee of an Event
of Default that is continuing;

 

(2) the Holders of at least 25% in aggregate principal amount of the Outstanding
Securities shall have made written request to the Trustee to pursue the remedy;

 

(3) such Holder or Holders have offered to the Trustee indemnity satisfactory to
it against any costs, expenses and liabilities incurred in complying with such
request;

 

(4) the Trustee has failed to comply with the request for 60 days after its
receipt of such notice, request and offer of indemnity; and

 

(5) during such 60-day period, no direction inconsistent with such written
request has been given to the Trustee by the Holders of a majority in aggregate
principal amount of the Outstanding Securities (or such amount as shall have
acted at a meeting pursuant to the provisions of this Indenture);

 

provided, however, that no one or more of such Holders may use this Indenture to
prejudice the rights of another Holder or to obtain preference or priority over
another Holder.

 

-24-



--------------------------------------------------------------------------------

SECTION 4.7. Unconditional Rights of Holders to Receive Payment and to Convert.
Notwithstanding any other provision in this Indenture, the Holder of any
Security shall have the right, which is absolute and unconditional, to receive
payment of the principal of and interest (including Liquidated Damages, if any)
on such Security on the Stated Maturity expressed in such Security (or, in the
case of redemption, on the Redemption Date, or in the case of the exercise of a
Purchase Right or Put Purchase Right, on the Purchase Date or Put Purchase Date,
as applicable) and to convert such Security in accordance with Article 12, and
to bring suit for the enforcement of any such payment on or after such
respective dates and right to convert, and such rights shall not be impaired or
affected without the consent of such Holder.

 

SECTION 4.8. Collection of Indebtedness and Suits for Enforcement by the
Trustee. The Company covenants that if:

 

(1) a Default or Event of Default occurs in the payment of any interest
(including Liquidated Damages, if any) on any Security when such interest
(including Liquidated Damages, if any) becomes due and payable and such Default
or Event of Default continues for a period of 30 days, or

 

(2) a Default or Event of Default occurs in the payment of the principal of any
Security at the Maturity thereof, the Company shall, upon demand of the Trustee,
pay to it, for the benefit of the Holders of such Securities, the whole amount
then due and payable (as expressed therein or as a result of any acceleration
effected pursuant to Section 4.2 hereof) on such Securities for principal and
interest (including Liquidated Damages, if any) and, to the extent that payment
of such interest shall be legally enforceable, interest on any overdue principal
and on any overdue interest (including Liquidated Damages, if any), in each case
at the Interest Rate, and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel.

 

If the Company fails to pay such amounts forthwith upon such demand, the
Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Company and collect the moneys adjudged or decreed to be payable in
the manner provided by law out of the property of the Company, wherever
situated.

 

If an Event of Default occurs and is continuing, the Trustee may in its
discretion proceed to protect and enforce its rights and the rights of the
Holders of Securities by such appropriate judicial proceedings as the Trustee
shall deem most effectual to protect and enforce any such rights, whether for
the specific enforcement of any covenant or agreement in this Indenture or in
aid of the exercise of any power granted herein, or to enforce any other proper
remedy.

 

SECTION 4.9. Trustee May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Company or
the property of the Company or its creditors, the Trustee (irrespective of
whether the principal of the Securities shall then be due and payable as therein
expressed or by declaration or otherwise and irrespective of whether the Trustee
shall have made any demand on the Company for the payment of overdue principal
or interest (including Liquidated Damages, if any)) shall be entitled and
empowered, by intervention in such proceeding or otherwise, (1) to file and
prove a claim for the whole amount of principal and interest (including
Liquidated Damages, if any) owing and unpaid in respect of the Securities and to
file such other papers or documents as may be necessary or advisable in order to
have the claims of the Trustee (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel) and of the Holders of Securities allowed in such judicial
proceeding, and (2) to collect and receive any moneys or other property payable
or deliverable on any such claim and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceedings is hereby authorized by each Holder of
Securities to make such payments to the Trustee and, in the event that the
Trustee shall consent to the making of such payments directly to the Holders of
Securities, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel and any other amounts due the Trustee under Section 5.8.

 

-25-



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Trustee to authorize
or consent to or accept, or adopt on behalf of any Holder of a Security, any
plan of reorganization, arrangement, adjustment or composition affecting the
Securities or the rights of any Holder thereof or to authorize the Trustee to
vote in respect of the claim of any Holder of a Security in any such proceeding.

 

SECTION 4.10. Restoration of Rights and Remedies. If the Trustee or any Holder
of a Security has instituted any proceeding to enforce any right or remedy under
this Indenture and such proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such Holder, then
and in every such case, subject to any determination in such proceeding, the
Company, the Trustee and the Holders of Securities shall be restored severally
and respectively to their former positions hereunder and thereafter all rights
and remedies of the Trustee and the Holders shall continue as though no such
proceeding had been instituted.

 

SECTION 4.11. Rights and Remedies Cumulative. Except as otherwise provided with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Securities in the last paragraph of Section 2.12, no right or remedy conferred
in this Indenture upon or reserved to the Trustee or to the Holders of
Securities is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or hereafter existing
at law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

SECTION 4.12. Delay or Omission Not Waiver. No delay or omission of the Trustee
or of any Holder of any Security to exercise any right or remedy accruing upon
any Event of Default shall impair any such right or remedy or constitute a
waiver of any such Event of Default or any acquiescence therein. Every right and
remedy given by this Article or by law to the Trustee or to the Holders of
Securities may be exercised from time to time, and as often as may be deemed
expedient, by the Trustee or by the Holders of Securities, as the case may be.

 

SECTION 4.13. Application of Money Collected. Subject to Article 13, any money
and property collected by the Trustee pursuant to this Article shall be applied
in the following order, at the date or dates fixed by the Trustee and, in case
of the distribution of such money and property on account of principal or
interest (including Liquidated Damages, if any), upon presentation of the
Securities and the notation thereon of the payment if only partially paid and
upon surrender thereof if fully paid:

 

FIRST: To the payment of all amounts due the Trustee;

 

SECOND: To the payment of the amounts then due and unpaid for principal of and
interest (including Liquidated Damages, if any) on the Securities and coupons in
respect of which or for the benefit of which such money has been collected,
ratably, without preference or priority of any kind, according to the amounts
due and payable on such Securities for principal and interest (including
Liquidated Damages, if any), respectively; and

 

THIRD: Any remaining amounts shall be repaid to the Company.

 

SECTION 4.14. Undertaking for Costs. All parties to this Indenture agree, and
each Holder of any Security by such Holder’s acceptance thereof shall be deemed
to have agreed, that any court may in its discretion require, in any suit for
the enforcement of any right or remedy under this Indenture, or in any suit
against the Trustee for any action taken, suffered or omitted by it as Trustee,
the filing by any party litigant in such suit of an undertaking to pay the costs
of such suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in such suit,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant; but the provisions of this Section shall not apply to any
suit instituted by the Company, to any suit instituted by the Trustee, to any
suit instituted by any Holder, or group of Holders, holding in the aggregate
more than 10% in aggregate principal amount of the Outstanding Securities, or to
any suit instituted by any Holder of any Security for the enforcement of the
payment of the principal of or interest (including Liquidated Damages, if any)
on any Security on or after the Stated Maturity expressed in such Security (or,
in the case of redemption or exercise of a Purchase Right, on or after the
Redemption Date) or for the enforcement of the right to convert any Security in
accordance with Article 12.

 

-26-



--------------------------------------------------------------------------------

SECTION 4.15. Waiver of Stay or Extension Laws. The Company covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead, or in any manner whatsoever claim to take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Indenture; and
the Company (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
will suffer and permit the execution of every such power as though no such law
had been enacted.

 

ARTICLE 5

 

THE TRUSTEE

 

SECTION 5.1. Certain Duties and Responsibilities. (a) Except during the
continuance of an Event of Default,

 

(1) The Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture or the TIA, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

 

(2) In the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture; provided, however, that in the case of
any such certificates or opinions which by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall examine the
certificates or opinions to determine whether or not, on their face, they
conform to the requirements of this Indenture (but need not investigate or
confirm the accuracy of any facts stated therein).

 

(b) In case an Event of Default actually known to a Responsible Officer of the
Trustee has occurred and is continuing, the Trustee shall exercise such of the
rights and powers vested in it by this Indenture, and use the same degree of
care and skill in their exercise, as a prudent person would exercise or use
under the circumstances in the conduct of such person’s own affairs.

 

(c) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that:

 

(1) This paragraph (c) shall not be construed to limit the effect of paragraph
(a) of this Section 5.1;

 

(2) The Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it shall be proved that the Trustee was
negligent in ascertaining the pertinent facts; and

 

(3) The Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with a direction received by it of
the Holders of a majority in principal amount of the Outstanding Securities (or
such lesser amount as shall have acted at a meeting pursuant to the provisions
of this Indenture) relating to the time, method and place of conducting any
proceeding for any remedy available to the Trustee, or exercising any trust or
power conferred upon the Trustee, under this Indenture.

 

(d) Whether or not herein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this Section
5.1.

 

(e) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any liability in the performance of any of its
duties hereunder, or in the exercise of any of its rights or powers. The Trustee
may refuse to perform any duty or exercise any right or power unless it receives
indemnity

 

-27-



--------------------------------------------------------------------------------

satisfactory to it against any loss, liability, cost or expense (including,
without limitation, reasonable fees of counsel).

 

(f) The Trustee shall not be obligated to pay interest on any money or other
assets received by it unless otherwise agreed in writing with the Company.
Assets held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.

 

(g) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note,
coupon, other evidence of indebtedness or other paper or document, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Company, personally or by agent or attorney
at the sole cost of the Company, and shall incur no liability or additional
liability of any kind by reason of such inquiry or investigation.

 

(h) The Trustee shall not be deemed to have notice or actual knowledge of any
Event of Default or a Registration Default (as such term is defined in the
Registration Rights Agreement) or the obligation of the Company to pay
Liquidated Damages unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice of any event which is in fact a
Default is received by the Trustee pursuant to Section 14.2 hereof, and such
notice references the Securities and this Indenture.

 

(i) The rights, privileges, protections, immunities and benefits given to the
Trustee hereunder, including, without limitation, its right to be indemnified,
are extended to, and shall be enforceable by, the Trustee in each of its
capacities hereunder, and each Paying Agent, authenticating agent, Conversion
Agent or Registrar acting hereunder.

 

SECTION 5.2. Certain Rights of Trustee. Subject to the provisions of Section 5.1
hereof and subject to Sections 315(a) through (d) of the TIA:

 

(1) The Trustee may rely on any document believed by it to be genuine and to
have been signed or presented by the proper person. The Trustee need not
investigate any fact or matter stated in the document.

 

(2) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel, or both. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on the
Officers’ Certificate or Opinion of Counsel

 

(3) The Trustee may act through attorneys and agents and shall not be
responsible for the misconduct or negligence of any attorney or agent appointed
with due care.

 

(4) The Trustee shall not be liable for any action taken or omitted to be taken
by it in good faith which it believed to be authorized or within the discretion
or rights or powers conferred upon it by this Indenture, unless the Trustee’s
conduct constitutes negligence.

 

(5) The Trustee may consult with counsel of its selection and the advice of such
counsel as to matters of law shall be full and complete authorization and
protection in respect of any action taken, omitted or suffered by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

 

(6) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Company shall be sufficient if signed by
an Officer of the Company.

 

(7) The permissive rights of the Trustee to do things enumerated in this
Indenture shall not be construed as a duty unless so specified herein.

 

-28-



--------------------------------------------------------------------------------

SECTION 5.3. Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Securities and may otherwise
deal with the Company or any Affiliate of the Company with the same rights it
would have if it were not Trustee. However, in the event that the Trustee
acquires any conflicting interest (as such term is defined in Section 310(b) of
the TIA), it must eliminate such conflict within 90 days, apply to the SEC for
permission to continue as trustee (to the extent permitted under Section 310(b)
of the TIA) or resign. Any agent may do the same with like rights and duties.
The Trustee is also subject to Sections 5.11 and 5.12 hereof.

 

SECTION 5.4. Money Held in Trust. Money held by the Trustee in trust hereunder
need not be segregated from other funds except to the extent required by law.
The Trustee shall be under no liability for interest on any money received by it
hereunder except as otherwise expressly agreed with the Company.

 

SECTION 5.5. Trustee’s Disclaimer. The recitals contained herein and in the
Securities (except for those in the certificate of authentication) shall be
taken as the statements of the Company, and the Trustee assumes no
responsibility for their correctness. The Trustee makes no representations as to
the validity, sufficiency or priority of this Indenture or of the Securities.
The Trustee shall not be accountable for the use or application by the Company
of Securities or the proceeds thereof.

 

SECTION 5.6. Notice of Defaults. Within 90 days after the occurrence of any
Default or Event of Default hereunder of which the Trustee has received written
notice, the Trustee shall give notice to Holders pursuant to Section 14.2
hereof, unless such Default or Event of Default shall have been cured or waived;
provided, however, that, except in the case of a Default or Event of Default in
the payment of the principal of or interest (including Liquidated Damages, if
any), or in the payment of any redemption or purchase obligation, on any
Security, the Trustee shall be protected in withholding such notice if and so
long as Responsible Officers of the Trustee in good faith determine that the
withholding of such notice is in the interest of the Holders.

 

SECTION 5.7. Reports by Trustee to Holders. The Trustee shall transmit to
Holders such reports concerning the Trustee and its actions under this Indenture
as may be required by Section 313 of the TIA at the times and in the manner
provided by the TIA.

 

A copy of each report at the time of its mailing to Holders shall be filed with
the SEC, if required, and each stock exchange, if any, on which the Securities
are listed. The Company shall promptly notify the Trustee when the Securities
become listed on any stock exchange.

 

SECTION 5.8. Compensation and Indemnification. The Company covenants and agrees
to pay to the Trustee from time to time, and the Trustee shall be entitled to,
reasonable compensation (which shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust) and the Company
covenants and agrees to pay or reimburse the Trustee upon its request for all
reasonable expenses, disbursements and advances incurred or made by it or on its
behalf in accordance with any of the provisions of this Indenture (including the
reasonable compensation and the expenses and disbursements of its counsel and of
all agents and other persons not regularly in its employ), except to the extent
that any such expense, disbursement or advance is due to its negligence or bad
faith. When the Trustee incurs expenses or renders services in connection with
an Event of Default specified in Section 4.1 hereof, the expenses (including the
reasonable charges and expenses of its counsel) and the compensation for the
services are intended to constitute expenses of administration under any
Bankruptcy Law. The Company also covenants to indemnify the Trustee and its
officers, directors, employees and agents for, and to hold such Persons harmless
against, any loss, liability or expense incurred by them, arising out of or in
connection with the acceptance or administration of this Indenture or the trusts
hereunder or the performance of their duties hereunder, including the costs and
expenses of defending themselves against or investigating any claim of liability
in the premises, except to the extent that any such loss, liability or expense
was due to the negligence or willful misconduct of such Persons. The obligations
of the Company under this Section 5.8 to compensate and indemnify the Trustee
and its officers, directors, employees and agents and to pay or reimburse such
Persons for expenses, disbursements and advances shall constitute additional
indebtedness hereunder and shall survive the satisfaction and discharge of this
Indenture or the earlier resignation or removal of the Trustee. Such additional
indebtedness shall be a senior claim to that of the Securities upon all property
and funds held or collected by the Trustee as such, except funds held in trust
for the benefit of the Holders of particular Securities, and the Securities are
hereby

 

-29-



--------------------------------------------------------------------------------

subordinated to such senior claim. “Trustee” for purposes of this Section 5.8
shall include any predecessor Trustee, but the negligence or willful misconduct
of any Trustee shall not affect the indemnification of any other Trustee.

 

SECTION 5.9. Replacement of Trustee. A resignation or removal of the Trustee and
appointment of a successor Trustee shall become effective only upon the
successor Trustee’s acceptance of appointment as provided in this Section 5.9.

 

The Trustee may resign and be discharged from the trust hereby created by so
notifying the Company in writing. The Holders of at least a majority in
aggregate principal amount of Outstanding Securities may remove the Trustee by
so notifying the Trustee and the Company in writing. The Company must remove the
Trustee if:

 

(i) the Trustee fails to comply with Section 5.11 hereof or Section 310 of the
TIA;

 

(ii) the Trustee becomes incapable of acting;

 

(iii) the Trustee is adjudged a bankrupt or an insolvent or an order for relief
is entered with respect to the Trustee under any Bankruptcy Law; or

 

(iv) a Custodian or public officer takes charge of the Trustee or its property.

 

If the Trustee resigns or is removed or if a vacancy exists in the office of the
Trustee for any reason, the Company shall promptly appoint a successor Trustee.
The Trustee shall be entitled to payment of its fees and reimbursement of its
expenses while acting as Trustee. Within one year after the successor Trustee
takes office, the Holders of at least a majority in aggregate principal amount
of Outstanding Securities may appoint a successor Trustee to replace the
successor Trustee appointed by the Company.

 

Any Holder may petition any court of competent jurisdiction for the removal of
the Trustee and the appointment of a successor Trustee if the Trustee fails to
comply with Section 5.11 hereof.

 

If an instrument of acceptance by a successor Trustee shall not have been
delivered to the Trustee within 30 days after the giving of such notice of
resignation or removal, the resigning or removed Trustee, as the case may be,
may petition, at the expense of the Company, any court of competent jurisdiction
for the appointment of a successor Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
Company shall mail a notice of the successor Trustee’s succession to the
Holders. The retiring Trustee shall promptly transfer all property held by it as
Trustee to the successor Trustee. Notwithstanding replacement of the Trustee
pursuant to this Section 5.9, the Company’s obligations under Section 5.8 hereof
shall continue for the benefit of the retiring Trustee with respect to expenses,
losses and liabilities incurred by it prior to such replacement.

 

SECTION 5.10. Successor Trustee by Merger, Etc. Subject to Section 5.11 hereof,
if the Trustee consolidates with, merges or converts into, or transfers or sells
all or substantially all of its corporate trust business (including the
administration of the trust created by this Indenture) to, another corporation
or national banking association, the successor entity without any further act
shall be the successor Trustee as to the Securities.

 

SECTION 5.11. Corporate Trustee Required; Eligibility. The Trustee shall at all
times satisfy the requirements of Sections 310(a)(1), (2) and (5) of the TIA.
The Trustee shall at all times have (or, in the case of a corporation included
in a bank holding company system, the related bank holding company shall at all
times have) a combined capital and surplus of at least $100 million as set forth
in its (or its related bank holding company’s) most recent published annual
report of condition. The Trustee is subject to Section 310(b) of the TIA.

 

-30-



--------------------------------------------------------------------------------

SECTION 5.12. Collection of Claims Against the Company. The Trustee is subject
to Section 311(a) of the TIA, excluding any creditor relationship listed in
Section 311(b) of the TIA. A Trustee who has resigned or been removed shall be
subject to Section 311(a) of the TIA to the extent indicated therein.

 

ARTICLE 6

 

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

 

SECTION 6.1. Company May Consolidate, Etc., Only on Certain Terms. The Company
shall not consolidate with or merge into any other Person or convey, transfer or
lease its properties and assets substantially as an entirety to any Person, and
the Company shall not permit any Person to consolidate with or merge into the
Company or convey, transfer or lease its properties and assets substantially as
an entirety to the Company, unless:

 

(1) in the event that the Company shall consolidate with or merge into another
Person or convey, transfer or lease its properties and assets substantially as
an entirety to any Person, the Person formed by such consolidation or into which
the Company is merged or the Person which acquires by conveyance or transfer, or
which leases, the properties and assets of the Company substantially as an
entirety shall be a corporation, limited liability company, partnership or trust
organized and validly existing under the laws of the United States of America,
any State thereof or the District of Columbia and, if the entity surviving such
transaction or transferee entity is not the Company, then such surviving or
transferee entity shall expressly assume, by an indenture supplemental hereto,
executed and delivered to the Trustee, in form satisfactory to the Trustee, the
due and punctual payment of the principal of and interest (including Liquidated
Damages, if any) on all the Securities and the performance of every covenant of
this Indenture on the party of the Company to be performed or observed and shall
have provided for conversion rights in accordance with Section 12.11 hereof;

 

(2) at the time of consummation of such transaction, no Event of Default, and no
event which, after notice or lapse of time or both, would become an Event of
Default, shall have happened and be continuing; and

 

(3) the Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such consolidation, merger, conveyance,
transfer or lease and, if a supplemental indenture is required in connection
with such transaction, such supplemental indenture comply with this Article and
that all conditions precedent herein provided for relating to such transaction
have been complied with.

 

SECTION 6.2. Successor Substituted. Upon any consolidation or merger by the
Company with or into any other Person or any conveyance, transfer or lease of
the properties and assets of the Company substantially as an entirety to any
Person, in accordance with Section 6.1 hereof, the successor Person formed by
such consolidation or into which the Company is merged or to which such
conveyance, transfer or lease is made shall succeed to, and be substituted for,
and may exercise every right and power of, the Company under this Indenture with
the same effect as if such successor Person had been named as the Company
herein, and thereafter, except in the case of a lease to another Person, the
predecessor Person shall be relieved of all obligations and covenants under this
Indenture and the Securities.

 

ARTICLE 7

 

AMENDMENTS, SUPPLEMENTS AND WAIVERS

 

SECTION 7.1. Without Consent of Holders of Securities. Without the consent of
any Holders of Securities, the Company, when authorized by a Board Resolution,
and the Trustee, at any time and from time to time, may amend this Indenture and
the Securities to:

 

(a) add to the covenants of the Company for the benefit of the Holders of
Securities;

 

-31-



--------------------------------------------------------------------------------

(b) surrender any right or power herein conferred upon the Company;

 

(c) make provision with respect to the conversion rights of Holders of
Securities pursuant to Section 12.11 hereof;

 

(d) provide for the assumption of the Company’s obligations to the Holders of
Securities in the case of a merger, consolidation, conveyance, transfer or lease
pursuant to Article 6 hereof;

 

(e) reduce the Conversion Price; provided, however, that such reduction in the
Conversion Price shall not adversely affect the interest of the Holders of
Securities (after taking into account tax and other consequences of such
reduction) in any material respect;

 

(f) comply with the requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the TIA;

 

(g) make any changes or modifications to this Indenture necessary in connection
with the registration of any Securities under the Securities Act as contemplated
in the Registration Rights Agreement; provided, however, that such action
pursuant to this clause (g) does not adversely affect the interests of the
Holders of Securities in any material respect;

 

(h) cure any ambiguity, correct or supplement any provision herein which may be
inconsistent with any other provision herein or which is otherwise defective, or
make any other provisions with respect to matters or questions arising under
this Indenture which the Company and the Trustee may deem necessary or desirable
and which shall not be inconsistent with the provisions of this Indenture;

 

(i) add or modify any other provisions with respect to matters or questions
arising under this Indenture which the Company and the Trustee may deem
necessary or desirable and which shall not be inconsistent with the provisions
of this Indenture, provided, however, that such action pursuant to this clause
(i) does not adversely affect the interests of the Holders of Securities in any
material respect; or

 

(j) make provision for the establishment of a book-entry system in which Holders
would have the option to participate for the clearance and settlement of
transactions in Securities originally issued in definitive form.

 

SECTION 7.2. With Consent of Holders of Securities. Except as provided below in
this Section 7.2, this Indenture or the Securities may be amended or
supplemented, and noncompliance by the Company in any particular instance with
any provision of this Indenture or the Securities may be waived, in each case
(i) with the written consent of the Holders of at least a majority in aggregate
principal amount of the Outstanding Securities or (ii) by the adoption of a
resolution, at a meeting of Holders of the Outstanding Securities at which a
quorum is present, by the Holders of a majority in aggregate principal amount of
the Outstanding Securities represented at such meeting.

 

Without the written consent or the affirmative vote of each Holder of Securities
affected, an amendment or waiver under this Section 7.2 may not:

 

(a) change the Stated Maturity of the principal of, or any installment of
interest (including Liquidated Damages, if any) on, any Security;

 

(b) reduce the principal amount of or premium, if any, on any Security;

 

(c) reduce the Interest Rate or interest (including Liquidated Damages, if any)
on any Security;

 

(d) change the currency of payment of principal of, premium, if any, or interest
(including Liquidated Damages, if any) on any Security;

 

-32-



--------------------------------------------------------------------------------

(e) impair the right of any Holder to institute suit for the enforcement of any
payment on or with respect to, or the conversion of, any Security;

 

(f) modify the obligation of the Company to maintain an office or agency in The
City of New York pursuant to Section 9.2 hereof;

 

(g) except as permitted by Section 12.11 hereof, adversely affect the right to
convert any Security as provided in Article 12 hereof;

 

(h) adversely affect the Purchase Right or Put Purchase Right;

 

(i) modify the subordination provisions of the Securities in a manner adverse to
the Holders of Securities;

 

(j) modify any of the provisions of this Section, Section 4.4 or Section 14.11,
except to increase any percentage contained herein or therein or to provide that
certain other provisions of this Indenture cannot be modified or waived without
the consent of the Holder of each Outstanding Security affected thereby; or

 

(k) reduce the requirements of Section 8.4 hereof for quorum or voting, or
reduce the percentage in aggregate principal amount of the Outstanding
Securities the consent of whose Holders is required for any such supplemental
indenture or the consent of whose Holders is required for any waiver provided
for in this Indenture.

 

It shall not be necessary for any Act of Holders of Securities under this
Section to approve the particular form of any proposed supplemental indenture,
but it shall be sufficient if such Act shall approve the substance thereof.

 

SECTION 7.3. Compliance with Trust Indenture Act. Every amendment to this
Indenture or the Securities shall be set forth in a supplemental indenture that
complies with the TIA as then in effect.

 

SECTION 7.4. Revocation of Consents and Effect of Consents or Votes. Until an
amendment, supplement or waiver becomes effective, a written consent to it by a
Holder is a continuing consent by the Holder and every subsequent Holder of a
Security or portion of a Security that evidences the same debt as the consenting
Holder’s Security, even if notation of the consent is not made on any Security;
provided, however, that unless a record date shall have been established, any
such Holder or subsequent Holder may revoke the consent as to its Security or
portion of a Security if the Trustee receives written notice of revocation
before the date the amendment, supplement or waiver becomes effective.

 

An amendment, supplement or waiver becomes effective on receipt by the Trustee
of written consents from or affirmative votes by, as the case may be, the
Holders of the requisite percentage of aggregate principal amount of the
Outstanding Securities, and thereafter shall bind every Holder of Securities;
provided, however, if the amendment, supplement or waiver makes a change
described in any of clauses (a) through (k) of Section 7.2 hereof, the
amendment, supplement or waiver shall bind only each Holder of a Security which
has consented to it or voted for it, as the case may be, and every subsequent
Holder of a Security or portion of a Security that evidences the same
indebtedness as the Security of the consenting or affirmatively voting, as the
case may be, Holder.

 

SECTION 7.5. Notation on or Exchange of Securities. If an amendment, supplement
or waiver changes the terms of a Security:

 

(a) the Trustee may require the Holder of a Security to deliver such Security to
the Trustee, the Trustee may place an appropriate notation on the Security about
the changed terms and return it to the Holder and the Trustee may place an
appropriate notation on any Security thereafter authenticated; or

 

-33-



--------------------------------------------------------------------------------

(b) if the Company or the Trustee so determines, the Company in exchange for the
Security shall issue and the Trustee shall authenticate a new Security that
reflects the changed terms.

 

Failure to make the appropriate notation or issue a new Security shall not
affect the validity and effect of such amendment, supplement or waiver.

 

SECTION 7.6. Trustee to Sign Amendment, Etc. The Trustee shall sign any
amendment authorized pursuant to this Article 7 if the amendment does not
adversely affect the rights, duties, liabilities or immunities of the Trustee.
If the amendment does adversely affect the rights, duties, liabilities or
immunities of the Trustee, the Trustee may but need not sign it. In signing or
refusing to sign such amendment, the Trustee shall be entitled to receive and
shall be fully protected in relying upon an Officers’ Certificate and an Opinion
of Counsel as conclusive evidence that such amendment is authorized or permitted
by this Indenture.

 

ARTICLE 8

 

MEETING OF HOLDERS OF SECURITIES

 

SECTION 8.1. Purposes for Which Meetings May Be Called. A meeting of Holders of
Securities may be called at any time and from time to time pursuant to this
Article to make, give or take any request, demand, authorization, direction,
notice, consent, waiver or other action provided by this Indenture to be made,
given or taken by Holders of Securities.

 

Notwithstanding anything contained in this Article 8, the Trustee may, during
the pendency of a Default or an Event of Default, call a meeting of Holders of
Securities in accordance with its standard practices.

 

SECTION 8.2. Call Notice and Place of Meetings. (a) The Trustee may at any time
call a meeting of Holders of Securities for any purpose specified in Section 8.1
hereof, to be held at such time and at such place in The City of New York.
Notice of every meeting of Holders of Securities, setting forth the time and the
place of such meeting, in general terms the action proposed to be taken at such
meeting and the percentage of the principal amount of the Outstanding Securities
which shall constitute a quorum at such meeting, shall be given, in the manner
provided in Section 14.2 hereof, not less than 21 nor more than 180 days prior
to the date fixed for the meeting.

 

(b) In case at any time the Company, pursuant to a Board Resolution, or the
Holders of at least 10% in principal amount of the Outstanding Securities shall
have requested the Trustee to call a meeting of the Holders of Securities for
any purpose specified in Section 8.1 hereof, by written request setting forth in
reasonable detail the action proposed to be taken at the meeting, and the
Trustee shall not have made the first publication of the notice of such meeting
within 21 days after receipt of such request or shall not thereafter proceed to
cause the meeting to be held as provided herein, then the Company or the Holders
of Securities in the amount specified, as the case may be, may determine the
time and the place in The City of New York for such meeting and may call such
meeting for such purposes by giving notice thereof as provided in paragraph (a)
of this Section.

 

SECTION 8.3. Persons Entitled to Vote at Meetings. To be entitled to vote at any
meeting of Holders of Securities, a Person shall be (a) a Holder of one or more
Outstanding Securities or (b) a Person appointed by an instrument in writing as
proxy for a Holder or Holders of one or more Outstanding Securities by such
Holder or Holders. The only Persons who shall be entitled to be present or to
speak at any meeting of Holders shall be the Persons entitled to vote at such
meeting and their counsel, any representatives of the Trustee and its counsel
and any representatives of the Company and its counsel.

 

SECTION 8.4. Quorum; Action. The Persons entitled to vote a majority in
principal amount of the Outstanding Securities shall constitute a quorum. In the
absence of a quorum within 30 minutes of the time appointed for any such
meeting, the meeting shall, if convened at the request of Holders of Securities,
be dissolved. In any other case, the meeting may be adjourned for a period of
not less than 10 days as determined by the chairman of the meeting prior to the
adjournment of such meeting. In the absence of a quorum at any such adjourned
meeting, such adjourned meeting may be further adjourned for a period of not
less than 10 days as determined by the chairman

 

-34-



--------------------------------------------------------------------------------

of the meeting prior to the adjournment of such adjourned meeting. Notice of the
reconvening of any adjourned meeting shall be given as provided in Section
8.2(a) hereof, except that such notice need be given only once and not less than
five days prior to the date on which the meeting is scheduled to be reconvened.

 

At a meeting or an adjourned meeting duly reconvened and at which a quorum is
present as aforesaid, any resolution and all matters (except as limited by the
second paragraph of Section 7.2 hereof) shall be effectively passed and decided
if passed or decided by the Persons entitled to vote not less than a majority in
principal amount of Outstanding Securities represented and voting at such
meeting.

 

Any resolution passed or decisions taken at any meeting of Holders of Securities
duly held in accordance with this Section shall be binding on all the Holders of
Securities, whether or not present or represented at the meeting.

 

SECTION 8.5. Determination of Voting Rights; Conduct and Adjournment of
Meetings. (a) Notwithstanding any other provisions of this Indenture, the
Trustee may make such reasonable regulations as it may deem advisable for any
meeting of Holders of Securities in regard to proof of the holding of Securities
and of the appointment of proxies and in regard to the appointment and duties of
inspectors of votes, the submission and examination of proxies, certificates and
other evidence of the right to vote, and such other matters concerning the
conduct of the meeting as it shall deem appropriate.

 

(b) The Trustee shall, by an instrument in writing, appoint a temporary chairman
(which may be the Trustee) of the meeting, unless the meeting shall have been
called by the Company or by Holders of Securities as provided in Section 8.2(b)
hereof, in which case the Company or the Holders of Securities calling the
meeting, as the case may be, shall in like manner appoint a temporary chairman.
A permanent chairman and a permanent secretary of the meeting shall be elected
by vote of the Persons entitled to vote a majority in principal amount of the
Outstanding Securities represented at the meeting.

 

(c) At any meeting, each Holder of a Security or proxy shall be entitled to one
vote for each $1,000 principal amount of Securities held or represented by him;
provided, however, that no vote shall be cast or counted at any meeting in
respect of any Security challenged as not Outstanding and ruled by the chairman
of the meeting to be not Outstanding. The chairman of the meeting shall have no
right to vote, except as a Holder of a Security or proxy.

 

(d) Any meeting of Holders of Securities duly called pursuant to Section 8.2
hereof at which a quorum is present may be adjourned from time to time by
Persons entitled to vote a majority in principal amount of the Outstanding
Securities represented at the meeting, and the meeting may be held as so
adjourned without further notice.

 

SECTION 8.6. Counting Votes and Recording Action of Meetings. The vote upon any
resolution submitted to any meeting of Holders of Securities shall be by written
ballots on which shall be subscribed the signatures of the Holders of Securities
or of their representatives by proxy and the principal amounts and serial
numbers of the Outstanding Securities held or represented by them. The permanent
chairman of the meeting shall appoint two inspectors of votes who shall count
all votes cast at the meeting for or against any resolution and who shall make
and file with the secretary of the meeting their verified written reports in
duplicate of all votes cast at the meeting. A record, at least in duplicate, of
the proceedings of each meeting of Holders of Securities shall be prepared by
the secretary of the meeting and there shall be attached to said record the
original reports of the inspectors of votes on any vote by ballot taken thereat
and affidavits by one or more Persons having knowledge of the facts setting
forth a copy of the notice of the meeting and showing that said notice was given
as provided in Section 8.2 hereof and, if applicable, Section 8.4 hereof. Each
copy shall be signed and verified by the affidavits of the permanent chairman
and secretary of the meeting and one such copy shall be delivered to the Company
and another to the Trustee to be preserved by the Trustee, the latter to have
attached thereto the ballots voted at the meeting. Any record so signed and
verified shall be conclusive evidence of the matters therein stated.

 

-35-



--------------------------------------------------------------------------------

ARTICLE 9

 

COVENANTS

 

SECTION 9.1. Payment of Principal and Interest. The Company will duly and
punctually pay the principal of and interest (including Liquidated Damages, if
any) on the Securities in accordance with the terms of the Securities and this
Indenture. The Company will deposit or cause to be deposited with the Trustee as
directed by the Trustee, no later than the day of the Stated Maturity of any
Security or installment of interest (including Liquidated Damages, if any), all
payments so due.

 

SECTION 9.2. Maintenance of Offices or Agencies. The Company hereby appoints the
Trustee’s Corporate Trust Office as its office in The City of New York where
Securities may be:

 

(i) presented or surrendered for payment;

 

(ii) surrendered for registration of transfer or exchange;

 

(iii) surrendered for conversion;

 

and where notices and demands to or upon the Company in respect of the
Securities and this Indenture may be served.

 

The Company may at any time and from time to time vary or terminate the
appointment of any such office or appoint any additional offices for any or all
of such purposes; provided, however, that until all of the Securities have been
delivered to the Trustee for cancellation, or moneys sufficient to pay the
principal of and interest (including Liquidated Damages, if any) on the
Securities have been made available for payment and either paid or returned to
the Company pursuant to the provisions of Section 9.3 hereof, the Company will
maintain in The City of New York, an office or agency where Securities may be
presented or surrendered for payment, where Securities may be surrendered for
registration of transfer or exchange, where Securities may be surrendered for
conversion and where notices and demands to or upon the Company in respect of
the Securities and this Indenture may be served. The Company will give prompt
written notice to the Trustee, and notice to the Holders in accordance with
Section 14.2 hereof, of the appointment or termination of any such agents and of
the location and any change in the location of any such office or agency.

 

If at any time the Company shall fail to maintain any such required office or
agency in The City of New York, or shall fail to furnish the Trustee with the
address thereof, presentations and surrenders may be made at, and notices and
demands may be served on, the Corporate Trust Office of the Trustee.

 

SECTION 9.3. Corporate Existence. Subject to Article 6 hereof, the Company will
do or cause to be done all things necessary to preserve and keep in full force
and effect its corporate existence, rights (charter and statutory) and
franchises; provided, however, that the Company shall not be required to
preserve any such right or franchise if the Company determines that the
preservation thereof is no longer desirable in the conduct of the business of
the Company and that the loss thereof is not disadvantageous in any material
respect to the Holders.

 

SECTION 9.4. Maintenance of Properties. The Company will maintain and keep its
properties and every part thereof in such repair, working order and condition,
and make or cause to be made all such needful and proper repairs, renewals and
replacements thereof, as in the judgment of the Company are necessary in the
interests of the Company; provided, however, that nothing contained in this
Section shall prevent the Company from selling, abandoning or otherwise
disposing of any of its properties or discontinuing a part of its business from
time to time if, in the judgment of the Company, such sale, abandonment,
disposition or discontinuance is advisable and does not materially adversely
affect the interests or business of the Company.

 

SECTION 9.5. Payment of Taxes and Other Claims. The Company will, and will cause
any Significant Subsidiary to, promptly pay and discharge or cause to be paid
and discharged all material taxes, assessments

 

-36-



--------------------------------------------------------------------------------

and governmental charges or levies lawfully imposed upon it or upon its income
or profits or upon any of its property, real or personal, or upon any part
thereof, as well as all material claims for labor, materials and supplies which,
if unpaid, might by law become a lien or charge upon its property; provided,
however, that neither the Company nor any Significant Subsidiary shall be
required to pay or discharge or cause to be paid or discharged any such tax,
assessment, charge, levy or claim if the amount, applicability or validity
thereof shall currently be contested in good faith by appropriate proceedings
and if the Company or such Significant Subsidiary, as the case may be, shall
have set aside on its books reserves deemed by it adequate with respect thereto.

 

SECTION 9.6. Reports. (a) The Company shall make available to the Trustee within
15 days after it files them with the SEC copies of the annual and quarterly
reports and other information, documents and other reports deemed “filed” for
the purposes of Section 18 of the Exchange Act or incorporated by reference in
any filing under the Securities Act or the Exchange Act (or copies of such
portions of any of the foregoing as the SEC may by rules and regulations
prescribe) which the Company is required to file with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act; provided, however, that the Company
shall not be required to deliver to the Trustee any materials for which the
Company has sought and received confidential treatment by the SEC. The Company
also shall comply with the other provisions of Section 314(a) of the TIA.

 

(b) If at any time the Company is not subject to Section 13 or 15(d) of the
Exchange Act, upon the request of a Holder of a Security, the Company will
promptly furnish or cause to be furnished to such Holder or to a prospective
purchaser of such Security designated by such Holder, as the case may be, the
information, if any, required to be delivered by it pursuant to Rule 144A(d)(4)
under the Securities Act to permit compliance with Rule 144A in connection with
the resale of such Security; provided, however, that the Company shall not be
required to furnish such information in connection with any request made on or
after the date which is two years from the later of the date such Security was
last acquired from the Company or an Affiliate of the Company.

 

SECTION 9.7. Compliance Certificate. The Company shall deliver to the Trustee,
within 90 days after the end of each fiscal year of the Company, an Officers’
Certificate stating that in the course of the performance by the signers of
their duties as Officers of the Company, they would normally have knowledge of
any failure by the Company to comply with all conditions, or Default by the
Company with respect to any covenants, under this Indenture, and further stating
whether or not they have knowledge of any such failure or Default and, if so,
specifying each such failure or Default and the nature thereof. Within five
Business Days of an Officer of the Company coming to have actual knowledge of a
Default, regardless of the date, the Company shall deliver an Officers’
Certificate to the Trustee specifying such Default and the nature and status
thereof.

 

SECTION 9.8. Resale of Certain Securities. During the period of two years after
the last date of original issuance of any Securities, the Company shall not, and
shall not permit any of its Affiliates to, resell any Securities, or shares of
Common Stock issuable upon conversion of the Securities, that constitute
“restricted securities” under Rule 144 and that are acquired by any of them
within the United States or to “U.S. persons” (as defined in Regulation S)
except pursuant to an effective registration statement under the Securities Act
or an applicable exemption therefrom. The Trustee shall have no responsibility
or liability in respect of the Company’s performance of its agreement in the
preceding sentence.

 

SECTION 9.9. Liquidated Damages. If Liquidated Damages are payable by the
Company pursuant to the Registration Rights Agreement, the Company shall deliver
to the Trustee an Officers’ Certificate to that effect stating (i) the amount of
such Liquidated Damages that are payable, (ii) the reason why such Liquidated
Damages are payable and (iii) the date on which such damages are payable. Unless
and until a Responsible Officer of the Trustee receives such an Officers’
Certificate, the Trustee may assume without inquiry that no Liquidated Damages
are payable. If the Company has paid Liquidated Damages directly to the persons
entitled to such amounts, the Company shall deliver to the Trustee a certificate
setting forth the particulars of such payment.

 

-37-



--------------------------------------------------------------------------------

ARTICLE 10

 

REDEMPTION OF SECURITIES

 

SECTION 10.1. Optional Redemption. The Securities are not redeemable prior to
February 15, 2009. On and after February 15, 2009, the Company may, at its
option, redeem the Securities in whole at any time or in part from time to time,
on any date prior to maturity, upon notice as set forth in Section 10.4, at a
redemption price equal to 100% of the principal amount of the Securities (the
“Optional Redemption Price”), plus any interest accrued but not paid prior to
the Optional Redemption Date.

 

SECTION 10.2. Notice to Trustee. If the Company elects to redeem Securities
pursuant to the redemption provisions of Section 10.1 hereof, it shall notify
the Trustee at least 30 days prior to the Redemption Date of such intended
Redemption Date, the principal amount of Securities to be redeemed and the CUSIP
numbers of the Securities to be redeemed.

 

SECTION 10.3. Selection of Securities to Be Redeemed. If fewer than all the
Securities are to be redeemed, the Trustee shall select the particular
Securities to be redeemed from the Outstanding Securities by a method that
complies with the requirements of any exchange on which the Securities are
listed, or, if the Securities are not listed on an exchange, on a pro rata basis
or by lot or in accordance with any other method the Trustee considers fair and
appropriate. Securities and portions thereof that the Trustee selects shall be
in amounts equal to the minimum authorized denominations for Securities to be
redeemed or any integral multiple thereof.

 

If any Security selected for partial redemption is converted in part before
termination of the conversion right with respect to the portion of the Security
so selected, the converted portion of such Security shall be deemed to be the
portion selected for redemption (provided, however, that the Holder of such
Security so converted and deemed redeemed shall not be entitled to any
additional interest payment as a result of such deemed redemption than such
Holder would have otherwise been entitled to receive upon conversion of such
Security). Securities which have been converted during a selection of Securities
to be redeemed may be treated by the Trustee as Outstanding for the purpose of
such selection.

 

The Trustee shall promptly notify the Company and the Registrar in writing of
the Securities selected for redemption and, in the case of any Securities
selected for partial redemption, the principal amount thereof to be redeemed.

 

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to the redemption of Securities shall relate, in the case of
any Securities redeemed or to be redeemed only in part, to the portion of the
principal amount of such Securities which has been or is to be redeemed.

 

SECTION 10.4. Notice of Redemption. Notice of redemption shall be given in the
manner provided in Section 14.2 hereof to the Holders of Securities to be
redeemed. Such notice shall be given not less than 20 or more than 60 days prior
to the Redemption Date.

 

All notices of redemption shall state:

 

(1) the Redemption Date;

 

(2) the Redemption Price and interest accrued and unpaid to the Redemption Date,
if any;

 

(3) if fewer than all the Outstanding Securities are to be redeemed, the
aggregate principal amount of Securities to be redeemed and the aggregate
principal amount of Securities which will be Outstanding after such partial
redemption;

 

(4) that on the Redemption Date the Redemption Price and interest accrued and
unpaid to the Redemption Date, if any, will become due and payable upon each
such Security to be redeemed, and that interest thereon shall cease to accrue on
and after such date;

 

-38-



--------------------------------------------------------------------------------

(5) the Conversion Price, the date on which the right to convert the principal
of the Securities to be redeemed will terminate and the places where such
Securities may be surrendered for conversion;

 

(6) the place or places where such Securities are to be surrendered for payment
of the Redemption Price and accrued and unpaid interest, if any; and

 

(7) the CUSIP number of the Securities.

 

The notice given shall specify the last date on which exchanges or transfers of
Securities may be made pursuant to Section 2.7 hereof, and shall specify the
serial numbers of Securities and the portions thereof called for redemption.

 

Notice of redemption of Securities to be redeemed at the election of the Company
shall be given by the Company or, at the Company’s request, by the Trustee in
the name of and at the expense of the Company.

 

SECTION 10.5. Effect of Notice of Redemption. Notice of redemption having been
given as provided in Section 10.4 hereof, the Securities so to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified and from and after such date (unless the Company shall default
in the payment of the Redemption Price and accrued and unpaid interest) such
Securities shall cease to bear interest. Upon surrender of any such Security for
redemption in accordance with such notice, such Security shall be paid by the
Company at the Redemption Price plus accrued and unpaid interest, if any;
provided, however, that the installments of interest on Securities whose Stated
Maturity is prior to or on the Redemption Date shall be payable to the Holders
of such Securities, or one or more Predecessor Securities, registered as such on
the relevant Record Date according to their terms and the provisions of Section
2.1 hereof.

 

If any Security called for redemption shall not be so paid upon surrender
thereof for redemption, the principal shall, until paid, bear interest from the
Redemption Date at the Interest Rate.

 

SECTION 10.6. Deposit of Redemption Price. Prior to or on any Redemption Date,
the Company shall deposit with the Trustee or with a Paying Agent an amount of
money sufficient to pay the Redemption Price of all the Securities to be
redeemed on that Redemption Date, other than any Securities called for
redemption on that date which have been converted prior to the date of such
deposit, and accrued and unpaid interest, if any, on such Securities.

 

If any Security called for redemption is converted, any money deposited with the
Trustee or with a Paying Agent or so segregated and held in trust for the
redemption of such Security shall (subject to any right of the Holder of such
Security or any Predecessor Security to receive interest as provided in the
fourth to last paragraph of Section 2.1 hereof) be paid to the Company on
Company Request or, if then held by the Company, shall be discharged from such
trust.

 

SECTION 10.7. Securities Redeemed in Part. Any Security which is to be redeemed
only in part shall be surrendered at an office or agency of the Company
designated for that purpose pursuant to Section 9.2 hereof (with, if the Company
or the Trustee so requires, due endorsement by, or a written instrument of
transfer in form satisfactory to the Company and the Trustee duly executed by,
the Holder thereof or the Holder’s attorney duly authorized in writing), and the
Company shall execute, and the Trustee shall authenticate and deliver to the
Holder of such Security without service charge, a new Security or Securities of
any authorized denomination as requested by such Holder in aggregate principal
amount equal to and in exchange for the unredeemed portion of the principal of
the Security so surrendered.

 

ARTICLE 11

 

PURCHASE OF SECURITIES

 

SECTION 11.1. Purchase Right Upon Fundamental Change. (a) In the event that a
Fundamental Change shall occur, each Holder shall have the right (the “Purchase
Right”), at the Holder’s option to require

 

-39-



--------------------------------------------------------------------------------

the Company to purchase, and upon the exercise of such right the Company shall
purchase, all of such Holder’s Securities not theretofore called for redemption,
or any portion of the principal amount thereof that is equal to $1,000 or any
integral multiple thereof (provided, however, that no single Security may be
purchased in part unless the portion of the principal amount of such Security to
be Outstanding after such purchase is equal to $1,000 or integral multiples
thereof), on the date (the “Purchase Date”) that is 45 days after the date of
the Company Notice at a purchase price equal to 100% of the principal amount of
the Securities to be purchased (the “Purchase Price”), plus interest accrued and
unpaid to, but excluding, the Purchase Date; provided, however, that
installments of interest on Securities whose Stated Maturity is prior to or on
the Purchase Date shall be payable to the Holders of such Securities, or one or
more Predecessor Securities, registered as such on the relevant Record Date
according to their terms and the provisions of Section 2.1 hereof.

 

(b) Whenever in this Indenture (including Sections 2.2, 4.1(a) and 4.7 hereof)
or Exhibit A annexed hereto there is a reference, in any context, to the
principal of any Security as of any time, such reference shall be deemed to
include reference to the Purchase Price or the Put Purchase Price, as the case
may be, payable in respect to such Security to the extent that such Purchase
Price or the Put Purchase Price, as the case may be, is, was or would be so
payable at such time, and express mention of the Purchase Price or the Put
Purchase Price, as the case may be, in any provision of this Indenture shall not
be construed as excluding the Purchase Price or the Put Purchase Price, as the
case may be, in those provisions of this Indenture when such express mention is
not made; provided, however, that for the purposes of Article 13 hereof, such
reference shall be deemed to include reference to the Purchase Price or the Put
Purchase Price, as the case may be, only to the extent the Purchase Price or the
Put Purchase Price, as the case may be, is payable in cash.

 

SECTION 11.2. Purchase of Securities by the Company at Option of the Holder.

 

(a) General. Each Holder shall have the right to require the Company to purchase
all or a portion of its Securities on February 15, 2009, February 15, 2014 and
February 15, 2019 (or, if any such date is not a Business Day, on the
immediately succeeding Business Day) (each, a “Put Purchase Date”), at 100% of
the principal amount of the Securities to be so purchased, plus accrued and
unpaid interest, if any, to, but excluding, such Put Purchase Date (the “Put
Purchase Price”).

 

(b) Company Notice. On or before the twenty-third (23rd) Business Day prior to
each Put Purchase Date, the Company shall provide to the Trustee, the Paying
Agent and to all Holders at their respective addresses as shown on the Register,
and to beneficial owners of the Securities where required by applicable law, a
notice stating, among other things:

 

(i) the name and address of the Trustee, the Paying Agent and the Conversion
Agent; and

 

(ii) the procedures the Holders must follow to require the Company to purchase
their Securities.

 

Simultaneously with providing such notice, the Company shall publish a notice
containing this information in a newspaper of general circulation in The City of
New York or publish the information on the Company’s website or through such
other public medium as the Company may use at that time.

 

(c) Conditions to the Company’s Obligation to Purchase. The Company will be
required to purchase only Securities with respect to which each of the following
conditions has been satisfied:

 

(i) delivery to the Paying Agent by the Holder of a written notice of purchase
(a “Purchase Notice”) during the period beginning at any time from the opening
of business on the date that is twenty-three (23) Business Days prior to the
relevant Put Purchase Date until the close of business on the third (3rd)
Business Day prior to such Put Purchase Date stating:

 

(1) the applicable Depositary procedures or, in the case of Physical Securities,
the certificate number(s) of the Holder’s Securities to be delivered for
purchase;

 

-40-



--------------------------------------------------------------------------------

(2) the portion of the principal amount of Securities to be purchased, in
integral multiples of $1,000; and

 

(3) that the Securities are to be purchased by the Company pursuant to paragraph
6(b) of the Securities and this Section 11.2;

 

(ii) delivery of such Securities to the Trustee or Paying Agent prior to, on or
after the Put Purchase Date (together with all necessary endorsements); and

 

(iii) there shall not have occurred and be continuing an Event of Default, other
than an Event of Default that is cured with respect to all Securities by the
payment of the Put Purchase Price.

 

(d) Withdrawal of Purchase Notice. A Holder may withdraw any Purchase Notice in
whole or in part by a written notice of withdrawal delivered to the Trustee or
the Paying Agent prior to the close of business on the third (3rd) Business Day
prior to the applicable Put Purchase Date. The notice of withdrawal must state:

 

(i) the principal amount of the withdrawn Securities;

 

(ii) with respect to Physical Securities, the certificate number(s) of the
withdrawn Securities; and

 

(iii) the principal amount of Securities, if any, which remains subject to the
Purchase Notice.

 

The Paying Agent shall promptly notify the Company of the receipt by it of any
Purchase Notice or written notice of withdrawal thereof.

 

The Put Purchase Price shall be so paid pursuant to this Section 11.2 only if
the Securities so delivered by the Holder conform in all respects to the
description thereof in the related Purchase Notice, as determined by the Company
in its sole discretion.

 

(e) Payment of Put Purchase Price by the Company; Effect on Holders of Purchased
Securities. The Company shall pay the Put Purchase Price to the Paying Agent
promptly following the later of the relevant Put Purchase Date or the time of
book-entry transfer or delivery of the purchased Securities. If either the
Trustee or the Paying Agent holds money or securities sufficient to pay the Put
Purchase Price on the Business Day immediately following the relevant Put
Purchase Date, then:

 

(i) the purchased Securities will cease to be Outstanding and interest will
cease to accrue (whether or not book-entry transfer of the purchased Securities
is made or whether or not the purchased Securities are delivered to the Paying
Agent); and

 

(ii) all other rights of the Holders of such purchased Securities will terminate
(other than the right to receive the Put Purchase Price upon delivery or
transfer of such purchased Securities).

 

SECTION 11.3. Notices; Method of Exercising Purchase Right, Etc. (a) Unless the
Company shall have theretofore called for redemption all of the Outstanding
Securities, prior to or on the 30th day after the occurrence of a Fundamental
Change, the Company, or, at the written request and expense of the Company prior
to or on the 30th day after such occurrence, the Trustee shall give to all
Holders of Securities notice, in the manner provided in Section 14.2 hereof, of
the occurrence of the Fundamental Change and of the Purchase Right set forth
herein arising as a result thereof (the “Company Notice”). The Company shall
also deliver a copy of such notice of a Purchase Right to the Trustee. Each
notice of a Purchase Right shall state:

 

(1) the Purchase Date;

 

(2) the date by which the Purchase Right must be exercised;

 

-41-



--------------------------------------------------------------------------------

(3) the Purchase Price and accrued and unpaid interest, if any;

 

(4) a description of the procedure which a Holder must follow to exercise a
Purchase Right, and the place or places where such Securities, are to be
surrendered for payment of the Purchase Price and accrued and unpaid interest,
if any;

 

(5) that on the Purchase Date the Purchase Price and accrued and unpaid
interest, if any, will become due and payable upon each such Security designated
by the Holder to be purchased, and that interest thereon shall cease to accrue
on and after said date;

 

(6) the conversion rate then in effect, the date on which the right to convert
the principal amount of the Securities to be purchased will terminate and the
place where such Securities may be surrendered for conversion, and

 

(7) the place or places where such Securities, together with the Option to Elect
Repayment Upon a Fundamental Change certificate included in Exhibit A annexed
hereto are to be delivered for payment of the Purchase Price and accrued and
unpaid interest, if any.

 

No failure of the Company to give the foregoing notices or defect therein shall
limit any Holder’s right to exercise a Purchase Right or affect the validity of
the proceedings for the purchase of Securities.

 

If any of the foregoing provisions or other provisions of this Article 11 are
inconsistent with applicable law, such law shall govern.

 

(b) To exercise a Purchase Right, a Holder shall deliver to the Trustee prior to
or on the 30th day after the date of the Company Notice:

 

(1) written notice of the Holder’s exercise of such right, which notice shall
set forth the name of the Holder, the principal amount of the Securities to be
purchased (and, if any Security is to be purchased in part, the serial number
thereof, the portion of the principal amount thereof to be purchased) and a
statement that an election to exercise the Purchase Right is being made thereby,
and

 

(2) the Securities with respect to which the Purchase Right is being exercised.

 

Such written notice shall be irrevocable, except that the right of the Holder to
convert the Securities with respect to which the Purchase Right is being
exercised shall continue until the close of business on the Business Day
immediately preceding the Purchase Date.

 

(c) In the event a Purchase Right shall be exercised in accordance with the
terms hereof, the Company shall pay or cause to be paid to the Trustee the
Purchase Price in cash for payment to the Holder on the Purchase Date as
promptly after the Purchase Date as practicable, together with accrued and
unpaid interest to the Purchase Date payable in cash with respect to the
Securities as to which the Purchase Right has been exercised; provided, however,
that installments of interest that mature prior to or on the Purchase Date shall
be payable in cash to the Holders of such Securities, or one or more Predecessor
Securities, registered as such at the close of business on the relevant Regular
Record Date.

 

(d) If any Security (or portion thereof) surrendered for purchase shall not be
so paid on the Purchase Date, the principal amount of such Security (or portion
thereof, as the case may be) shall, until paid, bear interest to the extent
permitted by applicable law from the Purchase Date at the Interest Rate, and
each Security shall remain convertible into Common Stock until the principal of
such Security (or portion thereof, as the case may be) shall have been paid or
duly provided for.

 

(e) Any Security which is to be purchased only in part shall be surrendered to
the Trustee (with, if the Company or the Trustee so requires, due endorsement
by, or a written instrument of transfer in form satisfactory to the Company and
the Trustee duly executed by the Holder thereof or his attorney duly authorized
in writing), and

 

-42-



--------------------------------------------------------------------------------

the Company shall execute, and the Trustee shall authenticate and make available
for delivery to the Holder of such Security without service charge, a new
Security or Securities, containing identical terms and conditions, each in an
authorized denomination in aggregate principal amount equal to and in exchange
for the unpurchased portion of the principal of the Security so surrendered.

 

(f) All Securities delivered for purchase shall be delivered to the Trustee to
be canceled at the direction of the Trustee, which shall dispose of the same as
provided in Section 2.15 hereof.

 

ARTICLE 12

 

CONVERSION OF SECURITIES

 

SECTION 12.1. Conversion Right and Conversion Price. (a) Subject to and upon:
(i) compliance with the provisions of this Article and (ii) the occurrence of
one or more of the conditions set forth in paragraph 7 of the Securities, at the
option of the Holder thereof, any Security or any portion of the principal
amount thereof which is $1,000 or an integral multiple of $1,000 may be
converted at the principal amount thereof, or of such portion thereof, into the
number of duly authorized, fully paid and nonassessable shares of Common Stock
obtained by dividing the aggregate principal amount of such Security (or portion
thereof) surrendered for conversion by the Conversion Price, determined as
hereinafter provided, in effect at the time of conversion. Such conversion right
shall expire at the close of business on February 15, 2024.

 

(b) In case a Security or portion thereof is called for redemption, such
conversion right in respect of the Security or the portion so called, shall
expire at the close of business on the Business Day immediately preceding the
Redemption Date, unless the Company defaults in making the payment due upon
redemption. In the case of a Fundamental Change for which the Holder exercises
its Purchase Right or Put Purchase Right with respect to a Security or portion
thereof, such conversion right in respect of the Security or portion thereof
shall expire at the close of business on the Business Day preceding the Purchase
Date or Put Purchase Date, as applicable.

 

(c) The price at which shares of Common Stock shall be delivered upon conversion
(the “Conversion Price”) shall be initially equal to $39.50 per share of Common
Stock. The Conversion Price shall be adjusted in certain instances as provided
in paragraphs (a), (b), (c), (d), (e), (f), (h) and (l) of Section 12.4 hereof.

 

SECTION 12.2. Exercise of Conversion Right. To exercise the conversion right,
the Holder of any Security to be converted shall surrender such Security duly
endorsed or assigned to the Company or in blank, at the office of any Conversion
Agent, accompanied by a duly signed conversion notice substantially in the form
attached to the Security to the Company stating that the Holder elects to
convert such Security or, if less than the entire principal amount thereof is to
be converted, the portion thereof to be converted.

 

Any Holder which surrenders any Security for conversion during the period
between the close of business on any Regular Record Date and ending with the
opening of business on the corresponding Interest Payment Date (except in the
case of any Security whose Maturity is prior to such Interest Payment Date)
shall be accompanied by payment in New York Clearing House funds or other funds
acceptable to the Company of an amount equal to the interest (including
Liquidated Damages, if any) to be received on such Interest Payment Date on the
principal amount of the Security being surrendered for conversion (but excluding
any overdue interest on the principal amount of such Security so converted that
exists at the time such Holder surrenders such Security for conversion).
Notwithstanding the foregoing, any such Holder which surrenders for conversion
any Security (a) which has been called for redemption by the Company in a notice
of redemption given by the Company pursuant to Section 10.4 hereof on a
Redemption Date after such Regular Record Date and on or prior to the next
succeeding Interest Payment Date or (b) with respect to which the Company has
specified a Purchase Date that is after such Regular Record Date and on or prior
to the next succeeding Interest Payment Date, in either case, need not pay the
Company an amount equal to the interest (including Liquidated Damages, if any)
in the principal amount of such Security so converted at the time such Holder
surrenders such Security for conversion.

 

Securities shall be deemed to have been converted immediately prior to the close
of business on the day of surrender of such Securities for conversion in
accordance with the foregoing provisions, and at such time the rights

 

-43-



--------------------------------------------------------------------------------

of the Holders of such Securities as Holders shall cease, and the Person or
Persons entitled to receive the Common Stock issuable upon conversion shall be
treated for all purposes as the record holder or holders of such Common Stock at
such time. Except as provided above in this Section 12.2, no adjustment shall be
made for interest and Liquidated Damages, if any, accrued on any Security
converted or for dividends on any shares issued upon the conversion of such
Security as provided in this Article 12. As promptly as practicable on or after
the conversion date, the Company shall cause to be issued and delivered to such
Conversion Agent a certificate or certificates for the number of full shares of
Common Stock issuable upon conversion, together with payment in lieu of any
fraction of a share as provided in Section 12.3 hereof.

 

In the case of any Security which is converted in part only, upon such
conversion the Company shall execute and the Trustee shall authenticate and
deliver to the Holder thereof, at the expense of the Company, a new Security or
Securities of authorized denominations in aggregate principal amount equal to
the unconverted portion of the principal amount of such Securities.

 

If shares of Common Stock to be issued upon conversion of a Restricted Security,
or Securities to be issued upon conversion of a Restricted Security in part
only, are to be registered in a name other than that of the Holder of such
Restricted Security, such Holder must deliver to the Conversion Agent a
certificate in substantially the form set forth in the form of Security set
forth in Exhibit A annexed hereto, dated the date of surrender of such
Restricted Security and signed by such Holder, as to compliance with the
restrictions on transfer applicable to such Restricted Security. Neither the
Trustee nor any Conversion Agent, Registrar or Transfer Agent shall be required
to register in a name other than that of the Holder shares of Common Stock or
Securities issued upon conversion of any such Restricted Security not so
accompanied by a properly completed certificate.

 

The Company hereby initially appoints the Trustee as the Conversion Agent.

 

SECTION 12.3. Fractions of Shares. No fractional shares of Common Stock shall be
issued upon conversion of any Security or Securities. If more than one Security
shall be surrendered for conversion at one time by the same Holder, the number
of full shares which shall be issued upon conversion thereof shall be computed
on the basis of the aggregate principal amount of the Securities (or specified
portions thereof) so surrendered. Instead of any fractional share of Common
Stock which would otherwise be issued upon conversion of any Security or
Securities (or specified portions thereof), the Company shall pay a cash
adjustment in respect of such fraction (calculated to the nearest one-100th of a
share) in an amount equal to the same fraction of the Quoted Price of the Common
Stock as of the Trading Day preceding the date of conversion.

 

SECTION 12.4. Adjustment of Conversion Price. The Conversion Price shall be
subject to adjustments, calculated by the Company, from time to time as follows:

 

(a) In case the Company shall hereafter pay a dividend or make a distribution to
all holders of the outstanding Common Stock in shares of Common Stock, the
Conversion Price in effect at the opening of business on the date following the
date fixed for the determination of stockholders entitled to receive such
dividend or other distribution shall be reduced by multiplying such Conversion
Price by a fraction:

 

(i) the numerator of which shall be the number of shares of Common Stock
outstanding at the close of business on the Record Date (as defined in Section
12.4(g)) fixed for such determination, and

 

(ii) the denominator of which shall be the sum of such number of shares and the
total number of shares constituting such dividend or other distribution.

 

Such reduction shall become effective immediately after the opening of business
on the day following the Record Date. If any dividend or distribution of the
type described in this Section 12.4(a) is declared but not so paid or made, the
Conversion Price shall again be adjusted to the Conversion Price which would
then be in effect if such dividend or distribution had not been declared.

 

-44-



--------------------------------------------------------------------------------

(b) In case the outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, the Conversion Price in effect at the
opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately reduced, and conversely, in case
outstanding shares of Common Stock shall be combined into a smaller number of
shares of Common Stock, the Conversion Price in effect at the opening of
business on the day following the day upon which such combination becomes
effective shall be proportionately increased, such reduction or increase, as the
case may be, to become effective immediately after the opening of business on
the day following the day upon which such subdivision or combination becomes
effective.

 

(c) In case the Company shall issue rights or warrants (other than any rights or
warrants referred to in Section 12.4(d)) to all holders of its outstanding
shares of Common Stock entitling them to subscribe for or purchase shares of
Common Stock (or securities convertible into Common Stock) at a price per share
(or having a conversion price per share) less than the Current Market Price (as
defined in Section 12.4(g)) on the Record Date fixed for the determination of
stockholders entitled to receive such rights or warrants, the Conversion Price
shall be reduced so that the same shall equal the price determined by
multiplying the Conversion Price in effect at the opening of business on the
date after such Record Date by a fraction:

 

(i) the numerator of which shall be the number of shares of Common Stock
outstanding at the close of business on the Record Date plus the number of
shares which the aggregate offering price of the total number of shares so
offered for subscription or purchase (or the aggregate conversion price of the
convertible securities so offered) would purchase at such Current Market Price,
and

 

(ii) the denominator of which shall be the number of shares of Common Stock
outstanding on the close of business on the Record Date plus the total number of
additional shares of Common Stock so offered for subscription or purchase (or
into which the convertible securities so offered are convertible).

 

Such adjustment shall become effective immediately after the opening of business
on the day following the Record Date fixed for determination of stockholders
entitled to receive such rights or warrants. To the extent that shares of Common
Stock (or securities convertible into Common Stock) are not delivered pursuant
to such rights or warrants, upon the expiration or termination of such rights or
warrants the Conversion Price shall be readjusted to the Conversion Price which
would then be in effect had the adjustments made upon the issuance of such
rights or warrants been made on the basis of the delivery of only the number of
shares of Common Stock (or securities convertible into Common Stock) actually
delivered. In the event that such rights or warrants are not so issued, the
Conversion Price shall again be adjusted to be the Conversion Price which would
then be in effect if such date fixed for the determination of stockholders
entitled to receive such rights or warrants had not been fixed. Notwithstanding
the foregoing, after a period of 60 days from the date of issuance of such
rights or warrants, the Conversion Price shall be readjusted to the Conversion
Price which would then be in effect had the adjustments made upon the issuance
of such rights or warrants been made on the basis of the delivery of only the
number of shares of Common Stock (or securities convertible into Common Stock)
actually delivered during such period. In determining whether any rights or
warrants entitle the holders to subscribe for or purchase shares of Common Stock
at less than such Current Market Price, and in determining the aggregate
offering price of such shares of Common Stock, there shall be taken into account
any consideration received for such rights or warrants, the value of such
consideration if other than cash, to be determined by the Board of Directors.

 

(d) In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock shares of any class of capital stock of the Company
(other than any dividends or distributions to which Section 12.4(a) applies) or
evidences of its indebtedness, cash or other assets, including securities, but
excluding (1) any rights or warrants referred to in Section 12.4(c), (2) any
stock, securities or other property or assets (including cash) distributed in
connection with a reclassification, change, merger, consolidation, statutory
share exchange, combination, sale or conveyance to which Section 12.11 hereof
applies and (3) dividends and distributions paid exclusively in cash (the
securities described in foregoing

 

-45-



--------------------------------------------------------------------------------

clauses (1), (2) and (3) hereinafter in this Section 12.4(d) called the
“securities”), then, in each such case, subject to the second succeeding
paragraph of this Section 12.4(d), the Conversion Price shall be reduced so that
the same shall be equal to the price determined by multiplying the Conversion
Price in effect immediately prior to the close of business on the Record Date
(as defined in Section 12.4(g)) with respect to such distribution by a fraction:

 

(i) the numerator of which shall be the Current Market Price (determined as
provided in Section 12.4(g)) on such date less the fair market value (as
determined by the Board of Directors, whose determination shall be conclusive
and set forth in a Board Resolution) on such date of the portion of the shares
of capital stock, evidences of indebtedness, cash or other assets, including
securities, so distributed applicable to one share of Common Stock (determined
on the basis of the number of shares of the Common Stock outstanding on the
Record Date), and

 

(ii) the denominator of which shall be such Current Market Price on such date.

 

Such reduction shall become effective immediately prior to the opening of
business on the day following the Record Date. However, in the event that the
then fair market value (as so determined) of the portion of the securities so
distributed applicable to one share of Common Stock is equal to or greater than
the Current Market Price on the Record Date, in lieu of the foregoing
adjustment, adequate provision shall be made so that each Holder shall have the
right to receive upon conversion of a Security (or any portion thereof) the
amount of shares of capital stock, evidences of indebtedness, cash or other
assets, including securities, such Holder would have received had such Holder
converted such Security (or portion thereof) immediately prior to such Record
Date. In the event that such dividend or distribution is not so paid or made,
the Conversion Price shall again be adjusted to be the Conversion Price which
would then be in effect if such dividend or distribution had not been declared.

 

If the Board of Directors determines the fair market value of any distribution
for purposes of this Section 12.4(d) by reference to the actual or when issued
trading market for any securities comprising all or part of such distribution,
it must in doing so consider the prices in such market over the same period (the
“Reference Period”) used in computing the Current Market Price pursuant to
Section 12.4(g) to the extent possible, unless the Board of Directors in a Board
Resolution determines in good faith that determining the fair market value
during the Reference Period would not be in the best interest of the Holder.

 

Rights or warrants distributed by the Company to all holders of Common Stock
entitling the holders thereof to subscribe for or purchase shares of the
Company’s capital stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events
(“Trigger Event”):

 

(i) are deemed to be transferred with such shares of Common Stock,

 

(ii) are not exercisable, and

 

(iii) are also issued in respect of future issuances of Common Stock

 

shall be deemed not to have been distributed for purposes of this Section
12.4(d) (and no adjustment to the Conversion Price under this Section 12.4(d)
will be required) until the occurrence of the earliest Trigger Event. If such
right or warrant is subject to subsequent events, upon the occurrence of which
such right or warrant shall become exercisable to purchase different securities,
evidences of indebtedness or other assets or entitle the holder to purchase a
different number or amount of the foregoing or to purchase any of the foregoing
at a different purchase price, then the occurrence of each such event shall be
deemed to be the date of issuance and record date with respect to a new right or
warrant (and a termination or expiration of the existing right or warrant
without exercise by the holder thereof). In addition, in the event of any
distribution (or deemed distribution) of rights or warrants, or any Trigger
Event or other event (of the type described in the preceding sentence) with
respect thereto, that resulted in an adjustment to the Conversion Price under
this Section 12.4(d):

 

(1) in the case of any such rights or warrants which shall all have been
redeemed or repurchased without exercise by any holders thereof, the Conversion
Price shall be readjusted upon such final redemption or repurchase to give
effect to such distribution or Trigger Event, as the case may be, as though it
were a cash distribution, equal to the per share redemption or repurchase price
received by a holder of Common Stock with respect to such rights or warrant
(assuming such holder had retained such rights or warrants), made to all holders
of Common Stock as of the date of such redemption or repurchase, and

 

-46-



--------------------------------------------------------------------------------

(2) in the case of such rights or warrants all of which shall have expired or
been terminated without exercise, the Conversion Price shall be readjusted as if
such rights and warrants had never been issued.

 

For purposes of this Section 12.4(d) and Sections 12.4(a), 12.4(b) and 12.4(c),
any dividend or distribution to which this Section 12.4(d) is applicable that
also includes shares of Common Stock, a subdivision or combination of Common
Stock to which Section 12.4(b) applies, or rights or warrants to subscribe for
or purchase shares of Common Stock to which Section 12.4(c) applies (or any
combination thereof), shall be deemed instead to be:

 

(1) a dividend or distribution of the evidences of indebtedness, assets, shares
of capital stock, rights or warrants other than such shares of Common Stock,
such subdivision or combination or such rights or warrants to which Sections
12.4(a), 12.4(b) and 12.4(c) apply, respectively (and any Conversion Price
reduction required by this Section 12.4(d) with respect to such dividend or
distribution shall then be made), immediately followed by

 

(2) a dividend or distribution of such shares of Common Stock, such subdivision
or combination or such rights or warrants (and any further Conversion Price
reduction required by Sections 12.4(a), 12.4(b) and 12.4(c) with respect to such
dividend or distribution shall then be made), except:

 

(A) the Record Date of such dividend or distribution shall be substituted as (x)
”the date fixed for the determination of stockholders entitled to receive such
dividend or other distribution”, “Record Date fixed for such determination” and
“Record Date” within the meaning of Section 12.4(a), (y) ”the day upon which
such subdivision becomes effective” and “the day upon which such combination
becomes effective” within the meaning of Section 12.4(b), and (z) ”the Record
Date fixed for the determination of stockholders entitled to receive such rights
or warrants,” such “Record Date,” “the Record Date fixed for the determination
of stockholders entitled to receive such rights or warrants” and “such dated
fixed for the determination of stockholders entitled to receive such rights or
warrants” within the meaning of Section 12.4(c), and

 

(B) any shares of Common Stock included in such dividend or distribution shall
not be deemed “outstanding at the close of business on the Record Date fixed for
such determination” within the meaning of Section 12.4(a) and any reduction or
increase in the number of shares of Common Stock resulting from such subdivision
or combination shall be disregarded in connection with such dividend or
distribution.

 

(e) In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock cash (excluding any cash that is distributed upon a
reclassification, change, merger, consolidation, statutory share exchange,
combination, sale or conveyance to which Section 12.11 hereof applies or as part
of a distribution referred to in Section 12.4(d) hereof), then and in each such
case, immediately after the close of business on the Record Date with respect to
such distribution, the Conversion Price shall be reduced so that the same shall
equal the price determined by multiplying the Conversion Price in effect
immediately prior to the close of business on such Record Date by a fraction:

 

(i) the numerator of which shall be equal to the Current Market Price on the
Record Date less an amount equal to the quotient of (x) the aggregate amount of
the cash distribution and (y) the number of shares of Common Stock outstanding
on the Record Date, and

 

-47-



--------------------------------------------------------------------------------

(ii) the denominator of which shall be equal to the Current Market Price on such
date.

 

In the event that such dividend or distribution is not so paid or made, the
Conversion Price shall again be adjusted to be the Conversion Price which would
then be in effect if such dividend or distribution had not been declared.

 

(f) In case a tender or exchange offer made by the Company or any of its
subsidiaries for all or any portion of the Common Stock shall expire and such
tender or exchange offer (as amended upon the expiration thereof) shall require
the payment to stockholders (based on the acceptance (up to any maximum
specified in the terms of the tender or exchange offer) of Purchased Shares (as
defined below)) of an aggregate consideration having a fair market value (as
determined by the Board of Directors, whose determination shall be conclusive
and set forth in a Board Resolution) that combined together with the aggregate
of the cash plus the fair market value (as determined by the Board of Directors,
whose determination shall be conclusive and set forth in a Board Resolution), as
of the expiration of the other tender or exchange offer referred to below, of
consideration payable in respect of any other tender or exchange offers by the
Company or any of its subsidiaries for all or any portion of the Common Stock
expiring within the preceding 12 months and in respect of which no adjustment
pursuant to this Section 12.4(f) has been made, exceeds 10% of the product of
the Current Market Price (determined as provided in Section 12.4(g)) as of the
last time (the “Expiration Time”) tenders could have been made pursuant to such
tender or exchange offer (as it may be amended) times the number of shares of
Common Stock outstanding (including any tendered or exchanged shares) on the
Expiration Time, then, and in each such case, immediately prior to the opening
of business on the day after the date of the Expiration Time, the Conversion
Price shall be adjusted so that the same shall equal the price determined by
multiplying the Conversion Price in effect immediately prior to close of
business on the date of the Expiration Time by a fraction:

 

(i) the numerator of which shall be (x) the number of shares of Common Stock
outstanding (including any tendered or exchanged shares) at the Expiration Time
multiplied by the Current Market Price of the Common Stock on the Trading Day
next succeeding the Expiration Time minus (y) the fair market value (determined
as aforesaid) of the aggregate consideration payable to stockholders based on
the acceptance (up to any maximum specified in the terms of the tender or
exchange offer) of all shares validly tendered or exchanged and not withdrawn as
of the Expiration Time (the shares deemed so accepted, up to any such maximum,
being referred to as the “Purchased Shares”), and

 

(ii) the denominator shall be the product of the number of shares of Common
Stock outstanding (less any Purchased Shares) on the Expiration Time and the
Current Market Price of the Common Stock on the Trading Day next succeeding the
Expiration Time.

 

Such reduction (if any) shall become effective immediately prior to the opening
of business on the day following the Expiration Time. In the event that the
Company is obligated to purchase shares pursuant to any such tender offer, but
the Company is permanently prevented by applicable law from effecting any such
purchases or all such purchases are rescinded, the Conversion Price shall again
be adjusted to be the Conversion Price which would then be in effect if such
tender or exchange offer had not been made. If the application of this Section
12.4(f) to any tender or exchange offer would result in an increase in the
Conversion Price, no adjustment shall be made for such tender or exchange offer
under this Section 12.4(f).

 

-48-



--------------------------------------------------------------------------------

(g) For purposes of this Section 12.4, the following terms shall have the
meanings indicated:

 

(1) “Current Market Price” shall mean the average of the daily Closing Prices
per share of Common Stock for the ten consecutive Trading Days immediately prior
to the date in question; provided, however, that if:

 

(i) the “ex” date (as hereinafter defined) for any event (other than the
issuance or distribution requiring such computation) that requires an adjustment
to the Conversion Price pursuant to Section 12.4(a), (b), (c), (d), (e) or (f)
occurs during such ten consecutive Trading Days, the Closing Price for each
Trading Day prior to the “ex” date for such other event shall be adjusted by
multiplying such Closing Price by the same fraction by which the Conversion
Price is so required to be adjusted as a result of such other event;

 

(ii) the “ex” date for any event (other than the issuance or distribution
requiring such computation) that requires an adjustment to the Conversion Price
pursuant to Section 12.4(a), (b), (c), (d), (e) or (f) occurs on or after the
“ex” date for the issuance or distribution requiring such computation and prior
to the day in question, the Closing Price for each Trading Day on and after the
“ex” date for such other event shall be adjusted by multiplying such Closing
Price by the reciprocal of the fraction by which the Conversion Price is so
required to be adjusted as a result of such other event; and

 

(iii) the “ex” date for the issuance or distribution requiring such computation
is prior to the day in question, after taking into account any adjustment
required pursuant to clause (i) or (ii) of this proviso, the Closing Price for
each Trading Day on or after such “ex” date shall be adjusted by adding thereto
the amount of any cash and the fair market value (as determined by the Board of
Directors in a manner consistent with any determination of such value for
purposes of Section 12.4(d) or (f), whose determination shall be conclusive and
set forth in a Board Resolution) of the evidences of indebtedness, shares of
capital stock or assets being distributed applicable to one share of Common
Stock as of the close of business on the day before such “ex” date.

 

For purposes of any computation under Section 12.4(f), the Current Market Price
of the Common Stock on any date shall be deemed to be the average of the daily
Closing Prices per share of Common Stock for such day and the next two
succeeding Trading Days; provided, however, that if the “ex” date for any event
(other than the tender offer requiring such computation) that requires an
adjustment to the Conversion Price pursuant to Section 12.4(a), (b), (c), (d),
(e) or (f) occurs on or after the Expiration Time for the tender or exchange
offer requiring such computation and prior to the day in question, the Closing
Price for each Trading Day on and after the “ex” date for such other event shall
be adjusted by multiplying such Closing Price by the reciprocal of the fraction
by which the Conversion Price is so required to be adjusted as a result of such
other event. For purposes of this paragraph, the term “ex” date, when used:

 

(A) with respect to any issuance or distribution, means the first date on which
the Common Stock trades regular way on the relevant exchange or in the relevant
market from which the Closing Price was obtained without the right to receive
such issuance or distribution;

 

(B) with respect to any subdivision or combination of shares of Common Stock,
means the first date on which the Common Stock trades regular way on such
exchange or in such market after the time at which such subdivision or
combination becomes effective, and

 

-49-



--------------------------------------------------------------------------------

(C) with respect to any tender or exchange offer, means the first date on which
the Common Stock trades regular way on such exchange or in such market after the
Expiration Time of such offer.

 

Notwithstanding the foregoing, whenever successive adjustments to the Conversion
Price are called for pursuant to this Section 12.4, such adjustments shall be
made to the Current Market Price as may be necessary or appropriate to
effectuate the intent of this Section 12.4 and to avoid unjust or inequitable
results as determined in good faith by the Board of Directors.

 

(1) “fair market value” shall mean the amount which a willing buyer would pay a
willing seller in an arm’s length transaction.

 

(2) “Record Date” shall mean, with respect to any dividend, distribution or
other transaction or event in which the holders of Common Stock have the right
to receive any cash, securities or other property or in which the Common Stock
(or other applicable security) is exchanged for or converted into any
combination of cash, securities or other property, the date fixed for
determination of stockholders entitled to receive such cash, securities or other
property (whether such date is fixed by the Board of Directors or by statute,
contract or otherwise).

 

(h) The Company may make such reductions in the Conversion Price, in addition to
those required by Section 12.4(a), (b), (c), (d), (e) or (f), as the Board of
Directors considers to be advisable to avoid or diminish any income tax to
holders of Common Stock or rights to purchase Common Stock resulting from any
dividend or distribution of stock (or rights to acquire stock) or from any event
treated as such for income tax purposes.

 

To the extent permitted by applicable law, the Company from time to time may
reduce the Conversion Price by any amount for any period of time if the period
is at least 20 days and the reduction is irrevocable during the period and the
Board of Directors determines in good faith that such reduction would be in the
best interests of the Company, which determination shall be conclusive and set
forth in a Board Resolution. Whenever the Conversion Price is reduced pursuant
to the preceding sentence, the Company shall mail to the Trustee and each Holder
at the address of such Holder as it appears in the Register a notice of the
reduction at least 15 days prior to the date the reduced Conversion Price takes
effect, and such notice shall state the reduced Conversion Price and the period
during which it will be in effect.

 

(i) No adjustment in the Conversion Price shall be required unless such
adjustment would require an increase or decrease of at least 1% in such price;
provided, however, that any adjustments which by reason of this Section 12.4(i)
are not required to be made shall be carried forward and taken into account in
any subsequent adjustment. Except as otherwise provided in this Article 12, no
adjustment need be made for the issuance of Common Stock or any securities
convertible into or exchangeable for Common Stock or that carry the right to
purchase any of the foregoing. All calculations under this Article 12 shall be
made by the Company and shall be made to the nearest cent or to the nearest one
hundredth of a share, as the case may be. No adjustment need be made for a
change in the par value or no par value of the Common Stock.

 

(j) In any case in which this Section 12.4 provides that an adjustment shall
become effective immediately after a Record Date for an event, the Company may
defer until the occurrence of such event (i) issuing to the Holder of any
Security converted after such Record Date and before the occurrence of such
event the additional shares of Common Stock issuable upon such conversion by
reason of the adjustment required by such event over and above the Common Stock
issuable upon such conversion before giving effect to such adjustment and (ii)
paying to such holder any amount in cash in lieu of any fraction pursuant to
Section 12.3 hereof.

 

(k) For purposes of this Section 12.4, the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Company but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock. The Company will not

 

-50-



--------------------------------------------------------------------------------

pay any dividend or make any distribution on shares of Common Stock held in the
treasury of the Company.

 

(l) If the distribution date for the rights provided in the Company’s rights
agreement, if any, occurs prior to the date a Security is converted, the Holder
of the Security who converts such Security after the distribution date is not
entitled to receive the rights that would otherwise be attached (but for the
date of conversion) to the shares of Common Stock received upon such conversion;
provided, however, that an adjustment shall be made to the Conversion Price
pursuant to clause 12.4(b) as if the rights were being distributed to the common
stockholders of the Company immediately prior to such conversion. If such an
adjustment is made and the rights are later redeemed, invalidated or terminated,
then a corresponding reversing adjustment shall be made to the Conversion Price,
on an equitable basis, to take account of such event.

 

SECTION 12.5. Notice of Adjustments of Conversion Price. Whenever the Conversion
Price is adjusted as herein provided (other than in the case of an adjustment
pursuant to the second paragraph of Section 12.4(h) for which the notice
required by such paragraph has been provided), the Company shall promptly file
with the Trustee and any Conversion Agent other than the Trustee an Officers’
Certificate setting forth the adjusted Conversion Price and showing in
reasonable detail the facts upon which such adjustment is based. Unless and
until a Responsible Officer of the Trustee receives an Officers’ Certificate
describing an adjustment of the Conversion Price, the Trustee may assume without
inquiry that no such adjustment has been made. Promptly after delivery of such
Officers’ Certificate, the Company shall prepare a notice stating that the
Conversion Price has been adjusted and setting forth the adjusted Conversion
Price and the date on which each adjustment becomes effective, and shall mail
such notice to each Holder at the address of such Holder as it appears in the
Register within 20 days of the effective date of such adjustment. Failure to
deliver such notice shall not affect the legality or validity of any such
adjustment.

 

SECTION 12.6. Notice Prior to Certain Actions. In case at any time after the
date hereof:

 

(1) the Company shall declare a dividend (or any other distribution) on its
Common Stock payable otherwise than in cash out of its capital surplus or its
consolidated retained earnings;

 

(2) the Company shall authorize the granting to the holders of its Common Stock
of rights or warrants to subscribe for or purchase any shares of capital stock
of any class (or of securities convertible into shares of capital stock of any
class) or of any other rights;

 

(3) there shall occur any reclassification of the Common Stock of the Company
(other than a subdivision or combination of its outstanding Common Stock, a
change in par value, a change from par value to no par value or a change from no
par value to par value), or any merger, consolidation, statutory share exchange
or combination to which the Company is a party and for which approval of any
shareholders of the Company is required, or the sale, transfer or conveyance of
all or substantially all of the assets of the Company; or

 

(4) there shall occur the voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

the Company shall cause to be filed at each office or agency maintained for the
purpose of conversion of securities pursuant to Section 9.2 hereof, and shall
cause to be provided to the Trustee and all Holders in accordance with Section
14.2 hereof, at least 20 days (or 10 days in any case specified in clause (1) or
(2) above) prior to the applicable record or effective date hereinafter
specified, a notice stating:

 

(A) the date on which a record is to be taken for the purpose of such dividend,
distribution, rights or warrants, or, if a record is not to be taken, the date
as of which the holders of Common Stock of record to be entitled to such
dividend, distribution, rights or warrants are to be determined, or

 

(B) the date on which such reclassification, merger, consolidation, statutory
share exchange, combination, sale, transfer, conveyance, dissolution,
liquidation or winding up is expected to become effective,

 

-51-



--------------------------------------------------------------------------------

and the date as of which it is expected that holders of Common Stock of record
shall be entitled to exchange their shares of Common Stock for securities, cash
or other property deliverable upon such reclassification, merger, consolidation,
statutory share exchange, sale, transfer, dissolution, liquidation or winding
up.

 

Neither the failure to give such notice nor any defect therein shall affect the
legality or validity of the proceedings or actions described in clauses (1)
through (4) of this Section 12.6.

 

SECTION 12.7. Company to Reserve Common Stock. The Company shall at all times
use its best efforts to reserve and keep available, free from preemptive rights,
out of its authorized but unissued Common Stock, for the purpose of effecting
the conversion of Securities, the full number of shares of fully paid and
nonassessable Common Stock then issuable upon the conversion of all Outstanding
Securities.

 

SECTION 12.8. Taxes on Conversions. Except as provided in the next sentence, the
Company will pay any and all taxes (other than taxes on income) and duties that
may be payable in respect of the issue or delivery of shares of Common Stock on
conversion of Securities pursuant hereto. A Holder delivering a Security for
conversion shall be liable for and will be required to pay any tax or duty which
may be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock in a name other than that of the Holder of the Security
or Securities to be converted, and no such issue or delivery shall be made
unless the Person requesting such issue has paid to the Company the amount of
any such tax or duty, or has established to the satisfaction of the Company that
such tax or duty has been paid.

 

SECTION 12.9. Covenant as to Common Stock. The Company covenants that all shares
of Common Stock which may be issued upon conversion of Securities will upon
issue be fully paid and nonassessable and, except as provided in Section 12.8,
the Company will pay all taxes, liens and charges with respect to the issue
thereof.

 

SECTION 12.10. Cancellation of Converted Securities. All Securities delivered
for conversion shall be delivered to the Trustee to be canceled by or at the
direction of the Trustee, which shall dispose of the same as provided in Section
2.9.

 

SECTION 12.11. Effect of Recapitalization, Reclassification, Consolidation,
Merger or Sale. If any of following events occur, namely:

 

(i) any recapitalization, reclassification or change of the outstanding shares
of Common Stock (other than a change in par value, or from par value to no par
value, or from no par value to par value, or as a result of a subdivision or
combination),

 

(ii) any merger, consolidation, statutory share exchange or combination of the
Company with another corporation as a result of which holders of Common Stock
shall be entitled to receive stock, securities or other property or assets
(including cash) with respect to or in exchange for such Common Stock or

 

(iii) any sale, conveyance or lease of the properties and assets of the Company
as, or substantially as, an entirety to any other corporation as a result of
which holders of Common Stock shall be entitled to receive stock, securities or
other property or assets (including cash) with respect to or in exchange for
such Common Stock,

 

the Company or the successor or purchasing corporation, as the case may be,
shall execute with the Trustee a supplemental indenture (which shall comply with
the TIA as in force at the date of execution of such supplemental indenture if
such supplemental indenture is then required to so comply) providing that each
Security shall be convertible into the kind and amount of shares of stock and
other securities or property or assets (including cash) which such Holder would
have been entitled to receive upon such recapitalization, reclassification,
change, merger, consolidation, statutory share exchange, combination, sale or
conveyance had such Securities been converted into Common Stock immediately
prior to such recapitalization, reclassification, change, merger, consolidation,
statutory share exchange, combination, sale or conveyance assuming such holder
of Common Stock did not exercise its rights of election,

 

-52-



--------------------------------------------------------------------------------

if any, as to the kind or amount of securities, cash or other property
receivable upon such recapitalization, reclassification, change, merger,
consolidation, statutory share exchange, combination, sale or conveyance
(provided that, if the kind or amount of securities, cash or other property
receivable upon such recapitalization, reclassification, change, merger,
consolidation, statutory share exchange, combination, sale or conveyance is not
the same for each share of Common Stock in respect of which such rights of
election shall not have been exercised (“Non-Electing Share”), then for the
purposes of this Section 12.11 the kind and amount of securities, cash or other
property receivable upon such recapitalization, reclassification, change,
merger, consolidation, statutory share exchange, combination, sale or conveyance
for each Non-Electing Share shall be deemed to be the kind and amount so
receivable per share by a plurality of the Non-Electing Shares). Such
supplemental indenture shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Article
12. If, in the case of any such recapitalization, reclassification, change,
merger, consolidation, statutory share exchange, combination, sale or
conveyance, the stock or other securities and assets receivable thereupon by a
holder of shares of Common Stock includes shares of stock or other securities
and assets of a corporation other than the successor or purchasing corporation,
as the case may be, in such recapitalization, reclassification, change, merger,
consolidation, statutory share exchange, combination, sale or conveyance, then
such supplemental indenture shall also be executed by such other corporation and
shall contain such additional provisions to protect the interests of the Holders
of the Securities as the Board of Directors shall reasonably consider necessary
by reason of the foregoing, including to the extent practicable the provisions
providing for the Purchase Rights set forth in Article 11 hereof.

 

The Company shall cause notice of the execution of such supplemental indenture
to be mailed to each Holder, at the address of such Holder as it appears on the
Register, within 20 days after execution thereof. Failure to deliver such notice
shall not affect the legality or validity of such supplemental indenture.

 

The above provisions of this Section shall similarly apply to successive
recapitalizations, reclassifications, mergers, consolidations, statutory share
exchanges, combinations, sales and conveyances.

 

If this Section 12.11 applies to any event or occurrence, Section 12.4 hereof
shall not apply.

 

SECTION 12.12. Responsibility of Trustee for Conversion Provisions. The Trustee,
subject to the provisions of Section 5.1 hereof, and any Conversion Agent shall
not at any time be under any duty or responsibility to any Holder of Securities
to determine whether any facts exist which may require any adjustment of the
Conversion Price, or with respect to the nature or intent of any such
adjustments when made, or with respect to the method employed, or herein or in
any supplemental indenture provided to be employed, in making the same. Neither
the Trustee, subject to the provisions of Section 5.1 hereof, nor any Conversion
Agent shall be accountable with respect to the validity or value (of the kind or
amount) of any Common Stock, or of any other securities or property, which may
at any time be issued or delivered upon the conversion of any Security; and it
or they do not make any representation with respect thereto. Neither the
Trustee, subject to the provisions of Section 5.1 hereof, nor any Conversion
Agent shall be responsible for any failure of the Company to make any cash
payment or to issue, transfer or deliver any shares of stock or share
certificates or other securities or property upon the surrender of any Security
for the purpose of conversion; and the Trustee, subject to the provisions of
Section 5.1 hereof, and any Conversion Agent shall not be responsible or liable
for any failure of the Company to comply with any of the covenants of the
Company contained in this Article.

 

ARTICLE 13

 

SUBORDINATION

 

SECTION 13.1. Securities Subordinated to Senior Debt. The Company covenants and
agrees, and each Holder of Securities, by such Holder’s acceptance thereof,
likewise covenants and agrees, that the Indebtedness represented by the
Securities and the payment of the principal of and interest (including
Liquidated Damages, if any) on each and all of the Securities is hereby
expressly subordinated and junior, to the extent and in the manner set forth and
as set forth in this Section 13.1, in right of payment to the prior payment in
full of all Senior Debt.

 

(a) In the event of any distribution of assets of the Company upon any
dissolution, winding up, liquidation or reorganization of the Company, whether
in bankruptcy, insolvency, reorganization or

 

-53-



--------------------------------------------------------------------------------

receivership proceedings or upon an assignment for the benefit of creditors or
any other marshalling of the assets and liabilities of the Company or otherwise,
the holders of all Senior Debt shall first be entitled to receive payment of the
full amount due thereon in respect of all such Senior Debt and all other amounts
due or provision shall be made for such amount in cash, or other payments
satisfactory to the holders of Senior Debt, before the Holders of any of the
Securities are entitled to receive any payment or distribution of any character,
whether in cash, securities or other property, on account of the principal of or
interest (including Liquidated Damages, if any) on the Securities.

 

(b) In the event of any acceleration of Maturity of the Securities because of an
Event of Default, unless the full amount due in respect of all Senior Debt is
paid in cash or other form of payment satisfactory to the holders of Senior
Debt, no payment shall be made by the Company with respect to the principal of
or interest (including Liquidated Damages, if any) on the Securities or to
acquire any of the Securities (including any redemption, conversion or cash
purchase pursuant to the exercise of the Purchase Right or the Put Purchase
Right), and the Company shall give prompt written notice of such acceleration to
such holders of Senior Debt.

 

(c) In the event of and during the continuance of any default in payment of the
principal of or interest on, or other payment obligation in respect of, any
Senior Debt, whether by acceleration or otherwise, unless (i) all such payments
due in respect of such Senior Debt have been paid in full in cash or other
payments satisfactory to the holders of Senior Debt and (ii) at the time of, or
immediately after giving effect to, any payment made by the Company with respect
to the principal of, or interest (including Liquidated Damages, if any) on the
Securities or to acquire any of the Securities (including any redemption,
conversion or cash purchase pursuant to the exercise of the Purchase Right or
the Put Purchase Right), there does not exist under any Senior Debt or any
agreement pursuant to which any Senior Debt has been issued any default which
shall not have been cured or waived and which shall have resulted in the full
amount of such Senior Debt being declared due and payable, the Company shall not
make the payment with respect to the Securities contemplated in clause (ii)
above. The Company shall give prompt written notice to the Trustee of any
default under any Senior Debt or under any agreement pursuant to which Senior
Debt may have been issued.

 

(d) During the continuance of any event of default with respect to any
Designated Senior Debt, as such event of default is defined under any such
Designated Senior Debt or in any agreement pursuant to which any Designated
Senior Debt has been issued (other than a default in payment of the principal of
or interest on, rent or other payment obligation in respect of any Designated
Senior Debt), permitting the holder or holders of such Designated Senior Debt to
accelerate the maturity thereof (or in the case of any lease, permitting the
landlord either to terminate the lease or to require the Company to make an
irrevocable offer to terminate the lease following an event of default
thereunder), no payment shall be made by the Company, directly or indirectly,
with respect to principal of or interest (including Liquidated Damages, if any)
on the Securities for 179 days (the “Payment Blockage Period”) following notice
in writing (a “Payment Blockage Notice”) to the Company, from any holder or
holders of such Designated Senior Debt or their representative or
representatives or the trustee or trustees under any indenture or under which
any instrument evidencing any such Designated Senior Debt may have been issued,
that such an event of default has occurred and is continuing, unless such event
of default has been cured or waived or such Designated Senior Debt has been paid
in full in cash or other payment satisfactory to the holders of such Designated
Senior Debt.

 

Notwithstanding the foregoing (but subject to the provisions described above
limiting payment on the Securities in certain circumstances), unless the Holders
of such Designated Senior Debt or the representative of such Holders shall have
accelerated the maturity of such Designated Senior Debt, the Company may resume
payments on the Securities after the end of the Payment Blockage Period.

 

For purposes of this Section 13.1(d), such Payment Blockage Notice shall be
deemed to include notice of all other events of default under such indenture or
instrument which are continuing at the time of the event of default specified in
such Payment Blockage Notice. Not more than one Payment Blockage Notice may be
given in any consecutive 365-day period, irrespective of the number of events of
default,

 

-54-



--------------------------------------------------------------------------------

with respect to one or more issues of Designated Senior Debt during such period,
and no such continuing event of default that existed or was continuing on the
date of delivery of any Payment Blockage Notice shall be, or shall be made, the
basis for a subsequent Payment Blockage Notice.

 

(e) In the event that, notwithstanding the foregoing provisions of Sections
13.1(a), 13.1(b), 13.1(c) and 13.1(d), any payment on account of principal or
interest (including Liquidated Damages, if any) on the Securities shall be made
by or on behalf of the Company and received by the Trustee, by any Holder or by
any Paying Agent (or, if the Company is acting as its own Paying Agent, money
for any such payment shall be segregated and held in trust):

 

(i) after the occurrence of an event specified in Section 13.1(a) or 13.1(b),
then, unless all Senior Debt is paid in full in cash, or provision shall be made
therefor,

 

(ii) after the happening of an event of default of the type specified in Section
13.1(c) above, then, unless the amount of such Senior Debt then due shall have
been paid in full, or provision made therefor or such event of default shall
have been cured or waived, or

 

(iii) after the happening of an event of default of the type specified in
Section 13.1(d) above and delivery of a Payment Blockage Notice, then, unless
such event of default shall have been cured or waived or the 179-day period
specified in Section 13.1(d) shall have expired,

 

such payment (subject, in each case, to the provisions of Section 13.7 hereof)
shall be held in trust for the benefit of, and shall be immediately paid over
to, the holders of Designated Senior Debt (unless an event described in Section
13.1(a), (b) or (c) has occurred, in which case the payment shall be held in
trust for the benefit of, and shall be immediately paid over to all holders of
Senior Debt) or their representative or representatives or the trustee or
trustees under any indenture under which any instruments evidencing any of the
Designated Senior Debt or Senior Debt, as the case may be, may have been issued,
as their interests may appear.

 

SECTION 13.2. Subrogation. Subject to the payment in full of all Senior Debt to
which the Indebtedness evidenced by the Securities is in the circumstances
subordinated as provided in Section 13.1 hereof, the Holders of the Securities
shall be subrogated to the rights of the holders of such Senior Debt to receive
payments or distributions of cash, property or securities of the Company
applicable to such Senior Debt until all amounts owing on the Securities shall
be paid in full, and, as between the Company, its creditors other than holders
of such Senior Debt, and the Holders of the Securities, no such payment or
distribution made to the holders of Senior Debt by virtue of this Article which
otherwise would have been made to the holders of the Securities shall be deemed
to be a payment by the Company on account of such Senior Debt; provided,
however, that the provisions of this Article are and are intended solely for the
purpose of defining the relative rights of the Holders of the Securities, on the
one hand, and the holders of Senior Debt, on the other hand.

 

SECTION 13.3. Obligation of the Company Is Absolute and Unconditional. Nothing
contained in this Article or elsewhere in this Indenture or in the Securities is
intended to or shall impair, as between the Company, its creditors other than
the holders of Senior Debt, and the Holders of the Securities, the obligation of
the Company, which is absolute and unconditional, to pay to the Holders of the
Securities the principal of and interest (including Liquidated Damages, if any)
on the Securities as and when the same shall become due and payable in
accordance with their terms, or is intended to or shall affect the relative
rights of the Holders of the Securities and creditors of the Company other than
the holders of Senior Debt, nor shall anything contained herein or therein
prevent the Trustee or the Holder of any Security from exercising all remedies
otherwise permitted by applicable law upon default under this Indenture, subject
to the rights, if any, under this Article of the holders of Senior Debt in
respect of cash, property or securities of the Company received upon the
exercise of any such remedy.

 

SECTION 13.4. Maturity of or Default on Senior Debt. Upon the maturity of any
Senior Debt by lapse of time, acceleration or otherwise, all principal of or
interest on, rent or other payment obligations in respect of all such matured
Senior Debt shall first be paid in full, or such payment shall have been duly
provided for,

 

-55-



--------------------------------------------------------------------------------

before any payment on account of principal or interest (including Liquidated
Damages, if any) is made upon the Securities.

 

SECTION 13.5. Payments on Securities Permitted. Except as expressly provided in
this Article, nothing contained in this Article shall affect the obligation of
the Company to make, or prevent the Company from making, payments of the
principal of or interest (including Liquidated Damages, if any) on the
Securities in accordance with the provisions hereof and thereof, or shall
prevent the Trustee or any Paying Agent from applying any moneys deposited with
it hereunder to the payment of the principal of or interest (including
Liquidated Damages, if any) on the Securities.

 

SECTION 13.6. Effectuation of Subordination by Trustee. Each Holder of
Securities, by such Holder’s acceptance thereof, authorizes and directs the
Trustee on such Holder’s behalf to take such action as may be necessary or
appropriate to effectuate the subordination provided in this Article and
appoints the Trustee such Holder’s attorney-in-fact for any and all such
purposes.

 

Upon any payment or distribution of assets of the Company referred to in this
Article, the Trustee and the Holders of the Securities shall be entitled to rely
upon any order or decree made by any court of competent jurisdiction in which
any such dissolution, winding up, liquidation or reorganization proceeding
affecting the affairs of the Company is pending or upon a certificate of the
trustee in bankruptcy, receiver, assignee for the benefit of creditors,
liquidating trustee or agent or other Person making any payment or distribution,
delivered to the Trustee or to the Holders of the Securities, for the purpose of
ascertaining the Persons entitled to participate in such payment or
distribution, and as to other facts pertinent to the right of such Persons under
this Article, and if such evidence is not furnished, the Trustee may defer any
payment to such Persons pending judicial determination as to the right of such
Persons to receive such payment.

 

SECTION 13.7. Knowledge of Trustee. Notwithstanding the provision of this
Article or any other provisions of this Indenture, the Trustee shall not be
charged with knowledge of the existence of any Senior Debt, of any default in
payment of principal of or interest on, rent or other payment obligation in
respect of any Senior Debt, or of any facts which would prohibit the making of
any payment of moneys to or by the Trustee, or the taking of any other action by
the Trustee, unless a Responsible Officer of the Trustee having responsibility
for the administration of the trust established by this Indenture shall have
received written notice thereof from the Company, any Holder of Securities, any
Paying or Conversion Agent of the Company or the holder or representative of any
class of Senior Debt, and, prior to the receipt of any such written notice, the
Trustee shall be entitled in all respects to assume that no such default or
facts exist; provided, however, that unless on the third Business Day prior to
the date upon which by the terms hereof any such moneys may become payable for
any purpose the Trustee shall have received the notice provided for in this
Section 13.7, then, anything herein contained to the contrary notwithstanding,
the Trustee shall have full power and authority to receive such moneys and apply
the same to the purpose for which they were received, and shall not be affected
by any notice to the contrary which may be received by it on or after such date.

 

SECTION 13.8. Trustee’s Relation to Senior Debt. The Trustee shall be entitled
to all the rights set forth in this Article with respect to any Senior Debt at
the time held by it, to the same extent as any other holder of Senior Debt and
nothing in this Indenture shall deprive the Trustee of any of its rights as such
holder.

 

Nothing contained in this Article shall apply to claims of or payments to the
Trustee under or pursuant to Section 5.8 hereof.

 

With respect to the holders of Senior Debt, the Trustee undertakes to perform or
to observe only such of its covenants and obligations as are specifically set
forth in this Article, and no implied covenants or obligations with respect to
the holders of Senior Debt shall be read into this Indenture against the
Trustee. The Trustee shall not be deemed to owe any fiduciary duty to the
holders of Senior Debt and the Trustee shall not be liable to any holder of
Senior Debt if it shall pay over or deliver to Holders, the Company or any other
Person moneys or assets to which any holder of Senior Debt shall be entitled by
virtue of this Article or otherwise.

 

-56-



--------------------------------------------------------------------------------

SECTION 13.9. Rights of Holders of Senior Debt Not Impaired. No right of any
present or future holder of any Senior Debt to enforce the subordination herein
shall at any time or in any way be prejudiced or impaired by any act or failure
to act on the part of the Company or by any noncompliance by the Company with
the terms, provisions and covenants of this Indenture, regardless of any
knowledge thereof any such holder may have or be otherwise charged with.

 

SECTION 13.10. Modification of Terms of Senior Debt. Any renewal or extension of
the time of payment of any Senior Debt or the exercise by the holders of Senior
Debt of any of their rights under any instrument creating or evidencing Senior
Debt, including without limitation the waiver of default thereunder, may be made
or done all without notice to or assent from the Holders of the Securities or
the Trustee.

 

No compromise, alteration, amendment, modification, extension, renewal or other
change of, or waiver, consent or other action in respect of, any liability or
obligation under or in respect of, or of any of the terms, covenants or
conditions of any indenture or other instrument under which any Senior Debt is
outstanding or of such Senior Debt, whether or not such release is in accordance
with the provisions or any applicable document, shall in any way alter or affect
any of the provisions of this Article or of the Securities relating to the
subordination thereof.

 

SECTION 13.11. Certain Conversions Not Deemed Payment. For the purposes of this
Article 13 only:

 

(1) the issuance and delivery of junior securities upon conversion of Securities
in accordance with Article 12 hereof shall not be deemed to constitute a payment
or distribution on account of the principal of or interest (including Liquidated
Damages, if any) on Securities or on account of the purchase or other
acquisition of Securities, and

 

(2) the payment, issuance or delivery of cash (except in satisfaction of
fractional shares pursuant to Section 12.3 hereof), property or securities
(other than junior securities) upon conversion of a Security shall be deemed to
constitute payment on account of the principal of or interest (including
Liquidated Damages, if any) on such Security.

 

For the purposes of this Section 13.11, the term “junior securities” means:

 

(a) shares of any common stock of the Company or

 

(b) other securities of the Company that are subordinated in right of payment to
all Senior Debt that may be outstanding at the time of issuance or delivery of
such securities to substantially the same extent as, or to a greater extent
than, the Securities are so subordinated as provided in this Article.

 

Nothing contained in this Article 13 or elsewhere in this Indenture or in the
Securities is intended to or shall impair, as among the Company, its creditors
(other than holders of Senior Debt) and the Holders of Securities, the right,
which is absolute and unconditional, of the Holder of any Security to convert
such Security in accordance with Article 12 hereof.

 

ARTICLE 14

 

OTHER PROVISIONS OF GENERAL APPLICATION

 

SECTION 14.1. Trust Indenture Act Controls. This Indenture is subject to the
provisions of the TIA which are required to be part of this Indenture, and
shall, to the extent applicable, be governed by such provisions.

 

SECTION 14.2. Notices. Any notice or communication to the Company or the Trustee
is duly given if in writing and delivered in person or mailed by first-class
mail to the address set forth below:

 

  (a) if to the Company:

 

Equinix, Inc.

301 Velocity Way, 5th Floor

Foster City, California 94404

Attention: General Counsel

 

-57-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

 

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian LLP

155 Constitution Drive

Menlo Park, California 94025

Attention: Scott Dettmer, Esq.

 

  (b) if to the Trustee:

 

U.S. Bank National Association

633 West Fifth Street, 24th Floor

LM-CA-T24T

Los Angeles, CA 90071

Attention: Corporate Trust Services (Equinix Convertible Subordinated Debentures
due 2024)

 

The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.

 

Any notice or communication to a Holder shall be mailed by first-class mail to
his address shown on the Register kept by the Registrar. Failure to mail a
notice or communication to a Holder or any defect in such notice or
communication shall not affect its sufficiency with respect to other Holders.

 

If a notice or communication is mailed or sent in the manner provided above
within the time prescribed, it is duly given as of the date it is mailed,
whether or not the addressee receives it, except that notice to the Trustee
shall only be effective upon receipt thereof by the Trustee.

 

If the Company mails a notice or communication to Holders, it shall mail a copy
to the Trustee at the same time.

 

SECTION 14.3. Communication by Holders with Other Holders. Holders may
communicate pursuant to Section 312(b) of the TIA with other Holders with
respect to their rights under the Securities or this Indenture. The Company, the
Trustee, the Registrar and anyone else shall have the protection of Section
312(c) of the TIA.

 

SECTION 14.4. Acts of Holders of Securities. (a) Any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
this Indenture to be given or taken by Holders of Securities may be embodied in
and evidenced by:

 

(1) one or more instruments of substantially similar tenor signed by such
Holders in person or by agent or proxy duly appointed in writing;

 

(2) the record of Holders of Securities voting in favor thereof, either in
person or by proxies duly appointed in writing, at any meeting of Holders of
Securities duly called and held in accordance with the provisions of Article 8;
or

 

(3) a combination of such instruments and any such record.

 

-58-



--------------------------------------------------------------------------------

Except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments or record or both are delivered to
the Trustee and, where it is hereby expressly required, to the Company. Such
instrument or instruments and record (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
of Securities signing such instrument or instruments and so voting at such
meeting. Proof of execution of any such instrument or of a writing appointing
any such agent or proxy, or of the holding by any Person of a Security, shall be
sufficient for any purpose of this Indenture and (subject to Section 5.1 hereof)
conclusive in favor of the Trustee and the Company if made in the manner
provided in this Section. The record of any meeting of Holders of Securities
shall be proved in the manner provided in Section 8.6 hereof.

 

(b) The fact and date of the execution by any Person of any such instrument or
writing may be provided in any manner which the Trustee reasonably deems
sufficient.

 

(c) The principal amount and serial numbers of Securities held by any Person,
and the date of such Person holding the same, shall be proved by the Register.

 

(d) Any request, demand, authorization, direction, notice, consent, election,
waiver or other Act of the Holders of any Security shall bind every future
Holder of the same Security and the Holder of every Security issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof in
respect of anything done, omitted or suffered to be done by the Trustee or the
Company in reliance thereon, whether or not notation of such action is made upon
such Security.

 

SECTION 14.5. Certificate and Opinion as to Conditions Precedent. In any case
where several matters are required to be certified by, or covered by an opinion
of, any specified Person, it is not necessary that all such matters be certified
by, or covered by the opinion of, only one such Person, or that they be so
certified or covered by only one document, but one such Person may certify or
give an opinion with respect to some matters and one or more other such Persons
as to other matters, and any such Person may certify or give an opinion as to
such matters in one or several documents.

 

Any certificate or opinion of an officer of the Company may be based, insofar as
it relates to legal matters, upon an Opinion of Counsel, unless such officer
knows, or in the exercise of reasonable care should know, that the Opinion of
Counsel with respect to the matters upon which such certificate or opinion is
based is erroneous. Any such Opinion of Counsel may be based, insofar as it
relates to factual matters, upon a certificate or representations by, an officer
or officers of the Company stating that the information with respect to such
factual matters is in the possession of the Company, unless such counsel knows,
or in the exercise of reasonable care should know, that the certificate or
representations with respect to such matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Upon any application or request by the Company to the Trustee to take any action
under any provision of this Indenture, the Company shall furnish to the Trustee
an Officers’ Certificate stating that all conditions precedent, if any, provided
for in this Indenture relating to the proposed action have been complied with
and an Opinion of Counsel stating that in the opinion of such Counsel all such
conditions precedent, if any, have been complied with, except that in the case
of any such application or request as to which the furnishing of such documents
is specifically required by any provision of this Indenture relating to such
particular application or request, no additional certificate or opinion need be
furnished.

 

SECTION 14.6. Statements Required in Certificate or Opinion. Each certificate or
opinion with respect to compliance with a condition or covenant provided for in
this Indenture shall include:

 

(1) a statement that each individual signing such certificate or opinion on
behalf of the Company has read such covenant or condition and the definitions
herein relating thereto;

 

-59-



--------------------------------------------------------------------------------

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(3) a statement that, in the opinion of each such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

(4) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.

 

SECTION 14.7. Effect of Headings and Table of Contents. The Article and Section
headings herein and the Table of Contents are for convenience only and shall not
affect the construction hereof.

 

SECTION 14.8. Successors and Assigns. All covenants and agreements in this
Indenture by the Company shall bind its successors and assigns, whether so
expressed or not.

 

SECTION 14.9. Separability Clause. In case any provision in this Indenture or
the Securities shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

SECTION 14.10. Benefits of Indenture. Nothing contained in this Indenture or in
the Securities, express or implied, shall give to any Person, other than the
parties hereto and their successors hereunder, the holders of Senior Debt and
the Holders of Securities, any benefit or legal or equitable right, remedy or
claim under this Indenture.

 

SECTION 14.11. Governing Law. THIS INDENTURE AND THE SECURITIES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

SECTION 14.12. Counterparts. This instrument may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
but all such counterparts shall together constitute but one and the same
instrument.

 

SECTION 14.13. Legal Holidays. In any case where any Interest Payment Date,
Redemption Date or Stated Maturity of any Security or the last day on which a
Holder of a Security has a right to convert such Security shall not be a
Business Day at any Place of Payment or Place of Conversion, then
(notwithstanding any other provision of this Indenture or of the Securities)
payment of interest (including Liquidated Damages, if any) or principal or
conversion of the Securities, need not be made at such Place of Payment or Place
of Conversion on such day, but may be made on the next succeeding Business Day
at such Place of Payment or Place of Conversion with the same force and effect
as if made on the Interest Payment Date or Redemption Date or at the Stated
Maturity or on such last day for conversion; provided, however, that in the case
that payment is made on such succeeding Business Day, no interest shall accrue
on the amount so payable for the period from and after such Interest Payment
Date, Redemption Date or Stated Maturity, as the case may be.

 

SECTION 14.14. Recourse Against Others. No recourse for the payment of the
principal of or interest (including Liquidated Damages, if any) on any Security,
or for any claim based thereon or otherwise in respect thereof, shall be had
against any incorporator, shareholder, officer or director, as such, past,
present or future, of the Company or of any successor corporation, whether by
virtue of any constitution, statute or rule of law or by the enforcement of any
assessment or penalty or otherwise, all such liability being, by the acceptance
thereof and as part of the consideration for the issue thereof, expressly waived
and released.

 

-60-



--------------------------------------------------------------------------------

SIGNATURES

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed all as of the day and year first above written.

 

EQUINIX, INC., as Issuer

By:

 

/s/ RENEE F. LANAM

   

--------------------------------------------------------------------------------

   

Name: Renée F. Lanam

   

Title:   Chief Financial Officer

 

61



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as

Trustee

By:

 

/s/ PAULA OSWALD

   

--------------------------------------------------------------------------------

   

Name: Paula Oswald

   

Title:

 

62



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF SECURITY

 

[FACE OF SECURITY]

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (“DTC”) TO EQUINIX, INC. (OR ITS SUCCESSOR) OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, CONVERSION OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT
HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.(1)

 

THIS DEBENTURE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”), AND THIS DEBENTURE MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS DEBENTURE IS HEREBY NOTIFIED THAT THE SELLER
OF THIS DEBENTURE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION
5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

 

THE HOLDER OF THIS DEBENTURE AGREES FOR THE BENEFIT OF EQUINIX, INC. THAT (A)
THIS DEBENTURE MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY
(I) IN THE UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE), OR (IV) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF
CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES, (B) THE HOLDER WILL NOT, DIRECTLY OR INDIRECTLY,
ENGAGE IN ANY HEDGING TRANSACTION WITH REGARD TO THIS SECURITY OR ANY COMMON
STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY EXCEPT IN COMPLIANCE WITH THE
SECURITIES ACT AND (C) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED
TO, NOTIFY ANY PURCHASER OF THIS DEBENTURE FROM IT OF THE RESTRICTIONS REFERRED
TO IN (A) AND (B) ABOVE.

--------------------------------------------------------------------------------

 

(1) This legend should be included only if the Security is issued in global
form.

 

A-1



--------------------------------------------------------------------------------

EQUINIX, INC.

 

2.50% Convertible Subordinated Debenture due 2024

 

     CUSIP NO.                      No.                       
$                    

 

EQUINIX, INC., a Delaware corporation (the “Company”, which term includes any
successor corporation under the Indenture hereinafter referred to), for value
received, hereby promises to pay to                                         
                , or its registered assigns, the principal sum of U.S. Dollars
($        ) on February 15, 2024.

 

Interest Payment Dates: February 15 and August 15, commencing August 15, 2004.

 

Regular Record Dates: February 1 and August 1.

 

Reference is hereby made to the further provisions of this Security set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

 

IN WITNESS WHEREOF, the Company has caused this Security to be duly executed
manually or by facsimile by its duly authorized officers.

 

Dated: February 11, 2004

     

EQUINIX, INC.

           

By:

                   

--------------------------------------------------------------------------------

               

Name:

               

Title:

 

            By:                    

--------------------------------------------------------------------------------

               

Name:

               

Title:

 

A-2



--------------------------------------------------------------------------------

Trustee’s Certificate of Authentication

 

This is one of the 2.50% Convertible Subordinated Debentures due 2024 described
in the within-named Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

By:

       

--------------------------------------------------------------------------------

    Authorized Signatory

 

Dated: February 11, 2004

 

A-3



--------------------------------------------------------------------------------

[REVERSE OF SECURITY]

 

EQUINIX, INC.

 

2.50% Convertible Subordinated Debenture due 2024

 

Capitalized terms used herein but not defined shall have the meanings assigned
to them in the Indenture referred to below unless otherwise indicated.

 

1. Principal and Interest. Equinix, Inc., a Delaware corporation (the
“Company”), promises to pay interest on the principal amount of this Security at
the Interest Rate from the date of issuance until repayment at Maturity,
redemption or purchase. The Company shall pay interest on this Security
semiannually in arrears on February 15 and August 15 of each year (each an
“Interest Payment Date”), commencing August 15, 2004.

 

Interest on this Security shall be computed on the basis of a 360-day year of
twelve 30-day months and for any period shorter than a full semiannual period
for which interest is calculated, on the basis of a 30-day month and, for such
periods of less than a month, the actual number of days elapsed over a 30-day
month.

 

A Holder of any Security at the close of business on a Regular Record Date shall
be entitled to receive interest on such Security on the corresponding Interest
Payment Date. A Holder of any Security which is converted after the close of
business on a Regular Record Date and prior to the corresponding Interest
Payment Date (other than any Security whose Maturity is prior to such Interest
Payment Date) shall be entitled to receive interest (including Liquidated
Damages, if any) on the principal amount of such Security, notwithstanding the
conversion of such Security prior to such Interest Payment Date. However, any
such Holder which surrenders any such Security for conversion during the period
between the close of business on such Regular Record Date and ending with the
opening of business on the corresponding Interest Payment Date shall be required
to pay the Company an amount equal to the interest (including Liquidated
Damages, if any) on the principal amount of such Security so converted (but
excluding any overdue interest on the principal amount of such Security so
converted that exists at the time such Holder surrenders such Security for
conversion), which is payable by the Company to such Holder on such Interest
Payment Date, at the time such Holder surrenders such Security for conversion.
Notwithstanding the foregoing, any such Holder which surrenders for conversion
any Security (a) which has been called for redemption by the Company in a notice
of redemption given by the Company pursuant to Section 10.4 of the Indenture on
a Redemption Date after such Regular Record Date and on or prior to the next
succeeding Interest Payment Date or (b) with respect to which the Company has
specified a Purchase Date that is after such Regular Record Date and on or prior
to the next succeeding Interest Payment Date, in either case, shall be entitled
to receive (and retain) such interest (including Liquidated Damages, if any) and
need not pay the Company an amount equal to the interest (including Liquidated
Damages, if any) on the principal amount of such Security so converted at the
time such Holder surrenders such Security for conversion.

 

In accordance with the terms of the Registration Rights Agreement, during the
first 90 days following a Registration Default (as defined in the Registration
Rights Agreement), the Interest Rate borne by this Security shall be increased
by 0.25% on:

 

(A) June 11, 2004, if the shelf registration statement (the “Shelf Registration
Statement”) is not filed prior to or on June 10, 2004;

 

(B) September 9, 2004, if the Shelf Registration Statement is not declared
effective by the Securities and Exchange Commission prior to or on September 8,
2004;

 

(C) the day after the fifth Business Day after the Shelf Registration Statement
previously declared effective ceases to be effective or fails to be usable, if a
post-effective amendment (or report filed pursuant to the Exchange Act) that
cures the Shelf Registration Statement is not filed with the Securities and
Exchange Commission during such five Business Day period; or

 

A-4



--------------------------------------------------------------------------------

(D) the day following the 45th, 60th or 90th day, as the case may be, of any
period that the prospectus contained in the Shelf Registration Statement has
been suspended, if such suspension has not been terminated.

 

From and after the 91st day following such Registration Default, the Interest
Rate borne by this Security shall be increased by 0.50%. In no event shall the
Interest Rate borne by this Security be increased by more than 0.50%.

 

Any amount of additional interest shall be payable in cash semiannually, in
arrears, on each Interest Payment Date and shall cease to accrue on the date the
Registration Default is cured. The Holder of this Security is entitled to the
benefits of the Registration Rights Agreement.

 

2. Method of Payment. Interest on any Security which is payable, and is
punctually paid or duly provided for, on any Interest Payment Date shall be paid
to the person in whose name that Security (or one or more Predecessor
Securities) is registered at the close of business on the Regular Record Date
for such interest.

 

Principal of and interest on, Global Securities shall be payable to the
Depositary in immediately available funds.

 

Principal of Physical Securities shall be payable at the office or agency of the
Company maintained for such purpose, initially the Corporate Trust Office of the
Trustee. Interest on Physical Securities shall be payable by (i) U.S. Dollar
check drawn on a bank located in the city where the Corporate Trust Office of
the Trustee is located mailed to the address of the Person entitled thereto as
such address shall appear in the Register, or (ii) upon application to the
Registrar not later than the relevant Record Date by a Holder of an aggregate
principal amount of Securities in excess of $5,000,000, wire transfer in
immediately available funds.

 

3. Paying Agent and Registrar. Initially, U.S. Bank National Association, the
Trustee under the Indenture, will act as Paying Agent and Registrar. The Company
may change the Paying Agent or Registrar without notice to any Holder.

 

4. Indenture. The Company issued this Security under an Indenture, dated as of
February 11, 2004 (the “Indenture”), between the Company and U.S. Bank National
Association, as trustee (the “Trustee”). The terms of this Security include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939, as amended (“TIA”). This Security is subject
to all such terms, and Holders are referred to the Indenture and the TIA for a
statement of all such terms. To the extent permitted by applicable law, in the
event of any inconsistency between the terms of this Security and the terms of
the Indenture, the terms of the Indenture shall control.

 

5. Optional Redemption. This Security is not redeemable prior to February 15,
2009. This Security may be redeemed in whole or in part, upon not less than 20
nor more than 60 days’ notice, at any time on or after February 15, 2009, at the
option of the Company, at a redemption price equal to 100% of the principal
amount of the Securities plus any interest accrued but not paid prior to the
Redemption Date.

 

If fewer than all the Securities are to be redeemed, the Trustee shall select
the particular Securities to be redeemed from the Outstanding Securities by the
methods as provided in the Indenture. If any Security selected for partial
redemption is converted in part before termination of the conversion right with
respect to the portion of the Security so selected, the converted portion of
such Security shall be deemed to be the portion selected for redemption
(provided, however, that the Holder of such Security so converted and deemed
redeemed shall not be entitled to any additional interest payment as a result of
such deemed redemption than such Holder would have otherwise been entitled to
receive upon conversion of such Security). Securities which have been converted
during a selection of Securities to be redeemed may be treated by the Trustee as
Outstanding for the purpose of such selection.

 

On and after the Redemption Date, interest shall cease to accrue on Securities
or portions of Securities called for redemption, unless the Company defaults in
the payment of the Optional Redemption Price and accrued and unpaid interest.

 

A-5



--------------------------------------------------------------------------------

Notice of redemption shall be given by the Company to the Holders as provided in
the Indenture.

 

6. Purchase Rights.

 

(a) Purchase Right Upon a Fundamental Change. If a Fundamental Change occurs,
the Holder of Securities, at the Holder’s option, shall have the right, in
accordance with the provisions of the Indenture, to require the Company to
purchase the Securities (or any portion of the principal amount hereof that is
at least $1,000 or an integral multiple thereof; provided, however, that the
portion of the principal amount of this Security to be Outstanding after such
purchase is at least equal to $1,000) at a purchase price equal to 100% of the
principal amount of the Securities to be purchased (the “Purchase Price”), plus
interest accrued and unpaid to, but excluding, the Purchase Date.

 

A Company Notice shall be given by the Company to the Holders as provided in the
Indenture. To exercise a Purchase Right, a Holder must deliver to the Trustee a
written notice as provided in the Indenture.

 

(b) Purchase by the Company at the Option of the Holder. Subject to the terms
and conditions of the Indenture, each Holder shall have the right to require the
Company to purchase all or a portion of their Securities on February 15, 2009,
February 15, 2014 and February 15, 2019 (or, if any such date is not a Business
Day, on the immediately succeeding Business Day) (each, a “Put Purchase Date”),
at 100% of the principal amount of the Securities to be so purchased, plus
accrued and unpaid interest, if any, to, but excluding, such Put Purchase Date
(the “Put Purchase Price”). On or before the twenty-third (23rd) Business Day
prior to each Put Purchase Date, the Company shall provide to the Trustee, the
Paying Agent and to all Holders at their respective addresses as shown on the
Register, and to beneficial owners of the Securities where required by
applicable law, a notice as provided in the Indenture. The Company will be
required to purchase only Securities with respect to which a Holder has
delivered a Purchase Notice in accordance with the terms and conditions of the
Indenture and subject to the satisfaction of the other conditions set forth in
the Indenture.

 

7. Conversion Rights. (a) Subject to and upon compliance with the provisions of
the Indenture and the occurrence of one or more of the conditions set forth in
clause (d) of this paragraph 7, the Holder of Securities shall be entitled, at
such Holder’s option, at any time before the close of business on February 15,
2024, to convert the Holder’s Securities (or any portion of the principal amount
hereof which is $1,000 or an integral multiple thereof), at the principal amount
thereof or of such portion thereof, into duly authorized, fully paid and
nonassessable shares of Common Stock of the Company at the Conversion Price in
effect at the time of conversion.

 

(b) In the case of a Security (or a portion thereof) called for redemption, such
conversion right in respect of the Security (or such portion thereof) so called
shall expire at the close of business on the Business Day immediately preceding
the Redemption Date, unless the Company defaults in making the payment due upon
redemption. In the case of a Fundamental Change for which the Holder exercises
its Purchase Right or Put Purchase Right with respect to a Security (or a
portion thereof), such conversion right in respect of the Security (or portion
thereof) shall expire at the close of business on the Business Day preceding the
Purchase Date or Put Purchase Date, as applicable.

 

(c) The Conversion Price shall be initially equal to $39.50 per share of Common
Stock. The Conversion Price shall be adjusted under certain circumstances as
provided in the Indenture.

 

(d) Holders may surrender their Securities for conversion into shares of the
Company’s Common Stock prior to Stated Maturity in only the following
circumstances:

 

(i) Conversion Upon Satisfaction of Sale Price Condition.

 

(A) A Holder may surrender any of its Securities for conversion into shares of
the Company’s Common Stock in any calendar quarter (and only during such
calendar quarter) after the quarter ending June 30, 2004 if the sale price of
the Company’s Common Stock, for at least 20 Trading Days during the period of 30
consecutive Trading Days ending on the last Trading Day of

 

A-6



--------------------------------------------------------------------------------

the previous calendar quarter, is greater than or equal to 120% of the
applicable conversion price per share of the Company’s Common Stock on such last
Trading Day.

 

(B) The “sale price” of the Company’s Common Stock on any date means the closing
sale price per share (or if no closing sale price is reported, the average of
the bid and asked prices or, if more than one in either case, the average of the
average bid and the average asked prices) on that date as reported in
transactions for the principal U.S. securities exchange on which the Company’s
Common Stock is traded or, if the Company’s Common Stock is not listed on a U.S.
national or regional securities exchange, as reported by the Nasdaq National
Market. The sale price shall be determined without reference to after-hours or
extended market trading. If the Company’s Common Stock is not listed for trading
on a U.S. national or regional securities exchange and not reported by the
Nasdaq National Market on the relevant date, the “sale price” shall be the last
quoted bid price for the Company’s Common Stock in the over-the-counter market
on the relevant date as reported by the National Quotation Bureau or similar
organization. If the Company’s Common Stock is not so quoted, the “sale price”
shall be the average of the mid-point of the last bid and asked prices for the
Company’s Common Stock on the relevant date from each of at least three
nationally recognized independent investment banking firms selected by the
Company for this purpose.

 

(ii) Conversion Upon Satisfaction of Trading Price Condition.

 

(A) A Holder may surrender its Securities for conversion into the Company’s
Common Stock during the five Business Days immediately following any five
consecutive Trading-Day period in which the Trading Price per $1,000 principal
amount of Securities (as determined following a request by a Holder of the
Securities in accordance with the procedures described below) for each day of
that period was less than 98% of the product of the sale price of the Company’s
Common Stock and the then applicable conversion rate (the “98% Trading
Exception”); provided, however, that if, on the date of any conversion of the
Securities pursuant to the 98% Trading Exception that is on or after February
15, 2019, the sale price of the Company’s Common Stock is greater than the
applicable Conversion Price for the Securities, then the Holder shall receive
upon conversion of the Securities, in lieu of Common Stock based on the then
applicable conversion rate for the Holder’s Securities, cash, Common Stock or a
combination of cash and Common Stock, at the Company’s option, with a value
equal to the principal amount of the Holder’s Security plus accrued and unpaid
interest, if any, as of the conversion date, which is referred to as a
“principal value conversion”.

 

(B) In connection with any conversion upon satisfaction of the condition set
forth in clause (A) above, the Trustee shall have no obligation to determine the
Trading Price of the Securities unless the Company has requested such
determination, and the Company shall have no obligation to make such request
unless the Holder provides the Company with reasonable evidence that the Trading
Price per $1,000 principal amount of the Securities would be less than 98% of
the product of the sale price of the Company’s Common Stock and the then
applicable conversion rate; at which time the Company shall instruct the Trustee
to determine the Trading Price of the Securities beginning on the next Trading
Day and on each successive Trading Day until the trading price is greater than
or equal to 98% of the product of the sale price of the Company’s Common Stock
and the then applicable conversion rate.

 

(iii) Conversion Upon Notice of Redemption. If the Company calls any or all of
the Securities for redemption pursuant to the provisions of Article 10 of the
Indenture, Holders may convert Securities into the Company’s Common Stock at any
time prior to the close of business on the Business Day immediately preceding
the Redemption Date, even if the Securities are not otherwise convertible at
such time. If a Holder already has delivered a purchase notice with respect to a
Security, however, the Holder may not surrender that Security for conversion
until the Holder has withdrawn the purchase notice in accordance with this
Indenture.

 

A-7



--------------------------------------------------------------------------------

(iv) Conversion Upon Specified Corporate Transactions.

 

(A) If the Company elects to: (1) distribute to all holders of the Company’s
Common Stock rights entitling them to purchase, for a period expiring within 60
days after the date of the distribution, shares of the Company’s Common Stock at
less than the sale price of a share of the Company’s Common Stock on the Trading
Day immediately preceding the declaration date of the distribution, or (2)
distribute to all holders of the Company’s Common Stock the Company’s assets,
debt securities or rights to purchase the Company’s securities, which
distribution has a per share value as determined by the Company’s board of
directors exceeding 10% of the sale price of a share of the Company’s Common
Stock on the Trading Day immediately preceding the declaration date of the
distribution, the Company must notify the Holders of the Securities at least 20
days prior to the ex-dividend date for such distribution. Upon such notice,
Holders may surrender their Securities for conversion at any time until the
earlier of the close of business on the Business Day immediately prior to the
ex-dividend date or the Company’s announcement that such distribution will not
take place, even if the Securities are not otherwise convertible at such time.
No Holder may exercise this right to convert if the Holder otherwise may
participate in the distribution without conversion. The ex-dividend date is the
first date upon which a sale of the Common Stock does not automatically transfer
the right to receive the relevant distribution from the seller of the Common
Stock to its buyer.

 

(B) If the Company is a party to a consolidation, merger or binding share
exchange pursuant to which the Company’s Common Stock would be converted into
cash or property other than securities, a Holder may surrender Securities for
conversion at any time from and after the date that is 15 days prior to the
anticipated effective date of the transaction until 15 days after the actual
effective date of such transaction. If the Company engages in a reclassification
of the Company’s Common Stock or is a party to a consolidation, merger, binding
share exchange or transfer of all or substantially all of the Company’s assets
pursuant to which the Company’s Common Stock is converted into cash, securities
or other property, then at the effective time of the transaction, the right to
convert a Security into the Company’s Common Stock shall be changed into a right
to convert a Security into the kind and amount of cash, securities or other
property that the Holder would have received if the Holder had converted its
Securities immediately prior to the applicable record date for such transaction.
If the transaction also constitutes a Fundamental Change, a Holder may require
the Company to purchase all or a portion of its Securities as set forth in
Article 11 of the Indenture.

 

(e) To exercise the conversion right, the Holder must surrender the Security (or
portion thereof) duly endorsed or assigned to the Company or in blank, at the
office of the Conversion Agent, accompanied by a duly signed conversion notice
to the Company. Any Security surrendered for conversion during the period
between the close of business on any Regular Record Date and the opening of
business on the corresponding Interest Payment Date (other than any Security
whose Maturity is prior to such Interest Payment Date) shall be accompanied by
payment in New York Clearing House funds or other funds acceptable to the
Company of an amount equal to the interest (including Liquidated Damages, if
any) payable on such Interest Payment Date by the Company on the principal
amount of the Security being surrendered for conversion (but excluding any
overdue interest on the principal amount of such Security so converted that
exists at the time such Holder surrenders such Security for conversion).
Notwithstanding the foregoing, any such Holder which surrenders for conversion
any Security (a) which has been called for redemption by the Company in a notice
of redemption given by the Company pursuant to Section 10.4 of the Indenture on
a Redemption Date after such Regular Record Date and on or prior to the next
succeeding Interest Payment Date or (b) with respect to which the Company has
specified a Purchase Date that is after such Regular Record Date and on or prior
to the next succeeding Interest Payment Date, in either case, need not pay the
Company an amount equal to the interest (including Liquidated Damages, if any)
on the principal amount of such Security so converted at the time such Holder
surrenders such Security for conversion.

 

(f) No fractional shares of Common Stock shall be issued upon conversion of any
Securities. Instead of any fractional share of Common Stock which would
otherwise be issued upon conversion of such Securities, the Company shall pay a
cash adjustment as provided in the Indenture.

 

A-8



--------------------------------------------------------------------------------

8. Subordination. The Indebtedness evidenced by this Security is, to the extent
and in the manner provided in the Indenture, subordinated and subject in right
of payment to the prior payment in full of all amounts then due on all Senior
Debt of the Company. Each Holder of this Security, by accepting the same, (a)
agrees to and shall be bound by such provisions, (b) authorizes and directs the
Trustee on such Holder’s behalf to take such action as may be necessary or
appropriate to effectuate the subordination so provided and (c) appoints the
Trustee such Holder’s attorney-in-fact for any and all such purposes.

 

9. Denominations; Transfer; Exchange. The Securities are issuable in registered
form, without coupons, in denominations of $1,000 and integral multiples of
$1,000 in excess thereof. A Holder may register the transfer or exchange of
Securities in accordance with the Indenture. The Registrar may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Company may require a Holder to pay any taxes and fees required by law
or permitted by the Indenture.

 

In the event of a redemption in part, the Company shall not be required (a) to
register the transfer of, or exchange, Securities for a period of 15 days
immediately preceding the date notice is given identifying the serial numbers of
the Securities called for such redemption, or (b) to register the transfer of,
or exchange, any such Securities, or portion thereof, called for redemption.

 

In the event of redemption, conversion or purchase of the Securities in part
only, a new Security or Securities for the unredeemed, unconverted or
unpurchased portion thereof shall be issued in the name of the Holder hereof.

 

10. Persons Deemed Owners. The registered Holder of this Security shall be
treated as its owner for all purposes.

 

11. Unclaimed Money. The Trustee and the Paying Agent shall pay to the Company
any money held by them for the payment of principal or interest that remains
unclaimed for two years after the date upon which such payment shall have become
due. After payment to the Company, Holders entitled to the money must look to
the Company for payment as general creditors unless an applicable abandoned
property law designates another Person, and all liability of the Trustee and the
Paying Agent with respect to such money shall cease.

 

12. Discharge Prior to Redemption or Maturity. Subject to certain conditions
contained in the Indenture, the Company may discharge its obligations under the
Securities and the Indenture if (1) (a) all of the Outstanding Securities have
become due and payable or shall become due and payable at their scheduled
Maturity within one year or (b) all of the Outstanding Securities are scheduled
for redemption within one year, and (2) the Company shall have deposited with
the Trustee an amount in cash sufficient to pay the principal of and interest
on, all of the Outstanding Securities on the date of Maturity or redemption, as
the case may be.

 

13. Amendment; Supplement; Waiver. The Indenture permits, with certain
exceptions as therein provided, the amendment thereof and the modification of
the rights and obligations of the Company and the rights of the Holders of the
Securities under the Indenture at any time by the Company and the Trustee with
the consent of the Holders of a majority in aggregate principal amount of the
Outstanding Securities (or such lesser amount as shall have acted at a meeting
pursuant to the provisions of the Indenture). The Indenture also contains
provisions permitting the Holders of specified percentages in principal amount
of the Securities at the time Outstanding, on behalf of the Holders of all the
Securities, to waive compliance by the Company with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences.
Any such consent or waiver by the Holder of this Security shall be conclusive
and binding upon such Holder and upon all future Holders of this Security and of
any Security issued upon registration of transfer hereof or in exchange herefor
or in lieu hereof, whether or not notation of such consent or waiver is made
upon this Security or such other Security.

 

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and interest (including Liquidated
Damages, if any) on this Security at the times, places and rate, and in the coin
or currency, herein prescribed or to convert this Security (or pay cash in lieu
of conversion) as provided in the Indenture.

 

A-9



--------------------------------------------------------------------------------

14. Defaults and Remedies. The Indenture provides that an Event of Default with
respect to the Securities occurs when any of the following occurs:

 

(a) the Company defaults in the payment of the principal on any of the
Securities when it becomes due and payable, at Maturity, upon redemption or
exercise of a Purchase Right or Put Purchase Right or otherwise, whether or not
such payment is prohibited by the subordination provisions of Article 13 of the
Indenture; or

 

(b) the Company defaults in the payment of interest on any of the Securities
when it becomes due and payable and such default continues for a period of 30
days, whether or not such payment is prohibited by the subordination provisions
of Article 13 of the Indenture; or

 

(c) the Company fails to deliver shares of Common Stock, together with cash
instead of fractional shares, when those shares of Common Stock or cash instead
of fractional shares is required to be delivered following conversion of a
Security in accordance with the provisions of Article 12 of the Indenture; or

 

(d) the Company fails to perform or observe any other term, covenant or
agreement contained in the Securities or the Indenture and such default
continues for a period of 60 days after written notice of such failure is given
as specified in the Indenture; or

 

(e) (i) the Company fails to make any payment by the end of the applicable grace
period, if any, after the maturity of any Indebtedness for borrowed money in an
amount in excess of $5,000,000, or (ii) there is an acceleration of any
Indebtedness for borrowed money in an amount in excess of $5,000,000 because of
a default with respect to such Indebtedness without such Indebtedness having
been discharged or such acceleration having been cured, waived, rescinded or
annulled, in the case of either clause (i) or (ii) above, for a period of 30
days after written notice is given to the Company as specified in the Indenture;
or

 

(f) within 30 days after the occurrence of a Fundamental Change, the Company
fails to give to each Holder of Securities notice of the occurrence of such
Fundamental Change and the resulting Purchase Right of such Holder; or

 

(f) there are certain events of bankruptcy, insolvency or reorganization of the
Company.

 

If an Event of Default shall occur and be continuing, the principal of all the
Securities may be declared due and payable in the manner and with the effect
provided in the Indenture.

 

15. Authentication. This Security shall not be valid until the Trustee (or
authenticating agent) executes the certificate of authentication on the other
side of this Security.

 

16. Abbreviations. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian) and U/G/M/A (= Uniform Gifts to Minors
Act).

 

17. Additional Rights of Holders of Transfer Restricted Securities. In addition
to the rights provided to Holders under the Indenture, Holders of Transfer
Restricted Securities shall have all the rights set forth in the Registration
Rights Agreement.

 

18. CUSIP Numbers. Pursuant to a recommendation promulgated by the Committee on
Uniform Security Identification Procedures, the Company has caused CUSIP numbers
to be printed on this Security and the Trustee may use CUSIP numbers in notices
of redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on this Security or as contained in
any notice of redemption and reliance may be placed only on the other
identification numbers placed thereon.

 

A-10



--------------------------------------------------------------------------------

19. Governing Law. The Indenture and this Security shall be governed by, and
construed in accordance with, the law of the State of New York.

 

20. Successor Corporation. In the event a successor corporation assumes all the
obligations of the Company under this Security, pursuant to the terms hereof and
of the Indenture, the Company shall be released from all such obligations.

 

A-11



--------------------------------------------------------------------------------

ASSIGNMENT FORM

 

To assign this Security, fill in the form below and have your signature
guaranteed: (I) or (we) assign and transfer this Security to:

 

__________________________________________

(Insert assignee’s soc. sec. or tax I.D. no.)

 

__________________________________________

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint                                        
                                        
                                        
                                                           to transfer this
Security on the books of the Company. The agent may substitute another to act
for him.

 

Dated:

  Your Name:             

--------------------------------------------------------------------------------

        (Print your name exactly as it appears on the face of this Security)

 

     Your Signature:             

--------------------------------------------------------------------------------

        (Sign exactly as your name appears on the face of this Security)

 

Signature Guarantee*:

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

In connection with any transfer of this Security occurring prior to the end of
the period referred to in Rule 144(k) under the Securities Act, the undersigned
confirms that without utilizing any general solicitation or general advertising:

 

[Check One]

 

¨ (a) this Security is being transferred in compliance with the exemption from
registration under the Securities Act of 1933, as amended, provided by Rule 144A
thereunder.

 

or

 

¨ (b) this Security is being transferred in compliance with the exemption from
registration under the Securities Act of 1933, as amended, provided by
Regulation S thereunder.

 

or

 

¨ (c) this Security is being transferred other than in accordance with (a) or
(b) above and documents are being furnished which comply with the conditions of
transfer set forth in this Security and the Indenture.

 

If none of the foregoing boxes is checked, the Trustee or other Registrar shall
not be obligated to register this Security in the name of any Person other than
the Holder hereof unless the conditions to any such transfer of registration set
forth herein and in Sections 2.7, 2.8 and 2.9 of the Indenture shall have been
satisfied.

 

Dated:                     

 

A-12



--------------------------------------------------------------------------------

NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

 

Signature Guarantee:

        

--------------------------------------------------------------------------------

     Signature must be guaranteed by a participant in a recognized signature
guaranty medallion program or other signature guarantor acceptable to the
Trustee.

 

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED.

 

The undersigned represents and warrants that it is purchasing this Security for
its own account or an account with respect to which it exercises sole investment
discretion, in each case for investment and not with a view to distribution, and
that it and any such account is a “Qualified Institutional Buyer” within the
meaning of Rule 144A under the Securities Act of 1933 and is aware that the sale
to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Company as the undersigned has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon the undersigned’s foregoing
representations in order to claim the exemption from registration provided by
Rule 144A.

 

Dated:                     

 

NOTICE: To be executed by an executive officer

 

TO BE COMPLETED BY PURCHASER IF (b) ABOVE IS CHECKED.

 

The undersigned represents and warrants that the transfer is being effected
pursuant to and in accordance with Rule 903 or Rule 904 under the Securities Act
and, accordingly, the undersigned further certifies that (A) the transfer is not
being made to a person in the United States and (1) at the time the buy order
was originated, the transferee was outside the United States or such transferor
and any Person acting on its behalf reasonably believed and believes that the
transferee was outside the United States or (2) the transaction was executed in,
on or through the facilities of a designated offshore securities market and
neither such transferor nor any Person acting on its behalf knows that the
transaction was prearranged with a buyer in the United States; (B) no directed
selling efforts have been made in contravention of the requirements of Rule
903(b) or Rule 904(b) of Regulation S under the Securities Act; (C) the
transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act; and (D) if the proposed transfer is not
being made prior to the expiration of the Restricted Period, the transfer is not
being made to a U.S. Person.

 

Dated:

 

NOTICE: To be executed by an executive officer

 

A-13



--------------------------------------------------------------------------------

CONVERSION NOTICE

 

TO: EQUINIX, INC.

301 Velocity Way, 5th Floor

Foster City, California 94404

Attention: General Counsel

 

The undersigned registered owner of this Security hereby irrevocably exercises
the option to convert this Security, or the portion hereof (which is $1,000
principal amount or an integral multiple thereof) below designated, into shares
of Common Stock in accordance with the terms of the Indenture referred to in
this Security, and directs that the shares issuable and deliverable upon such
conversion, together with any check in payment for fractional shares and any
Securities representing any unconverted principal amount hereof, be issued and
delivered to the registered holder hereof unless a different name has been
indicated below. If shares or any portion of this Security not converted is to
be issued in the name of a person other than the undersigned, the undersigned
will pay all transfer taxes payable with respect thereto. Any amount required to
be paid to the undersigned on account of interest (including Liquidated Damages,
if any) accompanies this Security.

 

Dated:

  Your Name:             

--------------------------------------------------------------------------------

        (Print your name exactly as it appears on the face of this Security)   
  Your Signature:             

--------------------------------------------------------------------------------

        (Sign exactly as your name appears on the face of this Security)     
Signature Guarantee*:             

--------------------------------------------------------------------------------

   

Social Security or other Taxpayer

     Identification Number:             

--------------------------------------------------------------------------------

Principal amount to be converted (if less than all): $                    

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

Fill in for registration of shares (if to be issued) and Securities (if to be
delivered) other than to and in the name of the registered holder:

 

__________________________________

(Name)

 

__________________________________

(Street Address)

 

__________________________________

(City, State and Zip Code)

 

A-14



--------------------------------------------------------------------------------

NOTICE OF EXERCISE OF PURCHASE RIGHT

 

TO: EQUINIX, INC.

301 Velocity Way, 5th Floor

Foster City, California 94404

Attention: General Counsel

 

The undersigned registered owner of this Security hereby irrevocably
acknowledges receipt of a notice from Equinix, Inc. (the “Company”) as to the
occurrence of a Fundamental Change with respect to the Company and requests and
instructs the Company to repay the entire principal amount of this Security, or
the portion thereof (which is $1,000 principal amount or an integral multiple
thereof) below designated, in accordance with the terms of the Indenture
referred to in this Security, together with interest (including Liquidated
Damages, if any) accrued and unpaid to, but excluding, such date, to the
registered holder hereof, in cash.

 

Dated:

  Your Name:             

--------------------------------------------------------------------------------

        (Print your name exactly as it appears on the face of this Security)   
  Your Signature:             

--------------------------------------------------------------------------------

        (Sign exactly as your name appears on the face of this Security)     
Signature Guarantee*:             

--------------------------------------------------------------------------------

   

Social Security or other Taxpayer

     Identification Number:             

--------------------------------------------------------------------------------

 

Principal amount to be repaid (if less than all): $                    

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A-15



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES FOR PHYSICAL SECURITIES(2)

 

The following exchanges of a part of this Global Security for Physical
Securities have been made:

 

Date of Exchange

--------------------------------------------------------------------------------

  

Amount of

decrease in

Principal Amount

of this Global

Security

--------------------------------------------------------------------------------

  

Amount of increase

in Principal

Amount of this

Global Security

--------------------------------------------------------------------------------

  

Principal Amount

of this Global

Security following

such decrease (or

increase)

--------------------------------------------------------------------------------

  

Signature of

authorized officer

of Trustee

--------------------------------------------------------------------------------

 

(2) This schedule should be included only if the Security is issued in global
form.

 

A-16